CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Exhibit 10.14

Amended and Restated Master Collaboration Agreement

 

by and between

 

bluebird bio, Inc.,

and

 

Celgene Corporation


and


Celgene European Investment Company LLC

 

 

 

June 3, 2015

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Table of Contents

 

TABLE OF CONTENTS

 

 

 

 

  

Page

 

1.

 

Definitions

 

1

 

2.

 

Collaboration Program

  

12

 

3.

 

Governance

  

20

 

4.

 

Third Party Licenses

  

23

 

5.

 

Options for Licensed Candidates

  

31

 

6.

 

Payments

  

37

 

7.

 

Patent Prosecution and Maintenance

  

39

 

8.

 

Confidentiality

  

42

 

9.

 

Warrantees; Limitations of Liability; Indemnification

  

46

 

10.

 

Terms and Termination

  

51

 

11.

 

General Provisions

  

53

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

List of Exhibits

 

 

Exhibit A

Amended and Restated License Agreement

Exhibit B

Amended and Restated Co-Development, Co-Promote and Profit Share Agreement

Exhibit C

Pre-Existing In-Licenses

Exhibit D

Additional Definitions

Exhibit E

Collaboration Plan

Exhibit F

Bluebird Collaboration In-Licenses

Exhibit G

Additional Celgene Option Information

Exhibit H

Press Release

Exhibit I

Bluebird Patents

Exhibit J

Bluebird Agreements

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Amended and Restated Master Collaboration Agreement

This Amended and Restated Master Collaboration Agreement (this “Agreement”),
dated as of June 3, 2015 (the “Amendment Date”), is made by and between bluebird
bio, Inc., a Delaware corporation (“Bluebird”), and Celgene Corporation, a
Delaware corporation (“Celgene Corp.”), with respect to all rights and
obligations under this Agreement in the United States (subject to Section
11.19), and Celgene European Investment Company LLC (“Celgene Europe”), a
Delaware limited liability company, with respect to all rights and obligations
under this Agreement outside of the United States (subject to Section 11.19)
(“Celgene Europe” and Celgene Corp., together, “Celgene”).  Each of Bluebird and
Celgene may be referred to herein as a “Party” or together as the “Parties.”

WHEREAS, Bluebird has developed and owns or has rights to certain Patents and
technology relating to developing innovative gene therapies for genetic
disorders;

WHEREAS, Celgene is a biopharmaceutical company focused on acquiring, Developing
and Commercializing innovative anti-cancer agents;

WHEREAS, the Bluebird and Celgene Corp. entered into that certain Master
Collaboration Agreement, dated as of March 19, 2013 (the “Original Agreement
Date”), pursuant to which such Parties entered into a global strategic
collaboration to research, develop and commercialize therapeutic products in the
Field (the “Original Agreement”); and

WHEREAS, the Parties wish to amend and restate the Original Agreement as set
forth herein in order to continue the research and development of Product
Candidates, pursuant to the terms set forth therein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.Definitions.

The following terms and their correlatives will have the following meanings:

1.1“Affiliate” of a Person means any other Person which (directly or indirectly)
is controlled by, controls or is under common control with such Person.  A
Person will be deemed to “control” another Person if it: (a) with respect to
such other Person that is a corporation, owns, directly or indirectly,
beneficially or legally, at least fifty percent (50%) of the outstanding voting
securities or capital stock (or such lesser percentage which is the maximum
allowed to be owned by such Person in a particular jurisdiction) of such other
Person, or, with respect to such other Person that is not a corporation, has
other comparable ownership interest; or (b) has the power, whether pursuant to
contract, ownership of securities or otherwise, to direct the management and
policies of such other Person.

1.2“Baylor” means Baylor College of Medicine.

1.3“Baylor Agreements” means (a) the Research and Collaboration Agreement (dated
as of March 19, 2013) by and between Baylor and Celgene Corp. (“Baylor Research
Agreement”), (b) the Platform Technology License Agreement (dated as of March
19, 2013) by and between

 

--------------------------------------------------------------------------------

Baylor and Celgene (“Baylor Platform License”), and (c) any Product License
Agreement (“Baylor Product License”), in each case ((a) – (c)) as may be amended
or restated.  

1.4“Biologics License Application” or “BLA” means, with respect to a country or
extra-national territory, a request for permission to introduce, distribute,
sell or market a biologic product in such country or some or all of such
extra-national territory, including pursuant to 21 CFR 601.2 in the U.S.

1.5“Bluebird In-Licensed IP” means all Patents, Materials and Know-How
in-licensed by Bluebird or its Affiliates during the Collaboration Program Term
pursuant to Bluebird In-Licenses that are necessary or useful to perform the
Collaboration Program.

1.6“Bluebird In-Licenses” means Pre-Existing In-Licenses and Bluebird
Collaboration In-Licenses.

1.7“Bluebird IP” means (a) Collaboration IP solely owned by Bluebird pursuant to
Section 2.1(f), (b) Bluebird In-Licensed IP and (c) all Patents, Materials and
Know-How Controlled by Bluebird or its Affiliates (other than Bluebird
In-Licensed IP), in each case that is necessary or useful to perform the
Collaboration Program.  For avoidance of doubt, Collaboration IP jointly owned
by the Parties pursuant to Section 2.1(f) will not be deemed Bluebird IP.  [***]

1.8“Bluebird New In-License” means a New In-License between Bluebird or any of
its Affiliates and a Third Party.

1.9“Business Combination”  means with respect to a Party, any of the following
events:  (a) any Third Party (or group of Third Parties acting in concert as a
“group” within the meaning of Section 13(d) of the Exchange Act) acquires
(including by way of a tender or exchange offer or issuance by such Party),
directly or indirectly, beneficial ownership or a right to acquire beneficial
ownership of shares of such Party representing fifty percent (50%) or more of
the voting shares (where voting refers to being entitled to vote for the
election of directors) then outstanding of such Party, but excluding for such
purposes any transaction or series of transactions with Financial Investors made
for bona fide equity financing purposes in which cash is received by Bluebird or
indebtedness of Bluebird is cancelled or converted or a combination thereof; (b)
such Party consolidates with or merges into another corporation or entity which
is a Third Party, or any corporation or entity which is a Third Party
consolidates with or merges into such Party, in either event pursuant to a
transaction in which more than fifty percent (50%) of the voting shares of the
acquiring or resulting entity outstanding immediately after such consolidation
or merger is not held by the holders of the outstanding voting shares of such
Party immediately preceding such consolidation or merger; or (c) such Party
sells, transfers, leases or otherwise disposes of all or substantially all of
its assets to a Third Party.  “Financial Investor” means any investor or series
of Affiliated investors whose primary business is the investment of capital for
financial gain (including venture capital funds, private equity funds, pension
funds and so-called “angel investors”), but in all cases excluding so-called
“strategic investors” such as biotechnology companies, specialty pharmaceutical
companies, pharmaceutical companies, generic pharmaceutical companies, and
medical device companies and their Affiliates such as strategic venture arms.

1.10“CAR” means chimeric antigen receptor.

2

--------------------------------------------------------------------------------

1.11“Celgene In-Licensed IP” means all Patents, Materials and Know-How
in-licensed by Celgene or its Affiliates during the Collaboration Program Term
pursuant to Applicable Celgene In-Licenses that are necessary or useful for the
research, Development or Manufacture of Product Candidates in the Field.

1.12“Celgene In-Licenses” means the (a) Celgene Pre-Existing In-Licenses and (b)
Celgene New In-Licenses.  For clarity, the Baylor Agreements will not be
considered a Celgene In-License hereunder.

1.13“Celgene IP”  means, collectively:

(a)“Celgene Know-How,” which means Know-How and Materials that (i) are
Controlled by Celgene or any of its Affiliates (other than pursuant to a Celgene
In-License) as of the Original Agreement Date or thereafter during the Term,
(ii) arise outside of the Collaboration Program, (iii) are provided by Celgene
to the Collaboration Program pursuant to Section 2.1(i) for the Parties’
research, Development or Manufacture of Product Candidates in the Field and (iv)
are necessary or useful for the research, Development or Manufacture of Product
Candidates in the Field; and

(b)“Celgene Patents,” which means Patents Controlled by Celgene or any of its
Affiliates (other than pursuant to a Celgene In-License) as of the Original
Agreement Date or thereafter during the Term that Cover Celgene Know-How that
are provided by Celgene to the Collaboration Program pursuant to Section 2.1(i);

(c)Any Celgene In-Licensed IP; and

(d)Any Collaboration IP solely owned by Celgene pursuant to Section 2.1(f).

For avoidance of doubt, Collaboration IP jointly owned by the Parties pursuant
to Section 2.1(f) will not be deemed Celgene IP.  

1.14“Celgene New In-License” means a New In-License between Celgene or any of
its Affiliates and a Third Party.

1.15“Celgene Pre-Existing In-Licenses” means any agreement between Celgene or
any of its Affiliates and a Third Party executed prior to the Original Agreement
Date pursuant to which Celgene or any of its Affiliates in-licenses any
Know-How, Materials or Patents that is necessary or useful for the research,
Development, Manufacture or commercialization of Product Candidates in the
Field.  For clarity, the Baylor Agreements and Celgene New In-Licenses will not
be considered Celgene Pre-Existing In-Licenses hereunder.

1.16“cGMP” means all applicable standards relating to manufacturing practices
for pharmaceutical products, including (a) all applicable requirements detailed
in the FDA’s current Good Manufacturing Practices regulations, 21 CFR Parts 210
and 211 and The Rules Governing Medicinal Products in the European Community,
Volume IV, Good Manufacturing Practice for Medicinal Products, as each may be
amended from time to time, and (b) all applicable Laws promulgated by any
governmental authority having jurisdiction over the Manufacture of a Product
Candidate, Licensed Candidate or Licensed Product, as applicable.

1.17“Clinical Study” means any human clinical trial of a Product Candidate.

3

--------------------------------------------------------------------------------

1.18“Collaboration IP” means all Collaboration Know-How and Patents arising
therefrom that Cover the Collaboration Know-How.

1.19“Collaboration Know-How” means all Know-How and Materials discovered,
created, conceived, developed or reduced to practice in the course of performing
activities under the Collaboration Program (whether solely by one Party or
jointly by the Parties, in each case with their Affiliates or any Third Parties
or any employees, consultants or agents of any of the foregoing which perform
activities under the Collaboration Program).

1.20“Collaboration Program” means the program of research and Development in the
Field that is engaged in by or on behalf of the Parties under this Agreement
during the Collaboration Program Term.

1.21“Commercially Reasonable Efforts” means, with respect to the research and
Development of Product Candidates, that level of efforts and resources that such
Party would normally devote to the research or Development, as the case may be,
of a product owned by it or to which it has rights of the type it has hereunder,
which is of a similar commercial potential at a similar stage in its lifecycle,
in each case taking into account issues of safety and efficacy, product profile,
the proprietary position, the then current competitive environment for such
product and the likely timing of such product’s entry into the market, the
pricing and launching strategy for the respective product, the regulatory
environment and status of such product, and other relevant scientific, technical
and commercial factors.

1.22“Control” or “Controlled” means, with respect to any Know-How, Material,
Patent, Regulatory Data, Regulatory Filings or Regulatory Approvals, the
possession (whether by ownership or license or sublicense) by a Party of the
ability to use or practice such Know-How, Material, Patent, Regulatory Data,
Regulatory Filings or Regulatory Approvals to perform the Collaboration Program
or otherwise to grant to the other Party a license or access as provided herein
to such item, without violating the terms of any agreement or other arrangement
with any Third Party or, other than under the Bluebird In-Licenses, being
obligated to pay any royalties or other consideration therefor (“Additional
Payments”).  For clarity, Bluebird New In-Licenses are not “Controlled” for
purposes of this Agreement, unless and only after such Bluebird New In-License
is converted into a Bluebird Collaboration In-License pursuant to
Sections 4.1(b) or 4.1(d) and all required payments thereunder have been made by
Celgene to Bluebird.  For clarity, Celgene In-Licenses are not “Controlled” for
purposes of this Agreement, unless and only after the Parties mutually agree to
include such Celgene In-License in the Collaboration Program pursuant to
Section 4.1(c).  Notwithstanding the foregoing, if on or after the Original
Agreement Date and for such time as the other Party agrees to pay and does in
fact pay all Additional Payments with respect to such Party’s access or license
to such Know-How, Material, Patent, Regulatory Data, Regulatory Filings and
Regulatory Approvals (other than that in-licensed by Bluebird pursuant to a
Bluebird In-License), such Know-How, Material,  Patent, Regulatory Data,
Regulatory Filings and Regulatory Approvals will be deemed to be included in the
definition of “Control”.

1.23“Covers”, with reference to (a) a Patent, means that the making, using,
selling, offering for sale or importing of a product or practice of a method
would infringe a valid claim of such Patent in the country in which such
activity occurs, and (b) Materials or Know-How, means that

4

--------------------------------------------------------------------------------

the Manufacture, Development or commercialization of a product incorporates,
embodies or otherwise makes use of such Know-How.

1.24“Development” means preclinical and clinical drug development activities,
including: test method development and stability testing, toxicology,
formulation, process development, qualification and validation, Manufacture
scale-up, development-stage Manufacturing, quality assurance/quality control,
clinical studies, statistical analysis and report writing, the preparation and
submission of BLAs and MAAs, regulatory affairs with respect to the foregoing
and all other activities necessary or useful or otherwise requested or required
by a Regulatory Authority as a condition or in support of obtaining or
maintaining a Regulatory Approval.

1.25“Development & Commercialization Agreements” means the Amended and Restated
License Agreement attached hereto as Exhibit A (the “License Agreement”) and the
Amended and Restated Co-Development, Co-Promote and Profit Share Agreement
attached hereto as Exhibit B (the “Co-Development, Co-Promote and Profit Share
Agreement”).

1.26“EMA” means the Regulatory Authority known as either the European Medicines
Agency or the European Agency for the Evaluation of Medicinal Products and any
successor agency thereto.

1.27“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

1.28“Field” means the targeting of the Target Antigen by the use of (a) T-cells
expressing a CAR (with or without other engineering to enhance functionality
and/or safety), including virus specific genetically modified T-cells expressing
a synthetic CAR, and (b) T-cells expressing native antigen receptors or
engineered antigen receptors in which the T-cells are genetically modified to
enhance their performance, persistence or safety, in each case under (a) and (b)
for the treatment, modulation, palliation or prevention of cancer in humans.  

1.29“Gene Editing” means homing endonuclease (HE) and megaTAL gene editing
technologies, including HE/megaTAL-mediated homology directed recombination and
Bluebird’s proprietary DARIC cell signaling technology.  

1.30“IND” means an investigational new drug application filed with the FDA for
authorization to commence clinical studies, and its equivalent in a foreign
country.

1.31“Know-How” means all commercial, technical, scientific and other know-how
and information, trade secrets, knowledge, technology, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, specifications, data and results (including biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
preclinical, clinical, safety, manufacturing and quality control data and
know-how, including Regulatory Data, study designs and protocols), in all cases,
whether or not confidential, proprietary, patented or patentable, in written,
electronic or any other form now known or hereafter developed.

1.32“Knowledge” means the actual knowledge or good faith understanding of the
vice presidents, senior vice presidents, president or chief executive officer of
a Party of the facts and information then in their possession.

5

--------------------------------------------------------------------------------

1.33“Law” or “Laws” means all laws, statutes, rules, regulations, orders,
judgments, or ordinances having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision.

1.34“Lead Product Candidate” means the Product Candidate identified on Exhibit
D.

1.35“license” means license or sublicense, as applicable.

1.36“Manufacturing” means the production, manufacture, processing, filling,
finishing, packaging, labeling, shipping and holding of product or any
intermediate thereof, including process development, process qualification and
validation, scale-up, commercial manufacture and analytic development, product
characterization, stability testing, quality assurance and quality
control.  With reference to any Product Candidate, Manufacturing includes Vector
and associated Payload supply.

1.37“Materials” means any tangible chemical or biological material, including
any compounds, DNA, RNA, clones, Vectors, Payloads, cells, and any expression
product, progeny, derivative or other improvement thereto, along with any
tangible chemical or biological material embodying any Know-How.

1.38“MAA” means an application for the authorization to market a product in any
country or group of countries outside the United States, as defined in the
applicable Laws and filed with the Regulatory Authority of a given country or
group of countries.

1.39“Next Generation Product Candidate” means the Product Candidate identified
on Exhibit D.

1.40[***]

1.41“Option Fees” means the Initial Option Fee and the Additional Option Fee.

1.42“Optioned Candidate” means a Product Candidate for which Celgene has
exercised its option pursuant to Sections 5.1 or 5.6.

1.43“Other In-Licenses” means Bluebird Collaboration In-Licenses that Celgene
does not elect to include within the definition of Applicable New In-Licenses in
an applicable Development & Commercialization Agreement in accordance with
Section 5.7.

1.44“Patent” means a patent or a patent application, including any additions,
divisions, continuations, continuations-in-part, invention certificates,
substitutions, reissues, reexaminations, extensions, registrations,
supplementary protection certificates and renewals, including all U.S. and
foreign counterparts thereof, but not including any rights that give rise to
regulatory exclusivity periods (other than supplementary protection
certificates, which will be treated as “Patents” hereunder).

1.45“Patent Costs” means the out-of-pocket costs and expenses paid to outside
legal counsel and other Third Parties (including to any licensor pursuant to any
in-license), and filing and maintenance expenses, incurred in Prosecuting and
Maintaining Patents and enforcing and defending them.

1.46“Payload” means [***].

6

--------------------------------------------------------------------------------

1.47“Person”  means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, governmental authority or agency, or any other entity not
specifically listed herein.

1.48“Phase 1 Study” means a clinical trial of a product, the principal purpose
of which is preliminary determination of safety in healthy individuals or
patients as described under 21 C.F.R. §312.21(a) (as amended or any replacement
thereof), or a similar clinical study prescribed by the Regulatory Authorities
in a foreign country.  For purposes of this Agreement, “completion of Phase 1
Study” means the date on which a final and complete clinical study report for
the Phase 1 Study, based on an Initial Primary Analysis, is provided to
Celgene.  “Initial Primary Analysis” means, with respect to a Phase 1 Study, an
analysis performed on the complete and cleaned dataset from such Phase 1 Study,
which dataset includes a minimum of three (3) months follow-up of all patients
in such Phase 1 Study.

1.49“Phase 2/3 Study” means a clinical trial of a product that is (a) initiated
to determine the safety and efficacy in the target patient population, as
described in 21 C.F.R. 312.21(b) (as amended or any replacement thereof), or a
similar clinical study prescribed by the Regulatory Authorities in a foreign
country and (b) converted to a Phase 3 Study following an interim analysis of
safety and efficacy data generated from the initial patents enrolled in such
clinical trial.

1.50“Phase 3 Study” means a clinical trial of a product on a sufficient number
of subjects that is designed to establish that a pharmaceutical product is safe
and efficacious for its intended use, and to determine warnings, precautions,
and adverse reactions that are associated with such pharmaceutical product in
the dosage range to be prescribed, which trial is intended to support Regulatory
Approval of such product, as described in 21 C.F.R. 312.21(c) (as amended or any
replacement thereof), or a similar clinical study prescribed by the Regulatory
Authorities in a foreign country.  For purposes of this Agreement and the
Development & Commercialization Agreements, (a) “commencement of Phase 3 Study”
for a product means (I) the first dosing of such product in a human patient in a
Phase 3 Study,  or (ii) the date on which the sponsor elects to continue
enrollment of patients in a Phase 2/3 Study following an interim analysis of
safety and efficacy data generated from the initial patents enrolled in such
Phase 2/3 Study, and (b) “completion of Phase 3 Study” means the final dosing of
the last patient to be dosed in such Phase 3 Study.

1.51“Pre-Existing In-Licenses” means the agreements listed in Exhibit C.

1.52“Product Candidate(s)” means any therapeutic candidate designed, discovered
or developed as part of the Collaboration Program that comprises a T-Cell
transduced with recombinant viral agent(s) encoding CAR(s) with targeting
domain(s) that specifically targets the Target Antigen and optionally encoding
additional protein(s) that may modulate the efficacy and safety of such
therapeutic candidate.  As of the Amendment Date, the Product Candidates include
the Lead Product Candidate and the Next Generation Product Candidate.  

1.53“Prosecution and Maintenance” means, with regard to a particular Patent, the
preparation, filing, prosecution and maintenance of such Patent, as well as
re-examinations, reissues and the like with respect to that Patent, together
with the conduct of interferences, the defense of oppositions and other similar
proceedings with respect to that Patent.

7

--------------------------------------------------------------------------------

1.54“Regulatory Approval” means, with respect to a country or extra-national
territory, any and all approvals (including BLAs and MAAs), licenses,
registrations or authorizations of any Regulatory Authority necessary in order
to commercially distribute, sell or market a product in such country or some or
all of such extra-national territory, excluding any pricing or reimbursement
approvals.

1.55“Regulatory Authority” means any national (e.g., the FDA), supra-national
(e.g., the EMA), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental authority, in any jurisdiction in the
world, involved in the granting of Regulatory Approval.

1.56“Regulatory Data” means all information with respect to a product made,
collected or otherwise generated under or in connection with clinical studies
and such other tests and studies in patients that are (a) required by applicable
Law, or otherwise recommended by Regulatory Authorities, to obtain or maintain
Regulatory Approvals, or (b) conducted solely in support of pricing or
reimbursement for such product or are not otherwise strictly required in order
to obtain or maintain Regulatory Approval for such product (including
epidemiological studies, modeling and pharmacoeconomic studies, post-marketing
surveillance studies, investigator sponsored studies and health economics
studies).

1.57“Regulatory Filings” means any submission to a Regulatory Authority of any
appropriate regulatory application together with any related correspondence and
documentation, and will include any submission to a regulatory advisory board,
marketing authorization application, and any supplement or amendment
thereto.  For the avoidance of doubt, Regulatory Filings will include any IND,
BLA, MAA or the corresponding application in any other country or group of
countries.

1.58“Target Antigen” means the antigen designated as B-cell maturation antigen
(BCMA) as further set forth on Exhibit D, and naturally occurring variants
thereof.

1.59“T-Cell” means any of the lymphocytes that mature in the thymus and have the
ability to recognize specific peptide antigens presented by major
histocompatibility complex antigens through the receptors on their cell surface.

1.60“Third Party” means any Person other than Bluebird, Celgene and their
respective Affiliates.

1.61[***]

1.62[***]

1.63“United States” or “U.S.” means the United States of America, including its
territories and possessions, the District of Columbia and Puerto Rico.

1.64“Vector” means [***].

Definitions for each of the following terms are found in the body of this
Agreement as indicated below:  

Defined Term

Location

Additional Option Fee

Section 6.3

8

--------------------------------------------------------------------------------

Defined Term

Location

Additional Payments

Section 1.22

Affiliate

Section 1.1

Agreement

Preamble

Amendment Date

Preamble

Applicable Celgene In-License

Section 4.1(c)

Bankruptcy Code

Section 5.9

Baylor

Section 1.2

Baylor Agreement Change

Section 4.5(a)

Baylor Agreement(s)

Section 1.3

Baylor Field

Section 2.1(f)(ii)

Baylor-Only Candidate

Section 5.5

Baylor Platform License

Section 1.3

Baylor Product License

Section 1.3

Baylor Research Agreement

Section 1.3

Biologics License Application (BLA)

Section 1.4

Bluebird

Preamble

Bluebird Collaboration In-License

Section 4.1(b)

Bluebird Development Notice

Section 5.6(a)

Bluebird In-Licensed IP

Section 1.5

Bluebird In-License

Section 1.6

Bluebird Indemnitees

Section 9.6(a)

Bluebird IP

Section 1.5

Bluebird New In-License

Section 1.6

Bluebird Option Notice

Section 5.3

Bluebird Program Director

Section 3.1

Business Acquisition

Section 2.1(e)(ii)

Business Combination

1.9

Business Party

Section 2.1(e)(ii)

Business Program

Section 2.1(e)(ii)

CAR

Section 1.10

Celgene Corp.

Preamble

Celgene Europe

Preamble

Celgene In-Licensed IP

Section 1.11

Celgene In-License

Section 1.12

Celgene Indemnitees

Section 9.6(b)

Celgene IP

Section 1.13

Celgene Know-How

Section 1.13(a)

Celgene New In-License

Section 1.14

Celgene Option Notice

Section 5.1

Celgene Option Period

Section 5.1

Celgene Patents

Section 1.13(b)

Celgene Pre-Existing In-License

Section 1.15

9

--------------------------------------------------------------------------------

Defined Term

Location

Celgene Program Director

Section 3.1

cGMP

Section 1.16

Clinical Study

Section 1.17

Clinical Study Initiation Notice

Section 5.1

Co-Development, Co-Promote and Profit Share Agreement

Section 1.25

Collaboration IP

Section 1.18

Collaboration Know-How

Section 1.19

Collaboration Plan

Section 2.1(a)

Collaboration Program Advisory Committee

Section 2.1(f)(ii)

Collaboration Program

Section 1.20

Collaboration Program Term

Section 2.1(d)

Confidential Information

Section 8.1(a)

Control

Section 1.22

Covers

Section 1.23

Declined Product Candidate

Section 5.6(a)

Development

Section 1.24

Development & Commercialization Agreements

Section 1.25

Disclosing Party

Section 8.1(a)

DOJ

Section 5.8(b)

Effective Date

Preamble

Elected Candidate

Section 5.2

EMA

Section 1.26

FDA

Section 1.27

Field

Section 1.28

Financial Investor

Section 1.9

FTC

Section 5.8(b)

HSR Act

Section 5.8(b)

HSR Clearance Date

Section 5.8(b)

HSR Filing

Section 5.8(b)

Implementation Date

Section 5.8(b)

IND

Section 1.29

Indemnification Claim Notice

Section 9.6(c)

Indemnified Party

Section 9.6(c)

Initial Option Fee

Section 6.2

Initial Primary Analysis

Section 1.48

Issuing Party

Section 8.3(b)

JSC

Section 3.2(a)

Know-How

Section 1.31

Knowledge

Section 1.32

10

--------------------------------------------------------------------------------

Defined Term

Location

Law

Section 1.33

Lead Product Candidate

Section 1.34

license

Section 1.35

License Agreement

Section 1.25

Litigation Conditions

Section 9.6(d)(i)

Losses

Section 9.6(a)

MAA

Section 1.38

Manufacturing

Section 1.36

Materials

Section 1.37

Mutual Confidentiality Agreement

Section 8.4

New In-Licenses

Section 4.1(a)

Next Generation Product Candidate

Section 1.39

[***]

 

Option Fee

Section 1.41

Optioned Candidate

Section 1.42

Original Agreement

Preamble

Original Agreement Date

Preamble

Other In-License

Section 1.43

Party(ies)

Preamble

Patent

Section 1.44

Patent Costs

Section 1.45

Patent Liaisons

Section 3.3(a)

Patent Committee

Section 3.3(a)

Payload

Section 1.46

Person

Section 1.47

Phase 1 Study

Section 1.48

Phase 2/3 Study

Section 1.49

Phase 3 Study

Section 1.50

Pre-Existing In-License

Section 1.51

Product Candidate

Section 1.52

Product Candidate In-License

Section 4.2

Program Directors

Section 3.1

Prosecution and Maintenance

Section 1.53

Receiving Party

Section 8.1(a)

Release

Section 8.3(b)

Regulatory Approval

Section 1.54

Regulatory Authority

Section 1.55

Regulatory Data

Section 1.56

Regulatory Filing

Section 1.57

Reviewing Party

Section 8.3(b)

SEC

Section 8.3(d)

Sub-Committees

Section 3.2(c)(x)

11

--------------------------------------------------------------------------------

Defined Term

Location

Target Antigen

Section 1.58

T-Cell

Section 1.59

Term

Section 10.1

Third Party

Section 1.60

Third Party Claims

Section 9.6(a)

[***]

 

[***]

 

United States (U.S.)

Section 1.63

Vector

Section 1.64

 

2.Collaboration Program.

2.1Collaboration Program.

(a)General.  During the Collaboration Program Term, the Parties will conduct the
Collaboration Program on the terms and conditions set forth in this Agreement to
identify, research and Develop Product Candidates.  [***]  Under the
Collaboration Program, Bluebird will be responsible for all research and
Development activities performed through completion of the initial Phase 1 Study
with respect to each Product Candidate, and Celgene will be a critical advisor
for oncology drug development, ex vivo human cell processing, assay development
and release testing.  Bluebird will keep Celgene reasonably informed of
Bluebird’s research and Development activities and will reasonably consult with
Celgene and reasonably consider Celgene’s comments and advice with respect to
all material decisions relating to such activities.  Research and Development
activities of the Parties with respect to the Collaboration Program will be
described in a “Collaboration Plan,” an initial version of which is attached
hereto as Exhibit E.  Any modifications or amendments to the Collaboration Plan
that are proposed by either Party will be subject to review by the JSC pursuant
to and in accordance with the terms of Section 3.2(d) and to the prior written
approval of both Parties.  The selection of Product Candidates for additional
work under the Collaboration Program will be subject to the oversight and
supervision of the JSC, provided that if the JSC is unable to unanimously agree
with respect to the selection of a Product Candidate for additional work under
the Collaboration Program, either Party may, by written notice to the other
Party, have such dispute referred to the Bluebird CEO and the Celgene CEO or in
either case his or her designee (who will be a senior executive), who will
attempt in good faith to resolve such dispute by negotiation and consultation
[***], and if not so resolved, Bluebird will have the tie-breaking vote,
provided that if a Business Combination has occurred with respect to Bluebird,
Celgene will have the tie-breaking vote.  

(b)Obligations Under the Collaboration Plan.  Each Party will use Commercially
Reasonable Efforts to perform (itself or through its Affiliates or by permitted
subcontracting pursuant to Section 2.4) its respective obligations under the
Collaboration Plan, and will cooperate with and provide reasonable support to
the other Party in such other Party’s performance of its responsibilities under
the Collaboration Plan.  The Collaboration Plan will not assign to Celgene, and
Bluebird will not request that Celgene perform, any research or Development
activity that would require a sublicense under any Bluebird In-License.  If,
notwithstanding the foregoing, the

12

--------------------------------------------------------------------------------

Collaboration Plan assigns to Celgene, or Bluebird requests that Celgene
perform, any such research or Development activity, Bluebird will be responsible
for any and all obligations to its licensors under any Bluebird In-License that
arise out of such research or Development.  [***] The Parties acknowledge and
agree, however, that no outcome or success is or can be assured and that failure
to achieve desired results will not in and of itself constitute a breach or
default of any obligation in this Agreement (notwithstanding the focus of the
Collaboration Program described above).

(c)Manufacturing.  

(i)The Parties mutually agree that, subject to mutual agreement on a work order
under that certain Manufacturing and Clinical Supply Agreement, dated as of
December 15, 2014 (as the same may be amended, restated or otherwise modified
from time to time), as a part of the Collaboration Program, Celgene will use and
operate an existing cGMP suite, for the processing of the Lead Product Candidate
which incorporates Vectors and associated Payloads supplied by Bluebird [***].
The Parties will use commercially reasonable efforts to enter into such
additional agreements as may be necessary for Celgene to do so, including a
Vector and Payload supply agreement.  The Parties will determine which Party
will have responsibility for (A) the processing of the Lead Product Candidate
which incorporates Vectors and associated Payloads supplied by Bluebird for use
in any Clinical Studies [***], and (B) the processing of any other Product
Candidates which incorporates Vectors and associated Payloads supplied by
Bluebird for any Clinical Studies of such other Product Candidates [***].

(ii)Prior to or during initial proof of concept studies, Celgene and Bluebird
will mutually assess the capability for sole supply manufacture of Vector
supply, and agree to provisions to ensure the Manufacture and distribution, of
Vector Supplies, in adequate quantities, of adequate quality, and in acceptable
timeframes so as to not delay clinical Development and commercialization of
Product Candidates.  Multiple sites may be required to supply and store
inventories of Vector supplies.

(d)Collaboration Program Term.  Unless terminated or extended pursuant to the
terms hereof, the term of the Collaboration Program will commence on the
Original Agreement Date and continue until the third (3rd) anniversary of the
Amendment Date  the “Collaboration Program Term”).    The Collaboration Program
Term may be extended only upon the mutual written agreement of the Parties.

(e)Exclusivity.  [***]

(f)Collaboration Know-How and IP.

(i)Each Party will promptly (and at least on a calendar quarterly basis)
disclose to the other Party any Collaboration Know-How discovered, created,
conceived, developed or reduced to practice by or on behalf of such Party, and
will provide the other Party such documentation regarding the same as the other
Party may reasonably request.

(ii)Except as set forth in this Section 2.1(f)(ii) and in Section 2.1(f) (iv)
below, each Party will solely own all right, title and interest in and to all
Collaboration IP that is discovered, created, conceived, developed or reduced to
practice solely by or on behalf of such Party, and all right, title and interest
in and to all Collaboration IP will automatically vest solely in

13

--------------------------------------------------------------------------------

such Party.  The Parties acknowledge and agree that (A) subject to Section
2.1(f)(iv) with respect to improvements to, or modifications or derivative works
of, Bluebird IP that is directed to Vectors, the Parties will jointly own all
right, title and interest in and to all Know-How and Materials, and Patents
arising therefrom, that are discovered, created, conceived, developed or reduced
to practice by or on behalf of the Parties (whether solely by or on behalf of a
Party or jointly by or on behalf of both Parties) in the course of performing
activities as a part of the “Project Research” (as defined in the Baylor
Research Agreement), (B) as between Celgene and Bluebird, Know-How and
Materials, and Patents arising therefrom, discovered, created, conceived,
developed or reduced to practice by Dr. Malcolm K. Brenner during the Term in
connection with his participation on the Collaboration Program Advisory
Committee that relate to “Project Research” will be subject to the terms of the
Baylor Agreements and (C) as between Celgene and Bluebird, Know-How and
Materials, and Patents arising therefrom, that are discovered, created,
conceived, developed or reduced to practice by Dr. Malcolm K. Brenner during the
Term in connection with his participation on the Collaboration Program Advisory
Committee that do not relate to “Project Research” and (I) are within the Baylor
Field will be jointly owned by the Parties and (II) are outside the Baylor Field
will be solely owned by the Party with which Dr. Malcolm K. Brenner discovered,
created, conceived, developed or reduced to practice the subject Know-How and
Materials, or will be jointly owned by the Parties if Dr. Malcolm K. Brenner
discovered, created, conceived, developed or reduced to practice the subject
Know-How and Materials with both Parties, subject, in each case of clauses
(C)(I) and (C)(II) above, to Section (iv) with respect to improvements to, or
modifications or derivative works of, Bluebird IP that is directed to
Vectors.  Each Party agrees to execute such written assignments and
confirmations as are necessary to effect the allocation of ownership of Patents,
Know-How and Materials as provided in the immediately preceding sentence, and
any Patents, Know-How and Materials addressed by the immediately preceding
sentence (other than clause (C)(II)) shall be considered Collaboration
IP.  [***]

(iii)Except as set forth in Section 2.1(f)(iv) below, the Parties will jointly
own any and all Collaboration IP that is discovered, created, conceived,
developed or reduced to practice jointly by or on behalf of the Parties.  Each
Party will have an undivided one-half interest in and to such jointly-owned
Collaboration IP.  Each Party will exercise its ownership rights in and to such
jointly-owned Collaboration IP, including the right to license and sublicense or
otherwise to exploit, transfer or encumber its ownership interest, without an
accounting or obligation to, or consent required from, the other Party, but
subject to the licenses hereunder and the other terms and conditions of this
Agreement, including Section 2.1(e).  At the reasonable written request of a
Party, the other Party will in writing grant such consents and confirm that no
such accounting is required to effect the foregoing regarding jointly-owned
Collaboration IP.  Each Party, for itself and on behalf of its Affiliates,
licensees and sublicensees, and employees, subcontractors (subject to Section
2.4), consultants and agents of any of the foregoing, hereby assigns (and to the
extent such assignment can only be made in the future hereby agrees to assign),
to the other Party a joint and undivided interest in and to all jointly-owned
Collaboration IP.

(iv)Notwithstanding the first sentence of Section 2.1(f)(ii) and
notwithstanding  Section 2.1(f)(iii), but subject to the second sentence of
Section 2.1(f)(ii), (A) Celgene will solely own any Collaboration IP that is an
improvement to, or modification or derivative work of, any Celgene IP, and
Bluebird, for itself and on behalf of its Affiliates, licensees and
sublicensees, and employees, subcontractors (subject to Section 2.4),
consultants and agents of any of the foregoing,

14

--------------------------------------------------------------------------------

hereby assigns (and to the extent such assignment can only be made in the future
hereby agrees to assign), all of its rights, title and interest in such
Collaboration IP to Celgene, and (B) Bluebird will solely own any Collaboration
IP that is an improvement to, or modification or derivative work of, any
Bluebird IP, and Celgene, for itself and on behalf of its Affiliates, licensees
and sublicensees, and employees, subcontractors (subject to Section 2.4),
consultants and agents of any of the foregoing, hereby assigns (and to the
extent such assignment can only be made in the future hereby agrees to assign),
all of its rights, title and interest in such Collaboration IP to Bluebird.  To
the extent that a particular item of Collaboration IP constitutes an improvement
to, or modification or derivative work of, both Celgene IP and Bluebird IP, the
Parties will jointly own such particular item of Collaboration IP pursuant to
Section 2.1(f)(iii).

(v)The Parties acknowledge and agree that all Collaboration Know-How (as defined
under the Original Agreement) existing as of the Amendment Date and Patents
arising therefrom that Cover such Collaboration Know-How are and shall continue
to be owned by the Parties pursuant to the terms of the Original Agreement, and
shall be considered Collaboration IP for purposes of this Agreement.  As of the
Amendment Date, (A) all Patents within such Collaboration IP that are solely
owned by Bluebird are set forth on Exhibit I-1, (B) all Patents within such
Collaboration IP that are solely owned by Celgene are set forth on Exhibit I-2,
and (C) all Patents within such Collaboration IP that are jointly owned by
Bluebird and Celgene are set forth on Exhibit I-3.

(vi)Inventorship determination for all Patents worldwide arising from any
Know-How or Material discovered, created, conceived, developed or reduced to
practice by or on behalf of the Parties under or in connection with this
Agreement and thus the ownership thereof will be made in accordance with
applicable United States patent laws.

(g)Regulatory.  Bluebird will exclusively own the INDs for the Development of
Product Candidates and will, after reasonable consultation with Celgene under
the oversight of the JSC: (i) determine the regulatory plans and strategies for
Product Candidates, (ii) prepare and file all Regulatory Filings with respect to
Product Candidates, and (iii) be responsible for conducting all meetings with
Regulatory Authorities in connection with the Development of Product Candidates,
in each case unless and until such time that such Product Candidate becomes an
Optioned Candidate.  Bluebird will provide Celgene with reasonable prior notice
of all such meetings with Regulatory Authorities, and Celgene will have the
right to participate in such meetings.

(h)Licenses.

(i)During the Term, Bluebird hereby grants to Celgene the co-exclusive (with
Bluebird and its Affiliates), worldwide, royalty-free right and license in the
Field, without the right to grant sublicenses (other than to permitted
subcontractors under Section 2.4), under Collaboration IP solely owned by
Bluebird pursuant to Section 2.1(f) and Bluebird’s interest in jointly owned
Collaboration IP, in each case solely to conduct research and Development under
the Collaboration Plan as part of the Collaboration Program in accordance with
the terms of this Agreement.  Except as may be permitted under an applicable
Development & Commercialization Agreement, Celgene will not practice or
otherwise use any Collaboration IP solely owned by

15

--------------------------------------------------------------------------------

Bluebird pursuant to Section 2.1(f) other than in accordance with the license
granted in this Section 2.1(h)(i).

(ii)Subject to the terms and conditions of this Agreement, during the Term and
thereafter, Celgene hereby grants to Bluebird a worldwide, fully paid-up,
non-exclusive license, with the right to sublicense through multiple tiers,
under (A) Collaboration IP solely owned by Celgene pursuant to Section 2.1(f),
(B) all improvements to, or modifications or derivative works of, any Bluebird
IP that are discovered, created, conceived, developed or reduced to practice by
or on behalf of Celgene or its Affiliates during the Collaboration Program Term
in the course of Developing an Optioned Candidate, Elected Candidate or Licensed
Product under a Development & Commercialization Agreement, and (C) [***], in
each case of (A) through (C), that are related to the Manufacture of Vectors,
solely to research, Develop, Manufacture and commercialize Vectors, provided
that (I) the foregoing license does not include any Patents and Know-How for
Manufacturing (other than Manufacturing of Vectors), (II) [***], (III) during
the Term and the term of any applicable Development & Commercialization
Agreement, the foregoing license does not include the right to research,
Develop, Manufacture or commercialize any Vectors that are used in connection
with Optioned Candidates, Elected Candidates or Licensed Products under such
Development & Commercialization Agreement, other than with and for Celgene, and
(IV) [***]. Further, the Parties acknowledge and agree that, upon written notice
to Celgene, Bluebird may decline the taking of or terminate such sublicense from
Celgene with respect to any Patents, Know-How or Materials that are in-licensed
by Celgene pursuant to a Celgene New In-License that is an Applicable Celgene
In-License.  If any royalty, milestone or other payment, [***] becomes due under
any Celgene New In-License that is attributable to Bluebird as a sublicensee
thereunder with respect to such research, Development, Manufacture or
commercialization of Vectors, Celgene will pay same, provided that Bluebird will
reimburse Celgene for any such payment within thirty (30) days of Bluebird’s
receipt of Celgene’s written invoice therefor, and Bluebird’s failure to pay
such reimbursement within such time period will entitle Celgene to terminate
Bluebird’s sublicense under the applicable Celgene New In-License upon thirty
(30) days written notice.  Upon Bluebird’s request, Celgene agrees to provide
Bluebird with a copy of any Celgene New In-License that is an Applicable Celgene
In-License under which Bluebird is granted a sublicense under this Section
2.1(h)(ii), which Celgene may reasonably redact (other than with respect to
provisions applicable to the determination of Bluebird’s reimbursement
obligations under this Section 2.1(h)(ii)).

(iii)[***]

(i)Celgene IP.  If either Party desires that Celgene make available any Patents,
Know-How or Material Controlled by Celgene or its Affiliates (other than
pursuant to a Celgene In-License, which is governed by Section 4.1(c), and other
than Collaboration IP) for use in the Collaboration Program, such Party will
notify the JSC and the JSC will discuss whether or not such Patents, Know-How or
Materials would be useful for the Collaboration Program.  If the JSC concludes
that such Patents, Know-How or Materials would be useful for the Collaboration
Program, the JSC will invite Celgene to make such intellectual property
available to the Collaboration Program.  Celgene will have sole discretion
whether or not to make such intellectual property available to the Collaboration
Program, and if Celgene so elects it will make such intellectual property
available by providing the JSC with written notice specifying the Patents,

16

--------------------------------------------------------------------------------

Know-How and/or Materials that will be made available to the Collaboration
Program as “Celgene IP”.  Except by such written notice provided to the JSC, no
Patents, Know-How or Materials Controlled by Celgene or its Affiliates (other
than pursuant to a Celgene In-License, which is governed by Section 4.1(c) and
other than Collaboration IP) will be made available for, or used in, the
Collaboration Program, and no such Patents, Know-How or Materials shall be
considered “Celgene IP”.  

2.2Collaboration Program Expenses.  Except for any amounts that may be payable
by Celgene under a Vector and associated Payload supply agreement described in
Section 2.1(c), each of Bluebird and Celgene is and will remain solely
responsible for all of its internal costs and expenses that are incurred by or
on its behalf in connection with the performance of the Collaboration
Plan.  Subject to Sections 4.1, 4.2, 6.4 and 7.2, and except for any amounts
that may be payable by Celgene under a Vector and associated Payload supply
agreement described in Section 2.1(c) or a Celgene In-License, Bluebird will be
responsible for all out-of-pocket costs and expenses payable to Third Parties in
connection with the performance of the Collaboration Plan.

2.3Collaboration Program Records, Reports and Materials.

(a)Records.  Each Party will maintain, or cause to be maintained, records of its
activities under the Collaboration Program in sufficient detail and in good
scientific manner appropriate for scientific, Patent and regulatory purposes,
that will properly reflect all work included in the Collaboration Program, for a
period of at least ten (10) years after the creation of such records, but in no
event less than required by applicable Laws.  Each Party will have the right to
request and receive a copy of any such records.

(b)Collaboration Program Reports.  Each Party will furnish to the JSC a
high-level summary written report within thirty (30) days after each June 30th
and December 31st occurring during the Collaboration Program Term, describing
its progress under the Collaboration Plan as part of the Collaboration Program
during the previous six (6) month period.  Each Party agrees that it will
promptly respond to the other Party’s reasonable questions regarding any of such
Party’s reports.

(c)Materials.

(i)Each Party will, during the Collaboration Program Term, as a matter of course
as described in the Collaboration Plan or upon the other Party’s reasonable
written request, furnish to each other samples of Materials that are in such
Party’s Control and are necessary for the other Party to carry out its
responsibilities under the Collaboration Plan, provided that, prior to Celgene
providing any Materials to Bluebird, Celgene will notify Bluebird of the cost of
such Materials and Bluebird may elect whether or not to receive such Materials
from Celgene.  Subject to the foregoing, after Celgene has provided Materials
costing more than [***], Bluebird will reimburse Celgene for the costs of any
additional Materials.

(ii)Each Party will use such Materials only in accordance with the Collaboration
Plan and otherwise in accordance with the terms and conditions of this Agreement
and any instructions provided by the Party furnishing the Materials.  Except
with the prior written consent of the supplying Party (such consent not to be
unreasonably withheld, delayed or conditioned), the Party receiving any
Materials will not distribute or otherwise allow the release of Materials to any

17

--------------------------------------------------------------------------------

Affiliate (other than wholly-owned subsidiaries) or Third Party, except for
subcontracting as permitted hereunder.  All Materials delivered to the receiving
Party will remain the sole property of the supplying Party and will be used in
compliance with all applicable Law.  The Materials supplied under this Agreement
will be used with prudence and appropriate caution in any experimental work
because not all of their characteristics may be known.

2.4Permitted Subcontracting.  Each Party may subcontract any of its activities
to be performed under the Collaboration Plan to an Affiliate or Third Party,
provided that any such Affiliate or Third Party will have entered into a written
agreement with such Party that includes terms and conditions protecting and
limiting use and disclosure of Confidential Information and Materials and
Know-How at least to the same extent as under this Agreement, and requiring such
Affiliate or Third Party and its personnel to assign to such Party all right,
title and interest in and to any Patents, Know-How and Materials created,
conceived or developed in connection with the performance of subcontracted
activities to the extent required to research, Develop, Manufacture and
commercialize Product Candidates, provided that with respect to Third Parties
that are academic or other non-commercial Persons, a Party will be required only
to use commercially reasonable efforts to obtain such assignment, and in the
absence of such assignment, the Parties will mutually agree on the rights (e.g.,
a license or option to license) to be obtained from such academic or
non-commercial Persons.  Any such subcontracting activities will be described in
the reports for the Collaboration Program required by Section 2.3(b).  

3.Governance.

3.1Management.  Management of the Collaboration Program activities will be under
the responsibility of one person to be designated by Celgene (the “Celgene
Program Director”) and one person to be designated by Bluebird (the “Bluebird
Program Director,” and together with the Celgene Program Director, the “Program
Directors”).

3.2Joint Steering Committee.

(a)Steering Committee.  The Parties will establish a Joint Steering Committee,
comprised of three (3) representatives of Bluebird and three (3) representatives
of Celgene (the “JSC”).  Each Party may replace its representatives on the JSC
or its Program Director at any time upon written notice to the other
Party.  With the consent of the other Party (such consent not to be unreasonably
withheld, delayed or conditioned), each Party may invite non-voting employees
and consultants (including Dr. Malcolm K. Brenner) to attend meetings of the
JSC, subject to their agreement to be bound to the same extent as a permitted
subcontractor under Section 2.4.

(b)Meetings.  While in existence, the JSC will meet each calendar quarter and,
at a minimum, two (2) of such meetings each calendar year will be in person
(which in-person meeting will be held at locations mutually agreed by the
Parties).  Meetings of the JSC will be effective only if at least one (1)
representative of each Party is present or participating.  Each Party will be
responsible for all of its own expenses of participating in the meetings.  The
Parties will endeavor to schedule meetings of the JSC at least six (6) months in
advance.  Bluebird will prepare and circulate a meeting agenda prior to each
such meeting.  The Parties will alternate in preparing written minutes of such
meeting, and the preparing Party will circulate such minutes within fifteen (15)
days after such meeting.  The Parties will agree on the minutes of each meeting
promptly, but in no event later than the next meeting of the JSC.

18

--------------------------------------------------------------------------------

(c)Responsibilities.  The JSC will oversee and supervise the overall performance
of the Collaboration Plan and within such scope will:

(i)Periodically review the Parties’ efforts and progress under the Collaboration
Plan;

(ii)Review the Collaboration Program;

(iii)Review any proposed modifications or amendments to the Collaboration Plan
and the Collaboration Program;

(iv)Prioritize and oversee execution of specific activities to be performed
under the Collaboration Plan and the Collaboration Program;

(v)Review Patent Committee advice with regard to scientific activities to be
performed under the Collaboration Plan and the Collaboration Program;

(vi)Review and select Product Candidates for additional work as part of the
Collaboration Program;

(vii)Review and evaluate Product Candidates for which Development work should be
performed as part of the Collaboration Program;

(viii)Review and approve of the regulatory plans and strategies for Product
Candidates;

(ix)Review all Regulatory Filings with respect to Product Candidates;

(x)Form such other committees (“Sub-Committees”) as the JSC may deem
appropriate.  Any such Sub-Committee may make recommendations to the JSC but may
not be delegated JSC decision-making authority;

(xi)Address such other matters relating to the activities of the Parties under
this Agreement as either Party may bring before the JSC, including any matters
that are expressly for the JSC to decide as provided in this Agreement; and

(xii)Attempt to resolve any disputes on an informal basis.

(d)Decision-making.  The three (3) JSC representatives of each Party will
collectively have one (1) vote, and the JSC will make decisions only by
unanimous consent in the sole discretion of each Party with respect to its
vote.  [***]

(e)Limits on JSC Authority.  Each Party will retain the rights, powers and
discretion granted to it under this Agreement and no such rights, powers, or
discretion will be delegated to or vested in the JSC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing.  The JSC will not have the power to, nor will the
Party having the tie-breaking vote in the JSC have the power to (i) amend,
modify or waive compliance with this Agreement (other than as expressly
permitted hereunder), (ii) alter, increase or expand the Parties’ rights or
obligations under this Agreement, (iii) determine that a Party has fulfilled any
obligations under this Agreement or that a Party has breached any obligation
under this Agreement, (iv) make a decision that is expressly stated to require
the mutual agreement of the Parties, (v) amend or modify the Collaboration Plan,
(vi) change the Collaboration Program in

19

--------------------------------------------------------------------------------

any manner that would alter the fundamental objectives of the Collaboration
Program as generally described in Section 2.1(a), or (vi) determine that
milestone events required for the payment of milestone payments have or have not
occurred.

(f)Term.  The JSC and any subcommittees thereof will cease to exist three (3)
months after the end of the Collaboration Program Term.

3.3Patent Committee.

(a)The Parties will (i) each designate representative(s) to consult with the
other Party’s representative(s) with respect to Patent ownership, Prosecution
and Maintenance, enforcement and defense matters (the “Patent Liaisons”), and
(ii) establish a patent committee (the “Patent Committee”).  The purpose of the
Patent Committee is to determine ownership of intellectual property, and
facilitate the discussion and coordination of Prosecution and Maintenance,
enforcement and defense matters, in accordance with and subject to the terms of
this Agreement.  The Patent Liaisons will be the primary point of contact for
the Parties regarding the foregoing activities and will facilitate all such
activities hereunder, including preparing and finalizing minutes of the Patent
Committee and will be responsible for assisting the Patent Committee in
performing its oversight responsibilities.

(b)Decisions.  All decisions of the Patent Committee will be made by consensus,
with each Party having one vote.  If the Patent Committee cannot agree on a
matter within the Patent Committee’s authority within five (5) days after it has
met and attempted to reach such decision, then, either Party may, by written
notice to the other, have such issue referred to the Program Directors for
resolution.  The Parties’ respective Program Directors will meet within five (5)
days after such matter is referred to them, and will negotiate in good faith to
resolve the matter.  If the Program Directors are unable to resolve the matter
within five (5) days after the matter is referred to them, then the decision
will be resolved as set forth below:

(i)IP Ownership.  The Patent Committee will determine ownership of Collaboration
IP in accordance with and subject to the terms of Section 2.1(f); provided that
the Patent Committee may allocate ownership of a particular item of intellectual
property to improve the prospects of obtaining patent protection with respect to
such item of intellectual property, even if such allocation is not in accordance
with the terms of Section 2.1(f), so long as the Parties mutually agree to such
allocation.  In the event the Patent Committee cannot agree on a matter
regarding ownership of an item of intellectual property, and the Program
Directors are unable to resolve such matter, then such dispute will be resolved
by a Third Party patent counsel selected by the Patent Committee who (and whose
firm) is not, and was not at any time during the five (5) years prior to such
dispute, an employee, consultant, legal advisor, officer, director or
stockholder of, and does not have any conflict of interest with respect to,
either Party.  Such patent counsel will determine ownership of such intellectual
property in accordance with U.S. patent law and Section 2.1(f).  Expenses of the
patent counsel will be shared equally by the Parties.

(ii)Patent Prosecution.  The Patent Committee will discuss material issues and
provide input to each other regarding the Prosecution and Maintenance,
enforcement and defense of Bluebird IP, Celgene IP and jointly owned
Collaboration IP.  The Patent Liaisons will be responsible for coordinating the
implementation of each Party’s strategies for the protection

20

--------------------------------------------------------------------------------

of the foregoing intellectual property rights related to Product
Candidates.  All final decisions related to the Prosecution and Maintenance,
enforcement or defense of any Bluebird IP, Celgene IP and jointly-owned
Collaboration IP will be made by the Party with the right to control such
Prosecution and Maintenance, enforcement or defense, as applicable, as set forth
in Section 7.

4.Third Party Licenses.

4.1New Licenses.

(a)Identification.  [***]

(b)Bluebird Contribution to the Collaboration. [***]

(e)Celgene Applicable/New In-Licenses.  With respect to each Applicable Celgene
In-License that is a Celgene New In-License:

(i)Celgene will be solely responsible for any upfront payment payable to the
licensor under such Applicable Celgene In-License.

(ii)Except as provided in Sections 2.1(h)(ii) and 5.6, Celgene and Bluebird will
each be responsible for [***] of any other payments required to be paid to the
licensor under such Applicable Celgene In-License in respect of Collaboration
Program activities or the research, Development, Manufacture or
commercialization of Product Candidates, but excluding any payments that are (A)
triggered by the grant of a sublicense under the Applicable Celgene In-License
(other than sublicenses granted by Bluebird or its sublicensees), (B) annual
fees paid to maintain the Applicable Celgene In-License in effect, (C) Patent
Costs, (D) any payments that are royalty payments (including sales-based
milestone payments), and (E) payments resulting from Celgene’s breach of the
Applicable Celgene In-License not attributable to Bluebird or its contract Third
Parties or sublicensees, which excluded payments will be the sole responsibility
of Celgene; provided that Bluebird’s [***] share of such payments will become
due and payable within [***] days after the execution of the first Development &
Commercialization Agreement.

(iii)Any payments that are royalties payable by Celgene or its Affiliates under
the Applicable Celgene In-License will be subject to Section 4.3(d) of such
License Agreement or Section 11.3(d) of any Co-Development, Co-Promote and
Profit Share Agreement, as applicable.

(f)Celgene Pre-Existing/Applicable In-Licenses. With respect to any Applicable
Celgene In-License that is a Celgene Pre-Existing In-License, except as provided
in Sections 2.1(h)(ii) and 5.6, Celgene will be solely responsible for all
payments required to be paid to the licensor under such Applicable Celgene
In-License, and any payments that are royalties payable by Celgene or its
Affiliates under the Applicable Celgene In-License will be subject to Section
4.3(d) of such License Agreement or Section 11.3(d) of any Co-Development,
Co-Promote and Profit Share Agreement, as applicable.

4.2Product Candidate In-Licenses.  Other than with respect to Baylor as
contemplated by the Baylor Agreements, which are governed by Sections 4.5 and
5.5 hereof, in the event that the Parties desire to enter into an agreement with
any Third Party to obtain rights to Patents, Know-How or Materials that would
constitute solely a new Product Candidate (if developed pursuant to this
Agreement) in the Field, as opposed to only being necessary or useful for
supporting research, Development or commercialization of existing Product
Candidates (a “Product Candidate In-

21

--------------------------------------------------------------------------------

License”), the Parties will jointly determine a strategy for endeavoring to
procure rights under such Patents, Know-How or Materials, including with respect
to allocation of the Parties’ responsibilities for any payments that may become
due during the Collaboration Program Term under such Product Candidate
In-License.  Any such Product Candidate In-License addressing any such new
Product Candidate will require the prior written approval of both Parties, will
be with both Parties and will be committed to the Collaboration Program (and not
the Parties on an individual basis).  Accordingly, any product candidate
in-licensed pursuant to a Product Candidate In-License will be a “Product
Candidate” hereunder, and will only be Developed or commercialized by either
Party as a part of the Collaboration Program or under an executed Development &
Commercialization Agreement, unless and until such Product Candidate becomes a
Declined Product Candidate in accordance with Section 5.6.  If the Parties agree
that any Patents, Know-How or Materials in-licensed under a Product Candidate
In-License will be used to Develop and commercialize a Product Candidate under a
Development & Commercialization Agreement, the Parties will discuss in good
faith and agree on the allocation of the Parties’ applicable rights and
obligations thereto, including with respect to amounts payable under such
Product Candidate In-License (other than a Baylor Product License), which terms
will be set forth in such Development & Commercialization Agreement.  If an
in-license from a Third Party of rights to Patents, Materials or Know-How that
would constitute a new Product Candidate also includes other rights that
potentially have broader applicability (e.g., that may be useful for supporting
research, Development or commercialization of Product Candidates that are
against Target Antigens different than the Target Antigen in the Product
Candidate in such Third Party in-license), such in-license will be treated as a
“Product Candidate In-License” hereunder and the Parties will discuss in good
faith the allocation of such other rights and obligations, along with costs, in
accordance with the principles set forth in Section 4.1 and this Section
4.2.  The Parties acknowledge that the terms of this Section 4.2 may need to be
discussed and modified with respect to any particular Product Candidate
In-License (other than a Baylor Product License) depending on the then existing
facts and circumstances relating to such Product Candidate In-License.

4.3Maintenance of Bluebird In-Licenses.  Bluebird (a) will duly perform and
observe all of its obligations under the Bluebird In-Licenses in all material
respects and maintain in full force and effect the Bluebird In-Licenses, and
(b) will not, without Celgene’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed), (i) amend, modify, restate,
cancel, supplement or waive any provision of any Bluebird In-License, or grant
any consent thereunder, or agree to do any of the foregoing, or (ii) exercise
any right to terminate any Bluebird In-License, in each case ((i) and (ii)) that
would reasonably be expected to adversely affect in any respect the rights of
Celgene under this Agreement or any potential or executed Development &
Commercialization Agreement.  Bluebird will provide Celgene with written notice
as promptly as practicable (and in any event within five (5) business days)
after becoming aware of any of the following: (A) any material breach or default
by Bluebird or any of its Affiliates of any covenant, agreement or other
provision of any Bluebird In-License, (B) any notice or claim from the
counterparty to any Bluebird In-License terminating or providing notice of
termination of any Bluebird In-License, (C) any notice or claim alleging any
breach of default under any Bluebird In-License, or (D) the existence of any
facts, circumstances or events which alone or together with other facts,
circumstances or events would reasonably be expected (with or without the giving
of notice or passage of time or both) to give rise to a breach of or default
under or right to terminate

22

--------------------------------------------------------------------------------

any Bluebird In-License.  If Bluebird fails to pay any amounts due under any
Bluebird In-License and if such nonpayment would permit the counterparty to such
Bluebird In-License to terminate or suspend the same or any rights thereunder,
Celgene will have the right, but not the obligation, in its sole discretion, to
pay such amounts on Bluebird’s behalf, and any amounts so paid by Celgene may be
taken by Celgene as a credit against any amounts payable to Bluebird under this
Agreement or any Development & Commercialization Agreement.

4.4Maintenance of Celgene In-Licenses.  Celgene [***] will duly perform and
observe all of its obligations under the Applicable Celgene In-Licenses in all
material respects and maintain in full force and effect the Applicable Celgene
In-Licenses in the Field [***].  Celgene will provide Bluebird with written
notice as promptly as practicable (and in any event within [***] business days)
after becoming aware of any of the following: (A) any material breach or default
by Celgene or any of its Affiliates of any covenant, agreement or other
provision of any Applicable Celgene In-License, (B) any notice or claim from the
counterparty to any Applicable Celgene In-License terminating or providing
notice of termination of any Applicable Celgene In-License, (C) any notice or
claim alleging any breach of default under any Applicable Celgene In-License, or
(D) the existence of any facts, circumstances or events which alone or together
with other facts, circumstances or events would reasonably be expected (with or
without the giving of notice or passage of time or both) to give rise to a
breach of or default under or right to terminate any Applicable Celgene
In-License.  [***]  If Celgene fails to pay any amounts due under any Applicable
Celgene In-License and if such nonpayment would permit the counterparty to such
Applicable Celgene In-License to terminate or suspend the same or any rights
thereunder, Bluebird will have the right, but not the obligation, in its sole
discretion, to pay such amounts on Celgene’s behalf, and Celgene will reimburse
Bluebird for any such payments within [***] days of Celgene’s receipt of
Bluebird’s written invoice therefor.

4.5Baylor Agreements.

(a)Maintenance.  Celgene [***] will duly perform and observe all of its
obligations under the Baylor Agreements in all material respects [***].

(b)Notices. Each Party will provide the other Party with written notice as
promptly as practicable (and in any event within [***] business days) after
becoming aware of any of the following: (i) any material breach or default by
such Party or any of its Affiliates of any covenant, agreement or other
provision of any Baylor Agreement, (ii) any notice or claim from the
counterparty to any Baylor Agreement terminating or providing notice of
termination of any Baylor Agreement, (iii) any notice or claim alleging any
breach of default under any Baylor Agreement, or (iv) the existence of any
facts, circumstances or events which alone or together with other facts,
circumstances or events would reasonably be expected (with or without the giving
of notice or passage of time or both) to give rise to a breach of or default
under or right to terminate any Baylor Agreement.  If Celgene fails to pay any
amounts due under any Baylor Agreement and if such nonpayment would permit
Baylor to terminate or suspend the same or any rights thereunder, Bluebird will
have the right, but not the obligation, to pay such amounts on Celgene’s behalf,
and Celgene will reimburse Bluebird for any such payments within thirty (30)
days of Celgene’s receipt of Bluebird’s written invoice therefor.

23

--------------------------------------------------------------------------------

(c)Exercise of Rights.  [***] Celgene will not exercise any rights under any of
the Baylor Agreements without first consulting with Bluebird and obtaining
Bluebird’s prior consent (such consent not to be unreasonably withheld, delayed
or conditioned), provided that no such consent will be required (A) for Celgene
to enter into a Baylor Product License, (B) to terminate any Baylor Agreement
other than a Baylor Product License, (C) after consultation with Bluebird, to
terminate any Baylor Product License provided Celgene either (I) intends to
maintain in force the corresponding Development & Commercialization Agreement or
(II) if such Development & Commercialization Agreement is not intended to remain
in effect, offers to assign such Baylor Product License to Bluebird before
initiating termination of same, (D) for Celgene to exercise any licenses or
other similar license rights (such as the right to sublicense) granted to
Celgene under any Baylor Agreement, (E) for Celgene to exercise any rights under
the Platform License Agreement that do not require Bluebird’s consent under the
sublicense agreement between Celgene and Bluebird under the Baylor Platform
License, and (F) for Celgene to extend or not extend the term of any Baylor
Agreement [***].  In addition, Bluebird may exercise its third-party beneficiary
rights under any of the Baylor Agreements and Celgene will not interfere with
any such exercise by Bluebird.  For avoidance of doubt, Celgene’s election to
not exercise a right, such as an election to not provide research or development
funding to Baylor, will not be deemed “an exercise of rights” under the Baylor
Agreements for purposes of this Section 4.5(c). The foregoing will apply,
without limitation, to the Prosecution and Maintenance, and enforcement and
defense, of all Patents, Know-How and Materials licensed under any of the Baylor
Agreements, provided that Celgene will not require Bluebird’s consent to
terminate Prosecution and Maintenance, or to commence, conduct or terminate the
enforcement and defense of, any Patents, Know-How and Materials licensed under
any of the Baylor Agreements so long as Celgene provides Bluebird with written
notice thereof and, if permitted by the Baylor Agreements (including as a
third-party beneficiary thereunder), affords Bluebird the right to take such
actions, which if taken by Bluebird will be at Bluebird’s sole expense, provided
that in such an event under the Baylor Platform License, (x) Celgene will agree
in writing with Bluebird not to exercise (or grant others the right to exercise)
any rights to any such Patent for which Prosecution or Maintenance has been
terminated or a defense has not been commenced or conducted or has been
terminated, and (y) Bluebird will solely control and not share any recoveries
from any such enforcement, in all such cases subject to the Baylor License
Agreements.  Notwithstanding the foregoing in this Section 4.5(c), if Celgene
determines in good faith that any action or inaction under any of the Baylor
Agreements is legally required of Celgene (under any of the Baylor Agreements or
otherwise) or is required to maintain any rights under the Baylor Agreements
(including with respect to confidentiality and indemnification), or if Bluebird
does not promptly respond to Celgene’s request after prior written notice to
Bluebird, Celgene will have the right to take such action, or refrain from
taking such action, but will remain subject to the terms of the Baylor
Agreements, this Agreement and any Development & Commercialization Agreements.

(d)Other Agreements.  During the Term, other than as permitted by the Baylor
Agreements and pursuant to Section 2.1(f)(ii), neither Party nor its Affiliates
will enter into any agreements with Baylor regarding the Baylor Field, nor
collaborate with Baylor in the Baylor Field, nor have Baylor work or fund work
by Baylor in the Baylor Field, without the prior written consent of the other
Party (such consent not to be unreasonably withheld, delayed or
conditioned).  It is understood and agreed that references to “Baylor” in this
Section 4.5(d) include all faculty

24

--------------------------------------------------------------------------------

members, scientists, employees and students working at Baylor.  This
Section 4.5(d) will not apply to any Business Program, subject to the
requirements of the last proviso in Section 2.1(e).

(e)Development & Commercialization Agreements.  Celgene will not enter into any
Baylor Product License without also entering into the applicable Development &
Commercialization Agreement. For clarity this obligation will apply to all
product candidates subject to any option rights under the Baylor Research
Agreement, even if this Agreement has terminated or expired.

(f)Payments.  Except as set forth below, Celgene will be responsible for one
hundred percent (100%) of all amounts accrued and required to be paid under
(i) the Baylor Research Agreement for as long as Celgene is the contracting
party thereunder, (ii) the Baylor Platform License for as long as Celgene is the
contracting party thereunder (save for those amounts for which Bluebird is
responsible under the sublicense agreement between Celgene and Bluebird under
the Baylor Platform License), and (iii) all Baylor Product Licenses that
correspond to License Agreements between Celgene and Bluebird for as long as
Celgene is the contracting party thereunder, provided that any royalties payable
under such Baylor Product Licenses will be subject to Section 4.3(d) of such
License Agreement, and provided further that the foregoing will not be
interpreted to require Celgene to make any payments under the Baylor Agreements
that are payments which Celgene has the option to pay or not pay under the terms
of the Baylor Agreements.  Bluebird will be responsible for one hundred percent
(100%) of amounts required to be paid to Baylor to fund the research and
Development of Product Candidates by Baylor through Phase 1 Study if Bluebird
elects by written notice to Celgene to have Baylor work under the Collaboration
Program and such Product Candidates are included in the Collaboration Plan;
provided that Baylor-Only Candidates will not be included in this payment
obligation.  All amounts accrued and required to be paid under those Baylor
Product Licenses arising from the applicable Co-Development, Co-Promote and
Profit Share Agreements between Celgene and Bluebird will be treated as follows:
(A) with respect to the Development and commercialization of Elected Candidate
and Licensed Product for U.S. Administration thereunder, such amounts will be
treated as U.S. Development Expenses or Allowable Expenses thereunder, (B) with
respect to the Development and commercialization of Elected Candidate and
Licensed Product for both U.S. Administration and ROW Administration thereunder,
such amounts will allocated to and be treated as U.S. Development Expenses or
Allowable Expenses thereunder in accordance with Section 4.3(b) thereunder, and
(C) with respect to the Development and Commercialization of Elected Candidate
and Licensed Product solely for ROW Administration thereunder (including the
Manufacture of Vectors and associated Payloads therefor pursuant to Section 7.4
thereunder), Celgene will be responsible for one hundred percent (100%) of all
such amounts, provided that any royalties payable under such Baylor Product
License will be subject to Section 11.3(d) thereunder.  

(g)Recoveries.  All recoveries arising from any enforcement or defense of any
“Licensed Intellectual Property” (as defined in the Baylor Agreements) licensed
to Celgene under any of the Baylor Product Licenses will be, after deducting any
amounts owed to Baylor thereunder, subject to the recovery provisions of the
applicable Development & Commercialization Agreement.

25

--------------------------------------------------------------------------------

(h)Baylor Declined Product.  If Celgene receives any payments from Baylor
pursuant to Section 4.8(b) of the Baylor Research Agreement with respect to the
commercialization of a “Declined Product” (as defined in the Baylor Research
Agreement), Celgene will pay to Bluebird (i) [***] percent [***] of any such
payment paid to Celgene with respect to a Declined Product that is not a
Baylor-Only Candidate, and (ii) [***] percent [***] of any such payment paid to
Celgene with respect to a Declined Product that is a Baylor-Only Candidate, in
each case ((i) and (ii)) within thirty (30) days of Celgene’s receipt thereof.

(i)Survival.  This Section 4.5 will survive any termination or expiration of
this Agreement.

4.6No Implied Rights.  No license, sublicense or other right is or will be
created or granted hereunder by implication, estoppel or otherwise.  Any
licenses, sublicenses or rights will be granted only as expressly provided in
this Agreement or any executed Development & Commercialization Agreement.

5.Option for Licensed Candidates.

5.1Option Period.  Bluebird will provide written notice to Celgene of the
enrollment of the first patient in each initial Clinical Study for each Product
Candidate  (the “Clinical Study Initiation Notice”).  On a Product
Candidate-by-Product Candidate basis, from the period commencing on the date of
a Clinical Study Initiation Notice for such Product Candidate, and ending [***]
thereafter (the “Celgene Option Period”), Celgene will have the exclusive option
to take a license to such Product Candidate.  Celgene may exercise such option
by providing to Bluebird, prior to the expiration of the Celgene Option Period,
(a) written notice that a Product Candidate is selected by Celgene to be an
Optioned Candidate hereunder, and (b) the additional information set forth in
Exhibit G (collectively, the “Celgene Option Notice”).  A separate Celgene
Option Notice and Initial Option Fee will be required for each Product Candidate
optioned by Celgene pursuant to this Section 5.1, and Celgene will pay to
Bluebird the Initial Option Fee for each such Optioned Candidate as set forth in
Section 6.2.  Subject to Section 5.6, (i) if Celgene does not exercise its
option for a Product Candidate prior to the expiration of the applicable Celgene
Option Period, the option and other rights granted to Celgene under this
Section 5 with respect to a Product Candidate will terminate in full and will no
longer be exercisable, and (ii) if (A) Bluebird provides a Clinical Study
Initiation Notice for the Lead Product Candidate, and (B) Celgene does not
exercise its option for such Lead Product Candidate prior to the expiration of
the applicable Celgene Option Period, then all options and other rights granted
to Celgene under this Section 5 with respect to the Next Generation Product
Candidate and any other Product Candidate or Optioned Candidate (unless Celgene
has previously exercised its option for such Lead Product Candidate) will
terminate in full and will no longer be exercisable, and all remaining Celgene
Option Periods will expire.

5.2Celgene’s Exercise of Option.  Within [***] of Celgene’s delivery of a
Celgene Option Notice to Bluebird, Celgene (or an Affiliate designated by
Celgene) and Bluebird will enter into a License Agreement in the form attached
hereto as Exhibit A with respect to such Optioned Candidate (updating the
appendices thereto), modified, if appropriate, as provided in Sections 4.2 or
5.5, and subject to Section 5.8.  Upon execution of such License Agreement, such
Optioned Candidate will be an “Elected Candidate” thereunder.

26

--------------------------------------------------------------------------------

5.3Co-Promotion/Co-Development Option Exercise.  On an Optioned
Candidate-by-Optioned Candidate basis, within [***] after completion of the
initial Phase 1 Study with respect to such Optioned Candidate, and subject to
Section 5.8, Bluebird may exercise an option, by delivery of written notice to
Celgene (the “Bluebird Option Notice”) to co-promote and co-Develop such
Optioned Candidate in the U.S. as set forth in the Co-Development, Co-Promote
and Profit Share Agreement attached hereto as Exhibit B, provided that (a) if
Bluebird does not exercise such option to co-promote and co-Develop the Optioned
Candidate that is the Lead Product Candidate, then this Section 5.3 shall not
apply to, and for clarity Bluebird shall not have any option to co-promote or
co-Develop, the Next Generation Product Candidate or any other Optioned
Candidate, and (b) with respect to a Baylor-Only Candidate for which Celgene has
delivered a Celgene Option Notice, such option will end on the earlier of (i)
[***] following Celgene’s commencement of a Pivotal Study (as defined in the
License Agreement) for such Baylor-Only Candidate, and (ii) the date that
Bluebird delivers written notice to Celgene that Bluebird is declining to
exercise such option.  Prior to the expiration of such option for [***] a
Baylor-Only Candidate, upon Bluebird’s written request, Celgene will provide
Bluebird with (A) a reasonably detailed accounting of any payments made or other
actions taken by Celgene pursuant to the License Agreement executed pursuant to
Section 5.2 that would be the responsibility of Bluebird under the
Co-Development, Co-Promote and Profit Share Agreement, including, for avoidance
of doubt, costs incurred by Celgene in Developing such Baylor-Only Candidate
through and including the Pivotal Study for such Baylor-Only Candidate, and (B)
all safety and efficacy data in Celgene’s possession as of the date of such
request generated with respect to such Baylor-Only Candidate in all clinical
studies conducted by Celgene for such Baylor-Only Candidate, all correspondence
to and from any Regulatory Authority in Celgene’s possession as of the date of
such request regarding such Baylor-Only Candidate, and any other information
relating to such Baylor-Only Candidate reasonably requested by Bluebird and in
Celgene’s possession as of the date of such request.  In the event that Bluebird
exercises such option, the Parties will promptly, but in any event within [***],
terminate the License Agreement executed pursuant to Section 5.2 with respect to
such Optioned Candidate, and enter into a Co-Development, Co-Promote and Profit
Share Agreement in the form attached hereto as Exhibit B with respect to such
Optioned Candidate, with appropriate amendments to reflect and reimburse Celgene
for any payments made or other actions taken by Celgene pursuant to the License
Agreement executed pursuant to Section 5.2 that are the responsibility of
Bluebird under the Co-Development, Co-Promote and Profit Share Agreement,
including, for avoidance of doubt, costs incurred by Celgene in Developing a
Baylor-Only Candidate through and including the Pivotal Study for the
Baylor-Only Candidate.  Upon execution of such Co-Development, Co-Promote and
Profit Share Agreement, such Optioned Candidate will be an “Elected Candidate”
thereunder.

5.4Non-Co-Promotion/Co-Development Option Exercise.  If during the [***]
following Celgene’s delivery of a Celgene Option Notice to Bluebird, Bluebird
notifies Celgene in writing that Bluebird will not exercise the option set forth
above in Section 5.3, or Bluebird does not deliver a Bluebird Option Notice to
Celgene prior to the expiration of the [***] period following Celgene’s delivery
of a Celgene Option Notice to Bluebird, Celgene will pay to Bluebird the
Additional Option Fee as set forth in Section 6.3, subject to Section 5.5.

5.5Baylor-Only Candidate Royalty & Milestone Payments.  In the event that any
Optioned Candidate is also a Baylor-Only Candidate (as reasonably determined by
the Parties), (a) the Initial

27

--------------------------------------------------------------------------------

Option Fee and the Additional Option Fee will each be reduced [***], and (b) any
royalties or milestone payments payable under the applicable Development &
Commercialization Agreement with respect to such Optioned Candidate will be
reduced [***].  All such payments will become due and payable only upon the
commencement of a Pivotal Study (as defined in the applicable Development &
Commercialization Agreement) for such Optioned Candidate.  At such time that the
Optioned Candidate no longer satisfies all of the requirements of the definition
of Baylor-Only Candidate as set forth below in this Section 5.5, all future
milestone and royalty payments thereunder will be payable in the original
amounts thereunder [***].  For clarity, such [***] reduction will only apply to
royalties and milestone payments and no other payments under the applicable
Development & Commercialization Agreement (and for clarity, in the
Co-Development, Co-Promote and Profit Share Agreement attached hereto as Exhibit
B, the profit share/loss will be unaffected).  [***]

5.6Declined Product Candidates.

(a)Bluebird Development.  If (i) Celgene does not exercise its option with
respect to a Product Candidate as set forth in Section 5.1, such Product
Candidate will become a “Declined Product Candidate” hereunder, (ii) Celgene
does not exercise its option with respect to the Lead Product Candidate as set
forth in Section 5.1, all Product Candidates will become “Declined Product
Candidates” hereunder, and (iii) if this Agreements expires or terminates for
any reason prior to Celgene’s right to exercise its options with respect to one
or more Product Candidate(s) as set forth in Section 5.1, then such Product
Candidate(s) will become “Declined Product Candidate(s)” hereunder.  On a
Declined Product Candidate-by-Declined Product Candidate basis, Bluebird will
have the option, exercisable upon written notice to Celgene (a “Bluebird
Development Notice”), to Develop such Declined Product Candidate outside of the
scope of the Collaboration Program, and Celgene hereby grants to Bluebird an
exclusive, worldwide, perpetual, irrevocable, royalty-free right and license,
with the right to grant sublicenses, under the Celgene IP and Celgene’s interest
in jointly owned Collaboration IP, solely to Develop such Declined Product
Candidate.  If any royalty, milestone or other payment, [***] becomes due under
any Applicable Celgene In-License that is attributable to Bluebird as a
sublicensee thereunder with respect to such Development work, Celgene will pay
same, provided that Bluebird will reimburse Celgene for any such payment within
thirty (30) days of Bluebird’s receipt of Celgene’s written invoice therefor,
and Bluebird’s failure to pay such reimbursement within such time period will
entitle Celgene to terminate Bluebird’s sublicense under the Applicable Celgene
In-License upon thirty (30) days written notice.  In connection with any such
Development activities, Bluebird will (I) maintain, or cause to be maintained,
records of its activities with respect to the Development of such Declined
Product Candidate in sufficient detail and in good scientific manner appropriate
for scientific, Patent and regulatory purposes, for a period of at least ten
(10) years after the creation of such records, but in no event less than
required by applicable Laws, and Celgene will have the right to request and
receive a copy of any such records, and (II) furnish Celgene with a copy of any
safety and efficacy data generated by Bluebird or its Affiliates in connection
with a Clinical Study performed with respect to such Declined Product Candidate,
and all correspondence to and from any Regulatory Authority regarding such
Declined Product Candidate, at least thirty (30) days prior to initiating a
Declined Product Candidate Study for such Declined Product Candidate.  

28

--------------------------------------------------------------------------------

(i)On a Declined Product Candidate-by-Declined Product Candidate basis, (A) the
Development license granted by Celgene to Bluebird under Section 5.6(a) will
also include the rights to Manufacture and commercialize such Declined Product
Candidate, provided that such license shall be limited to the Celgene IP and
jointly owned Collaboration IP as it exists at the time Celgene’s option to such
Declined Product Candidate has expired or been terminated (including in each
case any additions, divisions, continuations, continuations-in-part, invention
certificates, substitutions, reissues, reexaminations, extensions,
registrations, supplementary protection certificates and renewals of such
Celgene IP and Joint Collaboration IP), (B) such Declined Product Candidate will
continue to be excluded from the scope of the Collaboration Program, (C)
Bluebird will reimburse Celgene within ten (10) days of the expiration of
Celgene’s option for such Declined Product Candidate for any royalty, milestone
or other payments made by Celgene under the Applicable Celgene In-License (other
than any upfront payment) in respect of such Declined Product Candidate; (D) if
any royalty, milestone or other payment becomes due under any Applicable Celgene
In-License that is attributable to Bluebird as a sublicensee (together with its
licensees and their respective Affiliates) thereunder with respect to such
Development, Manufacture or commercialization of such Declined Product
Candidate, Celgene will pay same, provided that Bluebird will reimburse Celgene
for any such payment within thirty (30) days of Bluebird’s receipt of Celgene’s
written invoice therefor, and Bluebird’s failure to pay such reimbursement
within such time period will entitle Celgene to terminate Bluebird’s sublicense
under the Applicable Celgene In-License upon thirty (30) days written notice;
and (E) subject to the exclusivity restrictions set forth in Section 2.1(e),
Section 3.5 of the License Agreement (if applicable) or Section 10.4 of the
Co-Development, Co-Promote and Profit Share Agreement (if applicable), Bluebird
will be free to research, Develop, Manufacture and commercialize such Declined
Product Candidate alone or with others with no further obligation to Celgene
other than with respect to any payment that may become due under any Applicable
Celgene In-License that is attributable to Bluebird as a sublicensee (together
with its licensees and their respective Affiliates) thereunder with respect to
such Development, Manufacture and commercialization.

5.7Bluebird In-Licenses.  Any Pre-Existing In-Licenses that are necessary or
useful for a Product Candidate under a Development & Commercialization Agreement
will automatically be included within the definition of Applicable Pre-Existing
In-Licenses in such Development & Commercialization Agreement, and any Bluebird
Collaboration In-Licenses that Celgene elects to include within the definition
of Applicable New In-Licenses in such Development & Commercialization Agreement
will be so included.  Any Bluebird Collaboration In-Licenses that Celgene does
not elect to include in such Development & Commercialization Agreement will be
an Other In-License with respect to such Development & Commercialization
Agreement unless and until Celgene elects to convert such Other In-License to an
Applicable New In-License in accordance with the terms of the applicable
Development & Commercialization Agreement.  Promptly following Celgene’s
delivery of a Celgene Option Notice with respect to a Product Candidate, the
Parties will mutually update the applicable Appendices to the Development &
Commercialization Agreement.  If the Parties cannot agree on such update,
Celgene will have the right to make the final decision with respect to such
update.  For clarity, if, during the Collaboration Program Term, Celgene elects
to convert a Bluebird New In-License into a Bluebird Collaboration In-License
pursuant to Section 4.1(d), such Collaboration In-License will be an “Other
In-License” with respect to any Development & Commercialization Agreement in
effect at the time of such

29

--------------------------------------------------------------------------------

election, and Celgene may elect to convert such Other In-License to an
Applicable New In-License in accordance with the terms of such applicable
Development & Commercialization Agreement.

5.8Government Approvals.  

(a)Each of Celgene and Bluebird shall use its commercially reasonable good faith
efforts to eliminate any concern on the part of any court or government
authority regarding the legality of any proposed Development & Commercialization
Agreement, including, if required by federal or state antitrust authorities,
promptly taking all steps to secure government antitrust clearance, including
cooperating in good faith with any government investigation including the prompt
production of documents and information demanded by a second request for
documents and of witnesses if requested.  Notwithstanding anything to the
contrary in this Agreement, this Section 5.8 and the term “commercially
reasonable good faith efforts” do not require that either Party (i) offer,
negotiate, commit to or effect, by consent decree, hold separate order, trust or
otherwise, the sale, divestiture, license or other disposition of any capital
stock, assets, rights, products or businesses of Celgene, Bluebird or their
respective Affiliates, (ii) agree to any restrictions on the businesses of
Celgene, Bluebird or their respective Affiliates, or (iii) pay any material
amount or take any other action to prevent, effect the dissolution of, vacate,
or lift any decree, order, judgment, injunction, temporary restraining order, or
other order in any suit or proceeding that would otherwise have the effect of
preventing or delaying the transactions contemplated by any proposed Development
& Commercialization Agreement.

(b)Each of Celgene and Bluebird shall, within ten (10) business days after the
execution of a Development & Commercialization Agreement (or such later time as
may be agreed to in writing by the Parties) file with the United States of
America Federal Trade Commission (“FTC”) and the Antitrust Division of the
United States of America Department of Justice (“DOJ”) any HSR Filing required
of it under the HSR Act in the reasonable opinion of either Party with respect
to the transactions contemplated by such Development & Commercialization
Agreement. The Parties shall cooperate with one another to the extent necessary
in the preparation of any such HSR Filing.  [***]  In the event that the Parties
make an HSR Filing under this Section 5.8, the relevant Development &
Commercialization Agreement shall terminate (i) at the election of either Party,
immediately upon notice to the other Party, in the event that the FTC or the DOJ
obtains a preliminary injunction under the HSR Act against the Parties to enjoin
the transactions contemplated by such Development & Commercialization Agreement
or (ii) at the election of either Party, immediately upon notice to the other
Party, in the event that the HSR Clearance Date shall not have occurred on or
prior to one hundred eighty (180) days after the effective date of the HSR
Filing.  Notwithstanding anything to the contrary contained herein, except for
the terms and conditions of this Section 5.8, none of the terms and conditions
contained in a Development & Commercialization Agreement shall be effective
until the “Implementation Date,” which is agreed and understood to mean the
later of (A) the execution date of the Development & Commercialization
Agreement, (B) if a determination is made pursuant to this Section 5.8 that a
notification of this Agreement is not required to be made under the HSR Act, the
date of such determination, or (C) if notification of this Agreement is required
to be made under the HSR Act, the HSR Clearance Date.  As used herein:  (I) “HSR
Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
and the rules and regulations promulgated thereunder; (II) “HSR Clearance Date”
means the earliest date on which the Parties have actual knowledge

30

--------------------------------------------------------------------------------

that all applicable waiting periods under the HSR Act with respect to the
transactions contemplated by a Development & Commercialization Agreement have
expired or have been terminated; and (III) “HSR Filing” means a filing by
Celgene and Bluebird with the FTC and the DOJ of a Notification and Report Form
for Certain Mergers and Acquisitions (as that term is defined in the HSR Act)
with respect to the matters set forth in this Agreement, together with all
required documentary attachments thereto.

(c)Each of Celgene and Bluebird shall, in connection with any HSR Filing, (i)
reasonably cooperate with each other in connection with any communication,
filing or submission and in connection with any investigation or other inquiry,
including any proceeding initiated by a private party; (ii) keep the other Party
and/or its counsel informed of any communication received by such Party from, or
given by such Party to, the FTC, the DOJ or any other U.S. or other governmental
authority and of any communication received or given in connection with any
proceeding by a private party, in each case regarding the transactions
contemplated by any proposed Development & Commercialization Agreement; (iii)
consult with each other in advance of any meeting or conference with the FTC,
the DOJ or any other governmental authority or, in connection with any
proceeding by a private party, with any other person, and to the extent
permitted by the FTC, the DOJ or such other governmental authority or other
person, give the other Parties and/or their counsel the opportunity to attend
and participate in such meetings and conferences; and (iv) permit the other
Parties and/or their counsel to review in advance any submission, filing or
communication (and documents submitted therewith) intended to be given by it to
the FTC, the DOJ or any other governmental authority; provided, that materials
may be redacted to remove references concerning the valuation of the business of
Bluebird.  Bluebird and Celgene, as each deems advisable and necessary, may
reasonably designate any competitively sensitive material to be provided to the
other under this Section 5.8(c) as “Antitrust Counsel Only Material.”  Such
materials and the information contained therein shall be given only to the
outside antitrust counsel of the recipient and will not be disclosed by such
outside counsel to employees, officers or directors of the recipient unless
express permission is obtained in advance from the source of the materials
(Celgene or Bluebird, as the case may be) or its legal counsel.

(d)Celgene and Bluebird shall cooperate and use respectively all reasonable
efforts to make all other registrations, filings and applications, to give all
notices and to obtain as soon as practicable all governmental or other consents,
transfers, approvals, orders, qualifications authorizations, permits and
waivers, if any, and to do all other things necessary or desirable for the
consummation of the transactions as contemplated hereby.  Neither Party shall be
required, however, to divest or out-license products or assets or materially
change its business if doing so is a condition of obtaining approval of the
transactions contemplated by this Agreement.

(e)If a Development & Commercialization Agreement is terminated pursuant to this
Section 5.8, then, notwithstanding any provision in this Agreement to the
contrary, neither Party shall have any further obligation to the other Party
with respect to the subject matter of such Development & Commercialization
Agreement.  

5.9Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
pursuant to any section of this Agreement are, and will be deemed to be, rights
and licenses to “intellectual property” (as defined in Section 101(35A) of title
11 of the United States Code and of any similar provisions of applicable Laws
under any other jurisdiction (the “Bankruptcy Code”)).  Each Party

31

--------------------------------------------------------------------------------

agrees that the other Party, as a licensee of rights and licenses under this
Agreement, will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code.  The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the
Bankruptcy Code or analogous provisions of applicable Law outside the United
States, the other Party will be entitled to a complete duplicate of (or complete
access to, as appropriate) any intellectual property licensed to such Party and
all embodiments of such intellectual property, which, if not already in such
Party’s possession, will be promptly delivered to it (a) upon any such
commencement of a bankruptcy proceeding upon such Party’s written request
therefor, unless the Party in the bankruptcy proceeding elects to continue to
perform all of its obligations under this Agreement or (b) if not delivered
under clause (a), following the rejection of this Agreement by the Party in the
bankruptcy proceeding upon written request therefor by the other Party.

6.Payments.

6.1Research Fee.  

(a)Within [***] of the Amendment Date, Celgene will pay to Bluebird a one-time
payment of twenty five million dollars ($25,000,000) in consideration for the
research and Development work to be performed by or on behalf of Bluebird as a
part of the Collaboration Program for the Lead Product Candidate and Next
Generation Product Candidate, which will be non-refundable and non-creditable
and not subject to set-off, as follows: [***]

(b)[***]

6.2Initial Option Fee.  Subject to Section 5, Celgene will pay to Bluebird (a)
ten million dollars ($10,000,000) within [***] after the Implementation Date for
the first License Agreement, which fee will, except as otherwise set forth in
Sections 4.1(e), 4.3 and 10.6 hereof, Section 10.6 of the License Agreement (if
applicable) or Section 17.6 of the Co-Development, Co-Promote and Profit Share
Agreement  (if applicable), be non-refundable and non-creditable and not subject
to set-off, such payment to be made as follows:  Celgene Corp. will pay [***] of
such amount and Celgene Europe will pay [***] of such amount, and (b) fifteen
million dollars ($15,000,000) within [***] days after the Implementation Date
for each subsequent License Agreement, which fee will, except as otherwise set
forth in Sections 4.1(e), 4.3 and 10.6 hereof, Section 10.6 of the License
Agreement (if applicable) or Section 17.6 of the Co-Development, Co-Promote and
Profit Share Agreement (if applicable), be non-refundable and non-creditable and
not subject to set-off, such payment to be made as follows:  Celgene Corp. will
pay [***] of such amount and Celgene Europe will pay [***] of such amount (any
such fee under clause (a) or (b), an “Initial Option Fee”).

6.3Additional Option Fee.  Subject to Section 5, Celgene Corp. will pay to
Bluebird ten million dollars ($10,000,000) (the “Additional Option Fee”) within
[***] after the later to occur of (a) Bluebird’s written notice to Celgene that
that Bluebird will not exercise the option set forth above in Section 5.3,
(b) Bluebird does not deliver a Bluebird Option Notice to Celgene prior to the
expiration of the applicable [***] period following completion of the initial
Phase 1 Study with respect to such Optioned Candidate, and (c) the
Implementation Date, which Additional Option Fee will, except as otherwise set
forth in Sections 4.1(e), 4.3 and 10.6 hereof, Section 10.6 of the License
Agreement (if applicable) or Section 17.6 of the Co-Development, Co-Promote and
Profit Share Agreement (if applicable), be non-refundable and non-creditable and
not subject to set-off.

32

--------------------------------------------------------------------------------

6.4In-Licenses; New Celgene In-Licenses.

(a)Pre-Existing In-Licenses.  If any payments become due during the Term under
any Pre-Existing In-License, Bluebird will be solely responsible for such
payments, other than as expressly provided in Section 7.2 and, provided such
payment obligation is not specifically attributable to any executed Development
& Commercialization Agreement, which will be addressed thereunder.  Bluebird
will not use any Patents, Know-How or Materials in-licensed pursuant to a
Pre-Existing In-License in the Collaboration Program if Bluebird does not have
the right under such Pre-Existing In-License to use such Patents, Know-How or
Materials in the Field.

(b)Bluebird Collaboration In-Licenses.  If any payments become due during the
Term under any Bluebird Collaboration In-License, Bluebird will be solely
responsible for such payments, other than as expressly provided in Section 7.2,
provided that [***].

(c)Celgene In-Licenses. Except as otherwise provided in Sections 2.1(h)(ii) and
5.6, payments that become due under any Applicable Celgene In-License will be
paid as set forth in Section 4.1(e), and any royalties payable under such
applicable Celgene In-License will be paid by Celgene and will be subject to
Section 4.3(d) of any License Agreement or Section 11.3(d) of any
Co-Development, Co-Promote and Profit Share Agreement, as applicable.

6.5Taxes.  [***]

7.Patent Prosecution and Maintenance.

7.1Generally.  Subject to Sections 7.2 and 7.3, Bluebird will have the sole
right to Prosecute and Maintain Patents within the Bluebird IP, Celgene will
have the sole right to Prosecute and Maintain Patents with the Celgene IP, and
the Parties will jointly control the Prosecution and Maintenance of any Patents
within jointly-owned Collaboration IP.

7.2Celgene Input; Expenses.  Bluebird will regularly provide Celgene with copies
of all applications for Patents within the Bluebird IP, and all other material
submissions and correspondence with any patent authorities regarding such
Patents, in sufficient time to allow for review and comment by Celgene.  In
addition, Bluebird will provide Celgene and its counsel with an opportunity to
consult with Bluebird and its counsel regarding Prosecution and Maintenance of
any such Patents in the Field, and Bluebird will consider in good faith all
comments timely made by Celgene and its counsel.  In the event of any
disagreement between any of Bluebird or Celgene, Bluebird will have the final
decision-making authority with respect to the matter involved as long as
Bluebird acts in good faith, provided that if Celgene requests that Bluebird
Prosecute and Maintain Patents in a particular jurisdiction, Bluebird will
comply with such request, and provided further that Bluebird will not abandon
Prosecution and Maintenance of any Patents within the Bluebird IP without
Celgene’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned).  In addition, for each Product Candidate, the Parties
shall cooperate to develop a mutually acceptable patent strategy designed to
obtain Patents that include only claims Covering the Product Candidate,
pharmaceutical compositions comprising the Product Candidate, or their
manufacture or use, and no other product (or its manufacture or use), and
Bluebird shall, to the extent permitted under applicable Law, use its reasonable
best efforts to implement such strategy.  [***]  

33

--------------------------------------------------------------------------------

7.3Bluebird Input; Expenses.  Celgene will regularly provide Bluebird with
copies of all applications for Patents (a) within Collaboration IP solely owned
by Celgene pursuant to Section 2.1(f) and (b) within the Celgene IP that are
in-licensed by Celgene pursuant to an Applicable Celgene New In-License (other
than those sublicensed to Bluebird on a non-exclusive basis), and all other
material submissions and correspondence with any patent authorities regarding
such Patents, in sufficient time to allow for review and comment by
Bluebird.  In addition, Celgene will provide Bluebird and its counsel with an
opportunity to consult with Celgene and its counsel regarding Prosecution and
Maintenance of any such Patents in the Field, and Celgene will consider in good
faith all comments timely made by Bluebird and its counsel.  In the event of any
disagreement between any of Bluebird or Celgene, Celgene will have the final
decision-making authority with respect to the matter involved as long as Celgene
acts in good faith.  During the Term, Celgene will be solely responsible for all
Patent Costs incurred in connection with the Prosecution and Maintenance of
Patents within the Celgene IP.

7.4Jointly Owned Collaboration IP.  The Prosecution and Maintenance and the
enforcement and defense of any Patents within jointly-owned Collaboration IP
will be jointly managed by the Parties on mutually agreeable terms to be entered
into by the Parties at the time any such Patents are first filed, provided that
(a) absent further agreement, the enforcement and defense of any Patents within
jointly-owned Collaboration IP will be governed by, and all recoveries and
Patent Costs arising from the enforcement or defense of any Patents within
jointly-owned Collaboration IP will be retained or borne, as applicable, in
accordance with the principles set forth in Section 2.1(f)(iii) (i.e., U.S.
patent law for joint ownership of Patents will apply), and (b) Patent Costs
incurred in connection with the Prosecution and Maintenance of Patents within
jointly-owned Collaboration IP will be apportioned as set forth in Section 7.2,
for the purposes of which, such Patents will be treated as Patents within the
Bluebird IP, provided that in each case ((a) and (b)), if either Party elects
not to pay any such Patent Costs for any such Patent, the Parties will meet and
agree upon an equitable way to treat such Patent.

7.5Third Party Rights.  

(a)To the extent that a Third Party licensor of Bluebird has retained any right
to Prosecute or Maintain any Patent within the Bluebird IP licensed to Bluebird
pursuant to a Bluebird In-License, or otherwise be involved in such activities,
Bluebird will use commercially reasonable efforts to cause such Third Party
licensor to take the actions specified by Section 7. in a manner consistent with
the Bluebird In-Licenses applicable thereto, but Bluebird will not be deemed to
be in breach of its obligations under Section 7 if, after using such
commercially reasonable efforts, it is unable to comply with such obligations
because of actions taken or not taken by such Third Party licensor.

(b)To the extent that a Third Party licensor of Celgene has retained any right
to Prosecute or Maintain any Patent within the Celgene In-Licensed IP licensed
to Celgene pursuant to an Applicable Celgene In-License, or otherwise be
involved in such activities, Celgene will use commercially reasonable efforts to
cause such Third Party licensor to take the actions specified by Section 7 in a
manner consistent with the Applicable Celgene In-Licenses applicable thereto,
but Celgene will not be deemed to be in breach of its obligations under Section
7 if, after using such commercially reasonable efforts, it is unable to comply
with such obligations because of actions taken or not taken by such Third Party
licensor.

34

--------------------------------------------------------------------------------

7.6Common Interest Disclosures.  With regard to any information or opinions
disclosed pursuant to this Agreement by one Party to the other Party regarding
Prosecution and Maintenance of Patent within the Bluebird IP, Celgene IP or
Collaboration IP or enforcement or defense of intellectual property and/or
technology by or against Third Parties, Bluebird and Celgene agree that they
have a common legal interest in determining the ownership, scope, validity
and/or enforcement of the Bluebird IP, Celgene IP or Collaboration IP, and
whether, and to what extent, Third Party intellectual property rights may affect
the conduct of the Development and commercialization of any Product Candidate,
and have a further common legal interest in defending against any actual or
prospective Third Party claims based on allegations of misuse or infringement of
intellectual property rights relating to the Development or commercialization of
any Product Candidate.  Accordingly, the Parties agree that all such information
and materials obtained by the Parties from each other will be used solely for
purposes of the Parties’ common legal interests with respect to the conduct of
the Agreement and otherwise for each Party to exercise its rights and perform
its obligations hereunder.  All such information and materials will be treated
as protected by the attorney-client privilege, the work product privilege, and
any other privilege or immunity that may otherwise be applicable.  By sharing
any such information and materials, neither Party intends to waive or limit any
privilege or immunity that may apply to the shared information and
materials.  Neither Party will have the authority to waive any privilege or
immunity on behalf of the other Party without such other Party’s prior written
consent, nor will the waiver of privilege or immunity resulting from the conduct
of one Party be deemed to apply against any other Party.  This Section 7.6 will
be subject to any right granted by Bluebird to any Third Party or  by Celgene to
any Third Party, provided that the grant of such right to such Third Party does
not conflict with the other Party’s rights or a Party’s obligations under this
Agreement.

8.Confidentiality.

8.1Confidential Information.

(a)Confidential Information.  Each Party (“Disclosing Party”) may have disclosed
or will disclose to the other Party (“Receiving Party”), and Receiving Party may
acquire during the course and conduct of activities under this Agreement or any
executed Development & Commercialization Agreement, certain proprietary or
confidential information of Disclosing Party.  The term “Confidential
Information” means (i) all Materials and (ii) all ideas and information of any
kind, whether in written, oral, graphical, machine-readable or other form,
whether or not marked as confidential or proprietary, which are transferred,
disclosed or made available by Disclosing Party or at the request of Receiving
Party, including any of the foregoing of Third Parties.  Without limiting the
foregoing, Collaboration IP solely owned by Bluebird will be considered
Confidential Information of Bluebird, Collaboration IP solely owned by Celgene
will be considered Confidential Information of Celgene, and Collaboration IP
jointly owned by the Parties will be considered Confidential Information of both
Parties.

(b)Restrictions.  During the Term and for ten (10) years thereafter, Receiving
Party will keep all Disclosing Party’s Confidential Information in confidence
with the same degree of care with which Receiving Party holds its own
confidential information, provided that the foregoing obligation will apply to
any Confidential Information that constitutes a trade secret for so long as such
Confidential Information is afforded trade secret protection under applicable
Law.  Receiving Party will not use Disclosing Party’s Confidential Information
except for in connection

35

--------------------------------------------------------------------------------

with the performance of its obligations and exercise of its rights under this
Agreement or any executed Development & Commercialization Agreement.  Receiving
Party has the right to disclose Disclosing Party’s Confidential Information
without Disclosing Party’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned), to the extent and only to the
extent reasonably necessary, to Receiving Party’s Affiliates and their
employees, subcontractors, sublicensees, consultants or agents who have a need
to know such Confidential Information in order to perform its obligations and
exercise its rights under this Agreement or any executed Development &
Commercialization Agreement and who are required to comply with restrictions on
use and disclosure similarly restrictive as those in this
Section 8.1(b).  Receiving Party will use diligent efforts to cause those
entities and persons to comply with such restrictions on use and
disclosure.  Receiving Party assumes responsibility for those entities and
persons maintaining Disclosing Party’s Confidential Information in confidence
and using same only for the purposes described herein.

(c)Exceptions.  Receiving Party’s obligation of nondisclosure and the
limitations upon the right to use the Disclosing Party’s Confidential
Information will not apply to the extent that Receiving Party can demonstrate
that the Disclosing Party’s Confidential Information: (i) was known to Receiving
Party or any of its Affiliates prior to the time of disclosure; (ii) is or
becomes public knowledge through no fault or omission of Receiving Party or any
of its Affiliates; (iii) is obtained by Receiving Party or any of its Affiliates
from a Third Party under no obligation of confidentiality to Disclosing Party;
or (iv) has been independently developed by employees, subcontractors,
consultants or agents of Receiving Party or any of its Affiliates without the
aid, application or use of Disclosing Party’s Confidential Information, as
evidenced by contemporaneous written records.

(d)Permitted Disclosures.  Receiving Party may disclose Disclosing Party’s
Confidential Information to the extent (and only to the extent) such disclosure
is reasonably necessary in the following instances:

(i)in order to comply with applicable Law (including any securities law or
regulation or the rules of a securities exchange) or with a legal or
administrative proceeding;

(ii)in connection with prosecuting or defending litigation, Regulatory Approvals
and other regulatory filings and communications, and filing, prosecuting and
enforcing Patents in connection with Receiving Party’s rights and obligations
pursuant to this Agreement or any executed Development & Commercialization
Agreement; and

(iii)in connection with performing its obligations or exercising its rights
hereunder or any executed Development & Commercialization Agreement, to its
Affiliates; and subject to Section 8.3(a), to potential and future
collaborators, licensees, sublicensees and permitted acquirers or assignees, and
investment bankers, investors and lenders;

provided that (A) with respect to Sections 8.1(d)(i) or 8.1(d)(ii), where
reasonably possible, Receiving Party will notify Disclosing Party of Receiving
Party’s intent to make any disclosure pursuant thereto sufficiently prior to
making such disclosure so as to allow Disclosing Party adequate time to take
whatever action it may deem appropriate to protect the confidentiality of the
information to be disclosed, and (B) with respect to Section 8.1(d)(iii), each
of those named people and entities are required to comply with restrictions on
use and disclosure at least as restrictive as

36

--------------------------------------------------------------------------------

those in Section 8.1(b) (other than investment bankers, investors and lenders,
which must be bound prior to disclosure by commercially reasonable obligations
of confidentiality).

8.2Publications.  The Parties may desire to publish in scientific journals and
present at scientific conferences the results of the Collaboration Program,
subject to the following process.  Notwithstanding anything to the contrary
herein, either Party may propose publication of the results of the Collaboration
Program following scientific review by the JSC (if in force) and subsequent
written approval by Bluebird’s and Celgene’s management, which approval will not
be unreasonably withheld, delayed or conditioned.  After receipt of the proposed
publication by both Celgene’s and Bluebird’s managements, such written approval
or disapproval will be provided within thirty (30) days.  Both Parties
understand that a reasonable commercial strategy may require delay of
publication of information or filing of Patent applications, therefore the
Parties agree to review and consider delay of publication and filing of Patent
applications under certain circumstances for a reasonably limited period of
time.  Once publications have been reviewed by each Party and have been approved
for publication, the same publications do not have to be provided again to the
other Party for review for a later submission for publication.  Expedited
reviews for abstracts or poster presentations may be arranged if mutually
agreeable to the Parties.  Each Party will acknowledge the other Party’s
technical, non-financial contributions in any such publication.  For the
avoidance of doubt, the foregoing requirements and restrictions will not apply
with respect to either Party’s proposed publication of results of any work
performed (a) following the expiration or termination of the Collaboration
Program, or (b) with respect to any Declined Product Candidate, in each case
except as such results specifically relate to any Optioned Candidate or to any
Product Candidate for which Celgene has an option hereunder (unless such option
expires without Celgene having exercised such option), in which case Bluebird
may not publish or present such results without Celgene’s prior written
approval, which will not be unreasonably withheld, delayed or conditioned.

8.3Terms of this Agreement; Publicity.

(a)Restrictions. The Parties agree that the terms of this Agreement (including,
for clarity, for this Section 8.3(a), the Exhibits hereto) and any executed
Development & Commercialization Agreement will be treated as Confidential
Information of both Parties, and thus may be disclosed only as permitted by
Section 8.1(d).  Each Party shall also be permitted to disclose the terms of
this Agreement, in each case under appropriate confidentiality provisions at
least as protective as those contained in this Agreement, on a need to know
basis, to a bona fide potential or future permitted acquirer or assignee,
investment banker, investor, licensee, sublicensee, collaborator or lender with
whom a Party has entered into good faith negotiations regarding a proposed
transaction, provided that (i) such disclosure is solely in the form of redacted
versions of this Agreement and any Development & Commercialization Agreement in
such forms as are consistent with the corresponding redacted versions filed by
Bluebird with the United States Securities and Exchange Commission (the “SEC”)
in connection with the Original Agreement) and (ii) a corresponding summary of
financial terms for each such agreement also attached as an Exhibit or Appendix
(as applicable) thereto.  Only after negotiations with any such Third Party have
progressed so that such Party reasonably and in good faith believes it will
execute a definitive agreement with such Third Party with respect to the
proposed transaction within the following fifteen (15) business days may such
Party provide an unredacted version of this Agreement and

37

--------------------------------------------------------------------------------

any executed Development & Commercialization Agreement to such Third Party.  In
addition to the foregoing, (I) Bluebird may provide an unredacted version of
this Agreement and any executed Development & Commercialization Agreement to its
investment bankers and other advisors, and (II) if Bluebird desires to enter
into any such proposed transaction through an auction process, Bluebird may
disclose the redacted form of this Agreement and any executed Development &
Commercialization Agreement as part of that process, along with the financial
summary, and may provide an unredacted version of this Agreement and any
executed Development & Commercialization Agreement to those Third Parties that
make a bona fide bid as part of such process.  Except as required by Law, each
Party agrees not to issue any press release or public statement disclosing
information relating to this Agreement, any executed Development &
Commercialization Agreement, the transactions contemplated hereby or thereby or
any of the terms hereof or thereof without the prior written consent of the
other Party (such consent not to be unreasonably withheld, delayed or
conditioned), or as such consent may be obtained in accordance with
Section 8.3(b), or as permitted by Section 8.3(d).

(b)Review.  In the event either Party (the “Issuing Party”) desires to issue a
press release or other public statement disclosing information relating to this
Agreement, any executed Development & Commercialization Agreement, the
transactions contemplated hereby or thereby or the terms hereof or thereof, the
Issuing Party will provide the other Party (the “Reviewing Party”) with a copy
of the proposed press release or public statement (the “Release”).  The Issuing
Party will specify with each such Release, taking into account the urgency of
the matter being disclosed, a reasonable period of time within which the
Reviewing Party may provide any comments on such Release and if the Reviewing
Party fails to provide any comments during the response period called for by the
Issuing Party, the Reviewing Party will be deemed to have consented to the
issuance of such Release.  If the Reviewing Party provides any comments, the
Parties will consult on such Release and work in good faith to prepare a
mutually acceptable Release.  If the Reviewing Party does not provide its
consent, not to be unreasonably withheld, conditioned or delayed, to the
issuance of the Release, the Issuing Party will not issue the Release except as
required by Law.  Either Party may subsequently publicly disclose any
information previously contained in any Release so consented to.  

(c)Joint Press Release.  The Parties agree to issue the joint press release on
Exhibit H.

(d)Securities Filings.  Each Party acknowledges and agrees that the other Party
may submit this Agreement (including, for clarity, the Exhibits hereto) and any
executed Development & Commercialization Agreement to the SEC and if a Party
does submit this Agreement or any executed Development & Commercialization
Agreement to the SEC, such Party agrees to consult with the other Party with
respect to the preparation and submission of a confidential treatment request
for this Agreement or such executed Development & Commercialization
Agreement.  If a Party is required by Law to make a disclosure of the terms of
this Agreement or any executed Development & Commercialization Agreement in a
filing with or other submission to the SEC, and (i) such Party has provided
copies of the disclosure to the other Party as far in advance of such filing or
other disclosure as is reasonably practicable under the circumstances, (ii) such
Party has promptly notified the other Party in writing of such requirement and
any respective timing constraints, and (iii) such Party has given the other
Party a reasonable time under the circumstances from the date of notice by such
Party of the required disclosure to comment upon, request

38

--------------------------------------------------------------------------------

confidential treatment or approve such disclosure, then such Party will have the
right to make such public disclosure at the time and in the manner reasonably
determined by its counsel to be required by Law.  Notwithstanding anything to
the contrary herein, it is hereby understood and agreed that if a Party seeking
to make a disclosure to the SEC as set forth in this Section 8.3(d), and the
other Party provides comments within the respective time periods or constraints
specified herein or within the respective notice, the Party seeking to make such
disclosure or its counsel, as the case may be, will in good faith (A) consider
incorporating such comments and (B) use reasonable efforts to incorporate such
comments, limit disclosure or obtain confidential treatment to the extent
reasonably requested by the other Party.

8.4Relationship to the Confidentiality Agreement.  This Agreement supersedes
that certain “Mutual Confidentiality Agreement” between the Parties dated May
21, 2012; provided that all “Confidential Information” disclosed or received by
the Parties thereunder will be deemed “Confidential Information” hereunder and
will be subject to the terms and conditions of this Agreement.

9.Warranties; Limitations of Liability; Indemnification.

9.1Representations and Warranties.  Each Party represents and warrants to the
other as of the Amendment Date that it has the legal right and power to enter
into this Agreement, to extend the rights granted or to be granted to the other
in this Agreement, and to fully perform its obligations hereunder.

9.2Additional Representations and Warranties of Bluebird.  Bluebird represents
and warrants to Celgene as of the Amendment Date that:

(a)Except for the Pre-Existing In-Licenses and Bluebird Collaboration
In-Licenses, neither Bluebird nor any of its Affiliates is a party to any
license, sublicense or other agreement pursuant to which Bluebird or such
Affiliate has received a license or other rights relating to the Collaboration
Program or the Field.

(b)The Pre-Existing In-Licenses and Bluebird Collaboration In-Licenses in effect
as of the Amendment Date are valid and binding obligations of Bluebird and, to
the Knowledge of Bluebird, the applicable licensor, enforceable against Bluebird
and, to the Knowledge of Bluebird, the applicable licensor, in accordance with
their terms, except as may be limited by general principles of equity
(regardless of whether considered in a proceeding at law or in equity) and by
applicable bankruptcy, insolvency, moratorium and other similar Laws of general
application relating to or affecting creditors’ rights generally.  Neither
Bluebird nor any of its Affiliates has received any notice of any counterparty’s
intention to terminate any Pre-Existing In-Licenses or Bluebird Collaboration
In-Licenses in whole or in part or any notice requesting any amendment,
alteration or modification of such Pre-Existing In-License or Bluebird
Collaboration In-Licenses or any sublicense or assignment thereunder.  There is
no breach or default, or event which upon notice or the passage of time, or
both, would give rise to any breach or default, in the performance of any
Pre-Existing In-License or Bluebird Collaboration In-Licenses by Bluebird or any
of its Affiliates or, to the Knowledge of Bluebird, the counterparty thereto,
and Bluebird has not received any notice of any such breach, default or
event.  All Patents and Know-How licensed to Bluebird under the Pre-Existing
In-Licenses and Bluebird Collaboration In-Licenses are Controlled by

39

--------------------------------------------------------------------------------

Bluebird for purposes of the licenses granted to Celgene under this Agreement
and under any Development & Commercialization Agreement.

(c)Neither Bluebird nor any of its Affiliates has entered into any agreement or
otherwise licensed, granted, assigned, transferred, conveyed or otherwise
encumbered or disposed of any right, title or interest in or to any of its
assets, including any intellectual property rights, that would in any way
conflict with or impair the scope of any rights or licenses granted to Celgene
hereunder or that would be granted to Celgene under any Development &
Commercialization Agreement, including under any of the agreements which
Bluebird has identified to Celgene prior to the Amendment Date.

(d)Exhibit I sets forth a complete and accurate list of all Patents included in
the Bluebird IP, indicating the owner, licensor and/or co-owner(s), if
applicable.  Bluebird Controls the Patents listed on Exhibit I and the Know-How
within the Bluebird IP, and is entitled to grant the licenses specified
herein.  To Bluebird’s Knowledge, the Patents listed on Exhibit I have been
procured or are being procured from the respective patent offices in accordance
with applicable Law.  None of the Patents included in the Bluebird IP is or has
been involved in any opposition, cancellation, interference, reissue or
reexamination proceeding, and no Bluebird IP is the subject of any judicial,
administrative or arbitral order, award, decree, injunction, lawsuit, proceeding
or stipulation.  Neither Bluebird nor any of its Affiliates has received any
notice alleging that the Patents in the Bluebird IP are invalid or
unenforceable, or challenging Bluebird’s ownership of or right to use any such
rights.

(e)Exhibit J sets forth a complete and accurate list of all agreements relating
to the licensing, sublicensing or other granting of rights by Bluebird to any
Person with respect to the Bluebird IP and the Target Antigen, and Bluebird has
provided complete and accurate copies of all such agreements to Celgene.  Except
for the Pre-Existing In-Licenses and Bluebird Collaboration In-Licenses,
Bluebird and its Affiliates are not subject to any payment obligations to Third
Parties as a result of the execution or performance of this Agreement.  Neither
Bluebird nor any of its Affiliates has granted any liens or security interests
on the Bluebird IP and the Bluebird IP is free and clear of any mortgage,
pledge, claim, security interest, covenant, easement, encumbrance, lien or
charge of any kind.

(f)The execution, delivery and performance by Bluebird of this Agreement and the
consummation of the transactions contemplated hereby will not result in any
violation of, conflict with, result in a breach of or constitute a default under
any understanding, contract or agreement to which Bluebird is a party or by
which it is bound, including each of the agreements which Bluebird has
identified to Celgene prior to the Amendment Date.

(g)There is no action, suit, proceeding or investigation pending or, to the
Knowledge of Bluebird, currently threatened in writing against or affecting
Bluebird that questions the validity of this Agreement or the right of Bluebird
to enter into this Agreement or consummate the transactions contemplated hereby.

(h)Other than with respect to any Patents, Know-How or Materials licensed to
Celgene pursuant to any of the Baylor Agreements, (i) neither Bluebird nor any
of its Affiliates has received any notice of any claim that any Patent, Know-How
or other intellectual property owned or controlled by a Third Party would be
infringed or misappropriated by the production, use, research,

40

--------------------------------------------------------------------------------

Development, Manufacture or commercialization of any Product Candidate pursuant
to this Agreement and any Development & Commercialization Agreement, and (ii) to
the Knowledge of Bluebird, except as disclosed to Celgene in writing on the
Amendment Date, there are no Patents, Know-How or other intellectual property
owned by a Third Party and not included in the Bluebird IP that are necessary
for the production, use, research, Development, Manufacture or commercialization
of any Product Candidate.

9.3Disclaimers.  Without limiting the respective rights and obligations of the
Parties expressly set forth herein, each Party specifically disclaims any
guarantee that the Collaboration Program will be successful, in whole or in
part.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES
MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO ANY BLUEBIRD IP, CELGENE IP, PRODUCT CANDIDATES,
MATERIALS, INCLUDING WARRANTIES OF VALIDITY OR ENFORCEABILITY OF ANY PATENT
RIGHTS, TITLE, QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, PERFORMANCE, AND NONINFRINGEMENT OF ANY THIRD PARTY PATENTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS.

9.4[***]

9.5Performance by Others.  The Parties recognize that each Party may perform
some or all of its obligations under this Agreement through Affiliates and
permitted subcontractors provided, however, that each Party will remain
responsible and liable for the performance by its Affiliates and permitted
subcontractors and will cause its Affiliates and permitted subcontractors to
comply with the provisions of this Agreement in connection therewith.

9.6Indemnification.

(a)Indemnification by Celgene.  Celgene will indemnify Bluebird, its Affiliates
and their respective directors, officers, employees, Third Party licensors and
agents, and their respective successors, heirs and assigns
(collectively, “Bluebird Indemnitees”), and defend and save each of them
harmless, from and against any and all losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) in connection with any and all suits, investigations, claims or
demands of Third Parties (collectively, “Third Party Claims”) against the
Bluebird Indemnitees arising from or occurring as a result of: (i) the material
breach by Celgene of any term of this Agreement; (ii) Celgene’s performance of
the Collaboration Program (other than with respect to claims of actual or
alleged infringement, misappropriation or other violation of a Third Party’s
Patents, trade secrets, or other intellectual property or proprietary rights);
or (iii) any gross negligence or willful misconduct on the part of Celgene in
performing its obligations under this Agreement, except in each case for those
Losses for which Bluebird has an obligation to indemnify Celgene pursuant to
Section 9.6(b), as to which Losses each Party will indemnify the other to the
extent of their respective liability; provided, however, that Celgene will not
be obligated to indemnify Bluebird Indemnitees for any Losses to the extent that
such Losses arise as a result of gross negligence or willful misconduct on the
part of a Bluebird Indemnitee.

(b)Indemnification by Bluebird.  Bluebird will indemnify Celgene, its Affiliates
and their respective directors, officers, employees and agents, and their
respective successors, heirs

41

--------------------------------------------------------------------------------

and assigns (collectively, “Celgene Indemnitees”), and defend and save each of
them harmless, from and against any and all Losses in connection with any and
all Third Party Claims against Celgene Indemnitees arising from or occurring as
a result of: (i) the material breach by Bluebird of any term of this Agreement;
(ii) Bluebird’s performance of the Collaboration Program (other than with
respect to claims of actual or alleged infringement, misappropriation or other
violation of a Third Party’s Patents, trade secrets, or other intellectual
property or proprietary rights); (iii) [***]; or (iv) any gross negligence or
willful misconduct on the part of Bluebird in performing its obligations under
this Agreement, except in each case for those Losses for which Celgene has an
obligation to indemnify Bluebird pursuant to Section 9.6(a), as to which Losses
each Party will indemnify the other to the extent of their respective liability
for the Losses; provided, however, that Bluebird will not be obligated to
indemnify Celgene Indemnitees for any Losses to the extent that such Losses
arise as a result of gross negligence or willful misconduct on the part of a
Celgene Indemnitee.

(c)Notice of Claim.  All indemnification claims provided for in Section 9.6(a)
and 9.6(b) will be made solely by such Party to this Agreement (the “Indemnified
Party”).  The Indemnified Party will promptly notify the indemnifying Party
(an “Indemnification Claim Notice”) of any Losses or the discovery of any fact
upon which the Indemnified Party intends to base a request for indemnification
under Section 9.6(a) or 9.6(b), but in no event will the indemnifying Party be
liable for any Losses that result from any delay in providing such notice.  Each
Indemnification Claim Notice must contain a description of the claim and the
nature and estimated amount of such Loss (to the extent that the nature and
amount of such Loss is known at such time).  The Indemnified Party will furnish
promptly to the indemnifying Party copies of all papers and official documents
received in respect of any Losses and Third Party Claims.

(d)Defense, Settlement, Cooperation and Expenses.

(i)Control of Defense.  At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice, provided however that (A) the Third Party Claim
solely seeks monetary damages and (B) the indemnifying Party expressly agrees in
writing that as between the indemnifying Party and the Indemnified Party, the
indemnifying Party will be solely obligated to satisfy and discharge the Third
Party Claim in full and is able to reasonably demonstrate that it has sufficient
financial resources (the matters described in (A) and (B), the “Litigation
Conditions”).  The assumption of the defense of a Third Party Claim by the
indemnifying Party will not be construed as an acknowledgment that the
indemnifying Party is liable to indemnify the Indemnified Party in respect of
the Third Party Claim (except as provided in the immediately prior sentence),
nor will it constitute a waiver by the indemnifying Party of any defenses it may
assert against the Indemnified Party’s claim for indemnification.  Upon assuming
the defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party (the indemnifying Party will consult with the Indemnified
Party with respect to a possible conflict of interest of such counsel retained
by the indemnifying Party).  In the event the indemnifying Party assumes the
defense of a Third Party Claim, the Indemnified Party will immediately deliver
to the indemnifying Party all original notices and documents (including court
papers) received by the Indemnified Party in connection

42

--------------------------------------------------------------------------------

with the Third Party Claim.  Should the indemnifying Party assume the defense of
a Third Party Claim, except as provided in Section 9.6(d)(ii), the indemnifying
Party will not be liable to the Indemnified Party for any legal costs or
expenses subsequently incurred by such Indemnified Party in connection with the
analysis, defense or settlement of the Third Party Claim.  The Indemnified Party
may, at any time, assume the defense of a Third Party Claim if at any time the
Litigation Conditions are not satisfied with respect to such Claim.  In the
event that it is ultimately determined that the indemnifying Party is not
obligated to indemnify, defend or hold harmless the Indemnified Party from and
against the Third Party Claim, the Indemnified Party will reimburse the
indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any Third Party Claims incurred by the indemnifying Party
in its defense of the Third Party Claim.

(ii)Right to Participate in Defense.  Without limiting Section 9.6(d)(i), any
Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (A) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (B) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 9.6(d)(i) (in which case the Indemnified Party will
control the defense), (C) the interests of the Indemnified Party and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
applicable Law, ethical rules or equitable principles, or (D) the indemnifying
Party no longer satisfies the Litigation Conditions, in which case the
indemnifying Party will assume one hundred percent (100%) of any such costs and
expenses of counsel for the Indemnified Party.

(iii)Settlement.  With respect to any Third Party Claims that relate solely to
the payment of money damages in connection with a Third Party Claim and that
will not result in the Indemnified Party’s becoming subject to injunctive or
other relief or otherwise adversely affecting the business of the Indemnified
Party in any manner, and as to which the indemnifying Party will have
acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, and subject to the Litigation Conditions being satisfied, the
indemnifying Party will have the sole right to agree to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, will deem
appropriate.  With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 9.6(d)(i), the indemnifying Party will have
authority to agree to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (such consent not to be unreasonably withheld, delayed or
conditioned).  The indemnifying Party will not be liable for any settlement or
other disposition of a Loss by an Indemnified Party that is reached without the
prior written consent of the indemnifying Party.  Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party will admit any liability with respect to or settle, compromise
or discharge, any Third Party Claim without the prior written consent of the
indemnifying Party, such consent not to be unreasonably withheld, delayed or
conditioned.

43

--------------------------------------------------------------------------------

(iv)Cooperation.  If the indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party will, and will cause each other
Indemnified Party to, cooperate in the defense or prosecution thereof and will
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith.  Such cooperation will
include access during normal business hours afforded to indemnifying Party to,
and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such Third Party Claim, and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket costs and expenses in connection therewith.

(v)Costs and Expenses.  Except as provided above in this Section 9.6(d), the
costs and expenses, including attorneys’ fees and expenses, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

9.7[***]

10.Term and Termination.

10.1Term.  This Agreement will commence as of the Original Agreement Date and,
unless sooner terminated in accordance with the terms hereof or by mutual
written consent, will continue until the later of the expiration of the
Collaboration Program Term and expiration of the last-to-expire Celgene Option
Period (the “Term”), [***].

10.2Termination by Bluebird. Bluebird will have the right to terminate this
Agreement in full upon delivery of written notice to Celgene in the event of any
material breach by Celgene of any terms and conditions of this Agreement in a
manner that fundamentally frustrates the transactions contemplated by this
Agreement, provided that such termination will not be effective if such breach
has been cured within [***] days after written notice thereof is given by
Bluebird to Celgene specifying the nature of the alleged breach (or, if such
default cannot be cured within such [***] after such notice if Celgene commences
actions to cure such default within such [***] period and thereafter diligently
continues such actions, but fails to cure the default by the end of such [***]);
provided, however, that to the extent such material breach involves the failure
to make a payment when due, such breach must be cured within [***] after written
notice thereof is given by Bluebird to Celgene.

10.3Termination by Celgene.

(a)Breach.  Celgene will have the right to terminate this Agreement in full upon
delivery of written notice to Bluebird in the event of any material breach by
Bluebird of any terms and conditions of this Agreement in a manner that
fundamentally frustrates the transactions contemplated by this Agreement,
provided that such termination will not be effective if such breach has been
cured within [***] after written notice thereof is given by Celgene to Bluebird
specifying the nature of the alleged breach (or, if such default cannot be cured
within such [***]

44

--------------------------------------------------------------------------------

after such notice if Bluebird commences actions to cure such default within such
[***] period and thereafter diligently continues such actions, but fails to cure
the default by the end of such [***]).

(b)Discretionary Termination.  Celgene will have the right to terminate this
Agreement in full at its discretion for any reason [***] days after delivery of
written notice to Bluebird.

10.4Effects of Termination or Expiration.  Upon termination or expiration of
this Agreement for any reason, all rights granted by Bluebird to Celgene
hereunder will terminate, provided that:

(a)Other than with respect to the rights and licenses granted to Bluebird
hereunder pursuant to Sections 2.1(h)(ii) or 5.6, all rights granted by Celgene
to Bluebird hereunder will terminate.

(b)All executed Development & Commercialization Agreements will continue in full
force and effect, provided that if Celgene has terminated this Agreement
pursuant to Section 10.3(a), then (i) Bluebird’s rights to co-develop,
co-promote and share in profits under any Co-Development, Co-Promote and Profit
Share Agreements will terminate, and the Parties promptly will execute a License
Agreement to replace each such Co-Development, Co-Promote and Profit Share
Agreement, and (ii) all up-front payments, milestone payments and royalty
payments under any License Agreement will be reduced by [***], provided that
such reduction will not apply to the extent any such up-front payments,
milestone payments and royalty payments have already been reduced pursuant to
Section 10.3(c) of such License Agreement.

10.5Survival.  In addition to the termination consequences set forth in
Section 10.4, the following provisions will survive termination or expiration of
this Agreement: Sections 1, 2.1(f), 2.1(h)(ii), 2.2, 2.3(a), 2.3(c), 4.3
(through the expiration of any options granted to Celgene hereunder), 4.4, 4.5,
4.6, 5.5, 5.6, 5.8, 5.9, 6.5, 7.4, 8, 9, 10.4, 10.5 and 11, and any other
provisions of this Agreement that are required to survive to give effect to any
Development & Commercialization Agreement.  Termination or expiration of this
Agreement will not relieve the Parties of any liability or obligation which
accrued hereunder prior to the effective date of such termination or expiration
nor preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement
nor prejudice either Party’s right to obtain performance of any obligation.  All
other rights and obligations will terminate upon expiration of this Agreement.

10.6Right to Set-off.  Notwithstanding anything to the contrary in this
Agreement, each Party has the right at all times to retain and set off against
all amounts due and owing to the other Party as determined in a final judgment
any damages recovered by such Party for any Losses incurred by such Party.

11.General Provisions.

11.1Dispute Resolution for this Agreement and Executed Development &
Commercialization Agreements.

(a)Disputes.  Disputes arising under or in connection with this Agreement or any
executed Development and Commercialization Agreement will be resolved pursuant
to this Section 11.1.

45

--------------------------------------------------------------------------------

(b)Dispute Escalation.  In the event of a dispute between the Parties, the
Parties will first attempt in good faith to resolve such dispute by negotiation
and consultation between themselves or the Program Directors.  In the event that
such dispute is not resolved on an informal basis within twenty (20) days, any
Party may, by written notice to the other, have such dispute referred to the
Bluebird CEO and the Celgene CEO or in either case his or her designee (who will
be a senior executive), who will attempt in good faith to resolve such dispute
by negotiation and consultation for a thirty (30) day period following receipt
of such written notice.

(c)Dispute Resolution.  In the event the Parties are not able to resolve such
dispute in accordance with Section 11.1(b), either Party may at any time after
such twenty (20) day period submit such dispute to be finally settled in the
federal courts located in the Southern District of New York.  Each Party hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the federal courts located in the Southern District of New York, for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby.  Each Party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby in the federal courts located in the Southern District of
New York, and waives and agrees not to plead or claim in any such court that any
such action, suit or proceeding brought in such court has been brought in an
inconvenient forum.  Notwithstanding the foregoing, a Party will be entitled to
seek enforcement of a judgment entered pursuant to this Section in any court
having competent jurisdiction thereof where enforcement is deemed necessary.

(d)Injunctive Relief.  Notwithstanding the dispute resolution procedures set
forth in this Section 11.1, in the event of an actual or threatened breach
hereunder (or any executed Development & Commercialization Agreement, if
applicable), the aggrieved Party may seek equitable relief (including
restraining orders, specific performance or other injunctive relief) in any
court or other forum, without first submitting to any dispute resolution
procedures hereunder.

(e)Tolling.  The Parties agree that all applicable statutes of limitation and
time-based defenses (such as estoppel and laches) will be tolled while the
dispute resolution procedures set forth in this Section 11.1 are pending, and
the Parties will cooperate in taking all actions reasonably necessary to achieve
such a result.  In addition, during the pendency of any dispute under this
Agreement initiated before the end of any applicable cure period under
Section 10.2 or 10.3 (or the cure periods under any executed Development &
Commercialization Agreement, if applicable), (i) this Agreement (or any executed
Development & Commercialization Agreement, if applicable) will remain in full
force and effect, (ii) the provisions of this Agreement (or any executed
Development & Commercialization Agreement, if applicable) relating to
termination for material breach will not be effective, (iii) the time periods
for cure under Section 10 (and the time periods from any executed Development &
Commercialization Agreement, if applicable) as to any termination notice given
prior to the initiation of the court proceeding will be tolled, and (iv) neither
Party will issue a notice of termination pursuant to this Agreement (or any
executed Development & Commercialization Agreement, if applicable) based on the
subject matter of the court proceeding (and no effect will be given to
previously issued termination notices), until the court has confirmed the
existence of the facts claimed by a Party to be the basis for the asserted
material breach.

46

--------------------------------------------------------------------------------

11.2Cumulative Remedies and Irreparable Harm.  All rights and remedies of the
Parties hereunder will be cumulative and in addition to all other rights and
remedies provided hereunder or available by agreement, at law or
otherwise.  Each Party acknowledges and agrees that breach of any of the terms
or conditions of this Agreement would cause irreparable harm and damage to the
other and that such damage may not be ascertainable in money damages and that as
a result thereof the non-breaching Party would be entitled to seek from a court
equitable or injunctive relief restraining any breach or future violation of the
terms contained herein by the breaching Party without the necessity of proving
actual damages or posting bond.  Such right to equitable relief is in addition
to whatever remedies either Party may be entitled to as a matter of law or
equity, including money damages.

11.3Business Combination and IP.

(a)Bluebird Business Combination.  Notwithstanding anything to the contrary
herein, for purposes of this Agreement and any Development & Commercialization
Agreement, no Know-How, Materials, Patents, Regulatory Data, Regulatory Filings
or Regulatory Approvals not Controlled by Bluebird or any of its Affiliates
prior to a Business Combination of Bluebird will be Controlled for purposes of
this Agreement or any Development & Commercialization Agreement after such
Business Combination of Bluebird, other than (i) Collaboration IP, (ii) Bluebird
In-Licenses to the extent in effect immediately prior to such Business
Combination of Bluebird and later Bluebird Collaboration In-Licenses (provided
that after any such Business Combination, Bluebird may, but will not be
obligated to, make any Bluebird New In-License available to Celgene or the JSC
for review, election or conversion into a Bluebird Collaboration In-License
pursuant to Section 4.1), and (iii) any Patent that claims priority, directly or
indirectly, to any other Patent first Controlled before such Business
Combination of Bluebird will be Controlled thereafter no matter when such Patent
is filed or issued.  

(b)Celgene Business Combination.  Notwithstanding anything to the contrary
herein, for purposes of this Agreement and any Development & Commercialization
Agreement, no Know-How, Materials, Patents, Regulatory Data, Regulatory Filings
or Regulatory Approvals not Controlled by Celgene or any of its Affiliates prior
to a Business Combination of Celgene will be Controlled for purposes of this
Agreement or any Development & Commercialization Agreement after such Business
Combination of Celgene, other than (i) Collaboration IP, (ii) Applicable Celgene
In-Licenses, and (iii) any Patent that claims priority, directly or indirectly,
to any other Patent first Controlled before such Business Combination of Celgene
will be Controlled thereafter no matter when such Patent is filed or issued.

11.4Relationship of Parties.  Nothing in this Agreement is intended or will be
deemed to constitute a partnership, agency, employer-employee or joint venture
relationship between the Parties.  No Party will incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided therein.  There are no express or implied third party beneficiaries
hereunder (except for Bluebird Indemnitees and Celgene Indemnitees, and any
Third Party indemnitees under any executed Development & Commercialization
Agreement, if applicable, for purposes of Section 9.6).

11.5Compliance with Law.  Each Party will perform or cause to be performed any
and all of its obligations or the exercise of any and all of its rights
hereunder in good scientific manner

47

--------------------------------------------------------------------------------

and in compliance with all applicable Law.  Without limiting the foregoing,
Bluebird will comply with comply with all applicable Laws and regulations
(including U.S. Foreign Corrupt Practices Act and any other applicable
anti-bribery or anti-kickback laws or regulations).

11.6Force Majeure.  Neither Party will be liable to the other for failure of or
delay in performing obligations set forth in this Agreement (other than any
obligation to pay monies when due), and neither will be deemed in breach of such
obligations, if such failure or delay is due to natural disasters or any causes
reasonably beyond the control of such Party and without the fault or negligence
of the Party so failing or delaying; provided that the Party affected will
promptly notify the other of the force majeure condition and will exert
reasonable efforts to eliminate, cure or overcome any such causes and to resume
performance of its obligations as soon as possible.

11.7Governing Law.  This Agreement will be governed by and construed in
accordance with the Laws of the state of New York, without respect to its
conflict of laws rules; provided, however, that any dispute relating to the
scope, validity, enforceability or infringement of any Patents or Know-How will
be governed by, and construed and enforced in accordance with, the substantive
Laws of the jurisdiction in which such Patents or Know-How apply.

11.8Counterparts; Facsimiles.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument.  Facsimile or PDF
execution and delivery of this Agreement by either Party will constitute a
legal, valid and binding execution and delivery of this Agreement by such Party

11.9Headings.  All headings in this Agreement are for convenience only and will
not affect the meaning of any provision hereof.

11.10Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement will be construed against the drafting party will not apply.

11.11Interpretation.  Whenever any provision of this Agreement uses the
term “including” (or “includes”), such term will be deemed to mean “including
without limitation” (or “includes without limitations”).  “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this Agreement as an
entirety and not solely to the particular portion of this Agreement in which any
such word is used.  All definitions set forth herein will be deemed applicable
whether the words defined are used herein in the singular or the plural.  Unless
otherwise provided, all references to Sections and Exhibits in this Agreement
are to Sections and Exhibits of this Agreement.  References to any Sections
include Sections and subsections that are part of the related Section (e.g., a
section numbered “Section 2.1” would be part of “Section 2”, and references to
“Section 2.1” would also refer to material contained in the subsection described
as “Section 2.1(a)”).

11.12Binding Effect.  This Agreement will inure to the benefit of and be binding
upon the Parties, their Affiliates, and their respective lawful successors and
assigns.

11.13Assignment.  This Agreement may not be assigned by either Party, nor may
either Party delegate its obligations or otherwise transfer licenses or other
rights created by this Agreement,

48

--------------------------------------------------------------------------------

except as expressly permitted hereunder or otherwise without the prior written
consent of the other Party, which consent will not be unreasonably withheld,
delayed or conditioned; provided that without consent (a) Celgene may assign
this Agreement to (i) an Affiliate or (ii) its successor in connection with the
merger, consolidation, or sale of all or substantially all of its assets, and
(b) Bluebird may assign this Agreement to (i) an Affiliate or (ii) its successor
in connection with the merger, consolidation, or sale of all or substantially
all of its assets or that portion of its business pertaining to the subject
matter of this Agreement; provided however that, except in the case where a
Party is involved in a merger or consolidation where it is the surviving entity
and no assets of such Party have been transferred as a result of such merger or
consolidation, that (A) such assigning Party provides the other Party to this
Agreement with at least thirty (30) business days advance written notice of such
assignment(s) and the assigning Party agrees in a written agreement delivered
prior to such assignment(s) to the non-assigning Party (and upon which such
non-assigning Party may rely) to remain fully liable for the performance of its
obligations under this Agreement by its assignee(s), (B) the assignee(s) agree
in a written agreement delivered prior to such assignment(s) to the
non-assigning Party (and upon which such non-assigning Party may rely) to assume
performance of all such assigned obligations, (C) in the case of any
assignment(s) by Bluebird, all Bluebird IP licensed to Celgene or subject to
Celgene’s option rights under this Agreement, along with all Product Candidates
will be transferred to such assignee(s) effective as of such assignment(s), (D)
all of the matters referred to in clauses (A), (B) and (C), as applicable, will
be set forth in documentation reasonably acceptable to the non-assigning Party
prior to any such assignment(s) (and with such reasonable acceptance not to be
unreasonably withheld, conditioned or delayed) and in all cases will provide the
non-assigning Party with the full benefits of its rights under this Agreement
(after taking into account all risks involving applicable counter-party
performance and bankruptcy and insolvency risks, including those involving
contractual rejection under 11 USC §365) as if no such assignment(s) had
occurred, and (E) in the case of any assignment(s), the assigning Party will
reimburse the non-assigning Party for all of the legal fees and expenses
incurred by such non-assigning Party in connection with the matters set forth in
clause (D) of this sentence in an aggregate amount not to exceed fifty thousand
dollars ($50,000); and provided, further, that if Bluebird wishes to assign any
Bluebird IP to its Affiliates, it will be permitted to do so conditioned on such
Affiliate becoming a party to this Agreement, in the form of an amendment to
this Agreement executed by Celgene, Bluebird and such Affiliate, pursuant to
which such Affiliate would agree to assume all obligations hereunder, and grant
to Celgene all rights hereunder, with respect to the Bluebird IP so
assigned.  The terms of this Agreement will be binding upon and will inure to
the benefit of the successors, heirs, administrators and permitted assigns of
the Parties.  Any purported assignment in violation of this Section 11.13 will
be null and void ab initio.

11.14Notices.  All notices, requests, demands and other communications required
or permitted to be given pursuant to this Agreement will be in writing and will
be deemed to have been duly given upon the date of receipt if delivered by hand,
recognized international overnight courier, confirmed facsimile transmission, or
registered or certified mail, return receipt requested, postage prepaid to the
following addresses or facsimile numbers:

49

--------------------------------------------------------------------------------

If to Bluebird:bluebird bio, Inc.

150 Second Street

Third Floor

Cambridge, MA 02142

Attention: General Counsel

Facsimile:

With a copy to:Goodwin|Procter LLP

53 State Street

Boston, MA 02109

Attention: Michael Bison, Esq. & Kingsley Taft, Esq.

Facsimile: 617-523-1231

If to Celgene:Celgene Corporation

Corp.:86 Morris Avenue

Summit, NJ 07901

Attention: George Golumbeski, Ph. D.

Facsimile: 908-673-2791

If to Celgene:Celgene European Investment Company LLC

Europe:c/o Celgene International Sarl

                Route de Perreux 1

                2017 Boudry

                Switzerland

Attention: Nakisa Serry

Facsimile: 011-41-32-729-8604

with copies to (in the case of Celgene Corp., Celgene Europe, or both):

 

Celgene Legal

86 Morris Avenue

Summit, NJ 07901

Attention: General Counsel

Telephone:  (908) 673-9000

Facsimile:  (908) 673-2771

 

and:

 

Dechert LLP

902 Carnegie Center

Suite 500

Princeton, NJ 08540

Attention:James J. Marino, Esq.

David E. Schulman, Esq.

Telephone:(609) 955-3230

Facsimile:  (609) 873-9138

 

50

--------------------------------------------------------------------------------

Either Party may change its designated address and facsimile number by notice to
the other Party in the manner provided in this Section 11.14.

11.15Amendment and Waiver.  This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both Parties;
provided that any unilateral undertaking or waiver made by one Party in favor of
the other will be enforceable if undertaken in a writing signed by the Party to
be charged with the undertaking or waiver.  Any waiver of any rights or failure
to act in a specific instance will relate only to such instance and will not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.

11.16Severability.  In the event that any provision of this Agreement will, for
any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability will not affect any other provision hereof, and
the Parties will negotiate in good faith to modify this Agreement to preserve
(to the extent possible) their original intent.

11.17Payment Floor.  Except as permitted by Section 10.6, Section 10.6 of any
License Agreement or Section 17.6 of any Co-Development, Co-Promote and Profit
Share Agreement, in no event will any credits permitted to be taken by Celgene
under this Agreement or any Development & Commercialization Agreement against
any particular Milestone Payment, royalty payment or Profit & Loss Share payment
owed to Bluebird under any Development & Commercialization Agreement act to
reduce such payment by more than [***] than would otherwise be payable to
Bluebird thereunder or thereunder (and for clarity “otherwise payable” above
means that (a) any reductions pursuant to Section 10.3(c) of any License
Agreement or Section 17.3 of any Co-Development, Co-Promote and Profit Share
Agreement will be made before determining the [***] floor specified above, but
(b) any royalty reductions pursuant to Section 4.3(d) of any License Agreement
or Section 11.3(d) of any Co-Development, Co-Promote and Profit Share Agreement
will be included in calculating the up to [***] reduction permitted above).

11.18Entire Agreement.  This Agreement is the sole agreement with respect to the
subject matter and supersedes all other agreements and understandings between
the Parties with respect to same (including the Confidential Agreement and the
Original Agreement).

11.19Celgene Parties.  [***]

 

[Remainder of this Page Intentionally Left Blank]

 

51

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

IN WITNESS WHEREOF, the Parties have caused this Master Collaboration Agreement
to be executed by their respective duly authorized officers as of the Amendment
Date.

bluebird bio, Inc.

By:/s/ Nick Leschy
(Signature)

Name:Nick Leschly

Title:CEO

Date:June 3, 2015

 

Celgene Corporation

By:/s/ Peter Kellog
(Signature)

Name: Peter Kellog

Title:EVP, CFO

Date:June 3, 2015

 

Celgene European Investment Company LLC (CEICO)

By: Celgene International Sarl, the sole member of CEICO

By:/s/ Jürg Ochen
(Signature)

Name: Jürg Ochen 

Title:Director

Date:June 3, 2015

and

By:/s/ Paul D’Angio
(Signature)

Name: Paul D’Angio

 

--------------------------------------------------------------------------------

Title:Director

Date:June 3, 2015

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit A

Amended and Restated License Agreement

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

 

 

 

Amended and Restated License Agreement

 

by and between

 

bluebird bio, Inc.

 

and

 

Celgene Corporation


and


Celgene European Investment Company LLC

 

 

 

 

[________________]

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Table of Contents

 

 

 

 

  

Page

 

1.

 

Definitions

 

1

 

2.

 

Development and Commercialization

  

8

 

3.

 

License Grants

  

14

 

4.

 

Payments and Royalties

  

17

 

5.

 

Ownership and Inventorship of IP

  

23

 

6.

 

Patent Prosecution and Maintenance

  

24

 

7.

 

Patent Enforcement and Defence

  

27

 

8.

 

Confidentiality

  

30

 

9.

 

Warrantees; Limitations of Liability; Indemnification

  

30

 

10.

 

Terms and Termination

  

36

 

11.

 

General Provisions

  

41

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

List of Appendices

 

Appendix A

Additional Definitions

Appendix B

Applicable New In-Licenses

Appendix C

Applicable Pre-Existing In-Licenses

Appendix D

Target Antigen

Appendix E

Press Release

Appendix F

Certain Patents Within the Licensed IP as of the License Agreement Effective
Date

Appendix G

Bluebird Agreements

Appendix H

Certain Manufacturing Definitions

Appendix I

Manufacturing and Supply Agreement Terms

Schedule 9.2

Exceptions to Bluebird’s Representations and Warranties

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Amended and Restated License Agreement

This Amended and Restated License Agreement (this “License Agreement”), dated as
of [________] (the “License Agreement Effective Date”), is made by and between
bluebird bio, Inc., a Delaware corporation (“Bluebird”), and Celgene
Corporation, a Delaware Corporation (“Celgene Corp”), with respect to all rights
and obligations under this License Agreement in the United States (subject to
Section 11.18), and Celgene European Investment Company LLC, a Delaware limited
liability company, with respect to all rights and obligations under this License
Agreement outside of the United States (subject to Section 11.18) (“Celgene
Europe” and together with Celgene Corp, “Celgene”).  Each of Bluebird and
Celgene may be referred to herein as a “Party” or together as the “Parties.”

WHEREAS, Bluebird has developed and owns or has rights to certain Patents and
technology relating to developing innovative gene therapies for genetic
disorders;

WHEREAS, Celgene is a biopharmaceutical company focused on acquiring, Developing
and Commercializing innovative anti-cancer agents; and

WHEREAS, Bluebird and Celgene are parties to that certain Master Collaboration
Agreement, dated as of March 19, 2013, pursuant to which the Parties entered
into a global strategic collaboration to research, develop and commercialize
therapeutic products in the Field (the “Original MCA”);

WHEREAS, the Parties entered into an Amended and Restated Collaboration
Agreement, dated as of June 3, 2015 (the “Master Collaboration Agreement”),
pursuant to which the Parties amended and restated the Original MCA in order to
continue the research and development of the Product Candidates pursuant to the
terms set forth therein;

WHEREAS, pursuant to the terms of the Master Collaboration Agreement, Celgene
has exercised its option to select a Product Candidate to be an Optioned
Candidate by delivering to Bluebird a Celgene Option Notice and payment of the
applicable Initial Option Fee and Additional Option Fee (such Optioned
Candidate, as defined more fully in Appendix A, the “Elected Candidate”); and

WHEREAS, the Parties now wish to enter into an exclusive licensing arrangement
whereby Celgene will have exclusive rights to Develop Elected Candidate and
Commercialize Licensed Product, all on the terms and conditions set forth here.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.Definitions.

The following terms and their correlatives will have the meanings set forth
below.  Capitalized terms used, but not defined, herein will have the meanings
ascribed to such terms in the Master Collaboration Agreement.

1.1“Applicable Bluebird In-Licenses” means the Applicable Pre-Existing
In-Licenses and the Applicable New In-Licenses.

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.2“Applicable New In-Licenses” means all New In-Licenses of Bluebird or its
Affiliates necessary or useful for the research, Development and/or
Commercialization of Elected Candidate and Licensed Product that Celgene has
elected to list on Appendix B as of the License Agreement Effective Date, plus
any other New In-License of Bluebird or its Affiliates that Celgene has elected
to include as an Applicable New In-License pursuant to Section 3.2(b).

1.3“Applicable Pre-Existing In-Licenses” means all Pre-Existing In-Licenses
necessary or useful for the research, Development and/or Commercialization of
Elected Candidate and Licensed Product, and any extensions or expansions of the
scope of such Pre-Existing In-Licenses, including those listed on Appendix C.

1.4“Biosimilar Product”  means, with respect to a Licensed Product in any
country, any biosimilar product sold by a Third Party not authorized by or on
behalf of Celgene, its Affiliates or Sublicensees, (a) that is a biosimilar
biological product, as defined in 21 USC 379j-51 (or any successor or
replacement thereof), a similar biological medicinal product, as defined in
Annex I to Directive 2001/83/EC (or any successor or replacement thereof), or
any similar biosimilar or generic product under the Laws of any country or
jurisdiction, or (b) regarding which Regulatory Approval is obtained by
referencing Regulatory Data of such Licensed Product.

1.5“Bluebird In-Licensed IP” means all Patents, Materials and Know-How
in-licensed by Bluebird pursuant to Applicable Bluebird In-Licenses, including
any extensions or expansions of the scope thereof.

1.6“Bluebird Technology” means all Bluebird Solely Owned IP and all of
Bluebird’s right, title and interest in and to Joint IP.

1.7“Celgene Development & Commercialization Program” means a Development and
Commercialization program for Licensed Product in the Field worldwide.

1.8“Celgene Licensed Product In-License” means any Applicable Celgene In-License
or other agreement between Celgene or any of its Affiliates and a Third Party
entered into under Section 4.3(d) pursuant to which Celgene or any of its
Affiliates in-licenses any Know-How, Materials or Patents that directly relate
to or Cover the Elected Candidate and/or Licensed Product or its Manufacture or
use.

1.9“Celgene Licensed Product In-Licensed IP” means any Patents, Materials and
Know-How Controlled at any time during the License Agreement Term by Celgene or
any of its Affiliates pursuant to a Celgene Licensed Product In-License or
Celgene Other In-License that directly relate to or Cover the Elected Candidate
and/or Licensed Product or its Manufacture or use.

1.10“Celgene Licensed Product IP” means (a) Celgene Technology, (b)
Collaboration IP solely owned by Celgene and Celgene’s interest in jointly owned
Collaboration IP, and (c) Patents, Materials or Know-How (to the extent not
included in subsection (a) or (b)) owned by Celgene or its Affiliates that are
Controlled at any time during the License Agreement Term by Celgene or any of
its Affiliates, in each case that directly relate to or Cover the Elected
Candidate and/or Licensed Product or its Manufacture or use.

1.11“Celgene Other In-License” means any agreement between Celgene or any of its
Affiliates and a Third Party, other than Applicable Celgene In-Licenses and any
agreement between Celgene or any of its Affiliates and a Third Party entered
into under Section 4.3(d),

2

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

pursuant to which Celgene or any of its Affiliates in-licenses any Know-How,
Materials or Patents that directly relate to or Cover the Elected Candidate
and/or Licensed Product or its Manufacture or use.

1.12“Celgene Regulatory Rights” means all Regulatory Data, Regulatory Filings
and Regulatory Approvals for Elected Candidate and Licensed Product worldwide
Controlled by Celgene or any of its Affiliates.

1.13“Celgene Technology” means all Celgene Solely Owned IP and all of Celgene’s
right, title and interest in and to Joint IP.

1.14“Clinical Study” means any human clinical trial of a Product Candidate.

1.15 “Commercialization” means any and all activities directed to the
Manufacturing, marketing, detailing, promotion and securing of reimbursement of
a product after Regulatory Approval has been obtained (including making, having
made, using, importing, selling and offering for sale such product), and will
include post-approval clinical studies, post-launch marketing, promoting,
detailing, marketing research, distributing, customer service, administering and
commercially selling such product, importing, exporting or transporting such
product for commercial sale, and all regulatory compliance with respect to the
foregoing.

1.16“Commercially Reasonable Efforts” means, with respect to the Development or
Commercialization of Licensed Product by a Party, that level of efforts and
resources that such Party would normally devote to the Development or
Commercialization, as the case may be, of a product owned by it or to which it
has rights of the type it has hereunder, which is of a similar commercial
potential at a similar stage in its lifecycle, in each case taking into account
issues of safety and efficacy, product profile, the proprietary position, the
then current competitive environment for such product and the likely timing of
such product’s entry into the market, the pricing and launching strategy for the
respective product, the regulatory environment and status of such product, and
other relevant scientific, technical and commercial factors.

1.17“Control” or “Controlled” means, with respect to any Know-How,
Material,  Patent, Regulatory Data, Regulatory Filings and Regulatory Approvals,
the possession (whether by ownership or license, other than by a license or
sublicense granted pursuant to this License Agreement) by a Party or its
Affiliates of the ability to grant to the other Party a license or access as
provided herein to such item, without violating the terms of any agreement or
other arrangement with any Third Party or, other than under Applicable Bluebird
In-Licenses, being obligated to pay any royalties or other consideration
therefor (“Additional Payments”).  For clarity, Other In-Licenses are not
“Controlled” for purposes of this License Agreement, unless and only after such
Other In-License is converted into an Applicable New In-License pursuant to
Section 3.2(b).  Notwithstanding the foregoing, as provided in Section 3.2(a),
if on or after the License Agreement Effective Date and for such time as the
other Party agrees to pay and does in fact pay all Additional Payments with
respect to such Party’s access or license to any Know-How, Material, Patent,
Regulatory Data, Regulatory Filings and Regulatory Approvals (other than that
in-licensed by Bluebird pursuant to an Other In-License), such Know-How,
Material,  Patent, Regulatory Data, Regulatory Filings and Regulatory Approvals
will be deemed to be included in the definition of “Control”.

3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.18“Covers”, with reference to (a) a Patent, means that the making, using,
selling, offering for sale or importing of a product or practice of a method
would infringe a Valid Claim of such Patent in the country in which such
activity occurs, and (b) Materials or Know-How, means that the Manufacture,
Development or Commercialization of a product incorporates, embodies or
otherwise makes use of such Materials or Know-How.

1.19“EU” means the organization of member states of the European Union as it may
be constituted from time to time.

1.20“EU Regulatory Event” means, with respect to a Licensed Product, the earlier
to occur of [***].

1.21“Field” means the targeting of the Target Antigen by the use of (a) T-cells
expressing a CAR (with or without other engineering to enhance functionality
and/or safety), including virus specific genetically modified T-cells expressing
a synthetic CAR, and (b) T-cells expressing native antigen receptors or
engineered antigen receptors in which the T-cells are genetically modified to
enhance their performance, persistence or safety, in each case under (a) and (b)
for the treatment, modulation, palliation or prevention of cancer in humans.  

1.22“First Commercial Sale” means the first sale for use or consumption of any
Licensed Product in a country after all required Regulatory Approvals for
commercial sale of such Licensed Product have been obtained in such country.

1.23“First Indication” means the first disease condition for which a particular
Licensed Product has been approved by a Regulatory Authority.

1.24“GAAP” means U.S. generally accepted accounting principles or International
Financial Reporting Standards, consistently applied, as designated and used by
the applicable Party.

1.25“Gene Editing” means homing endonuclease (HE) and megaTAL gene editing
technologies, including HE/megaTAL-mediated homology directed recombination and
Bluebird’s proprietary DARIC cell signaling technology.  

1.26“In-License Payments” means any amounts paid or payable under any Applicable
Bluebird In-License that are incurred by Bluebird solely and directly as a
result of the grant of a sublicense thereunder under this License Agreement to
Celgene, any of Celgene’s contract Third Parties under Section 3.5, or any
further Sublicensees of Celgene (including of Celgene’s Affiliates that are
granted sublicenses) under this License Agreement.  Any such payments will
include [***] but excluding [***].

1.27“Licensed IP” means all (a) Patents, Materials and Know-How Controlled at
any time during the term of this License Agreement by Bluebird or any of its
Affiliates (including any applicable Collaboration IP and Bluebird Technology),
other than pursuant to an Applicable Bluebird In-License, and (b) Bluebird
In-Licensed IP, in each case to the extent necessary or useful to Develop
Elected Candidate and Develop and Commercialize Licensed Product.  [***]

1.28“Licensed Product” means any product that constitutes or incorporates an
Elected Candidate (including all modified and improved versions thereof), in all
forms, presentations, and formulations (including manner of delivery and
dosage).  A modified or improved version of an

4

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Elected Candidate constituted or incorporated in a product will be deemed a
“Modified Licensed Product” for purposes of Section 4.2 if it is Covered by
patentable technology Controlled by Bluebird that (a) is first discovered,
created, conceived, developed or reduced to practice after the later of (i) the
License Agreement Effective Date and (ii) the end of the Collaboration Program
Term, (b) requires the submission of a new BLA with respect to such modified or
improved Elected Candidate, and (c) materially contributes to the Elected
Candidate being approved for a new indication or new patient population.  For
clarity, “Modified Licensed Products” are Licensed Products hereunder for all
purposes other than Section 4.2.

1.29“Manufacturing” means the production, manufacture, processing, filling,
finishing, packaging, labeling, shipping and holding of product or any
intermediate thereof, including process development, process qualification and
validation, scale-up, commercial manufacture and analytic development, product
characterization, stability testing, quality assurance and quality
control.  With reference to Elected Candidate and Licensed Product,
Manufacturing includes Vector and associated Payload supply.

1.30“Net Sales” means [***].

1.31“Pivotal Study” means (a) a Phase 3 Study that is intended by Celgene to be
submitted (together with any other registration trials that are prospectively
planned when such Phase 3 Study is initiated) for Regulatory Approval in the
U.S. or the EU, or (b) any other clinical study that is designed to establish
that a pharmaceutical product is safe and efficacious for its intended use, and
to determine warnings, precautions, and adverse reactions that are associated
with such pharmaceutical product in the dosage range to be prescribed, which
clinical study is a registration trial intended to be sufficient for filing an
application for a Regulatory Approval for the Licensed Product in the U.S. or
another country or some or all of an extra-national territory, solely as
evidenced by the acceptance for filing for a Regulatory Approval for such
product after completion of such study.

1.32“Regulatory Exclusivity Period” means with respect to a Licensed Product in
a country, the period of time during which (a) Celgene or any of its Affiliates
or Sublicensees has been granted the exclusive legal right by a Regulatory
Authority (or is otherwise entitled to the exclusive legal right by operation of
Law) in such country to market and sell the Licensed Product, or (b) the data
and information submitted by Celgene or any of its Affiliates or Sublicensees to
the relevant Regulatory Authority in such country for purposes of obtaining
Regulatory Approval may not be disclosed, referenced or relied upon in any way
by such Regulatory Authority (including by relying upon the Regulatory
Authority’s previous findings regarding the safety or effectiveness of the
Licensed Product) to support the Regulatory Approval or marketing of any product
by a Third Party in such country.

1.33“Second Indication” means [***].

1.34“Selling Party” means Celgene and its Sublicensees (including Celgene’s
Affiliates that are granted sublicenses pursuant to Section 3.3).

1.35“Sublicensee” means any person or entity (including Affiliates of Celgene)
that is granted a sublicense as permitted by Section 3.3 (or an option to take
such a sublicense), either directly by Celgene or indirectly by any other
Sublicensee hereunder.

5

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.36“Target Antigen” means the antigen designated as B-cell maturation antigen
(BCMA)as further set forth on Appendix D, and naturally occurring variants
thereof.

1.37“Valid Claim” means, with respect to a particular country, (a) any claim of
an issued and unexpired Patent in such country that (i) has not been held
revoked, unenforceable or invalid by a decision of a court or governmental
agency of competent jurisdiction, which decision is unappealable or unappealed
within the time allowed for appeal and (ii) has not been abandoned, disclaimed,
denied or admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise in such country, or (b) a claim of a pending Patent application
that has not been finally abandoned or finally rejected or expired and which has
been pending [***] from the date of filing of the earliest priority Patent
application to which such pending Patent application is entitled to claim
benefit.

1.38“Vector Supplies” means supplies of Vectors and associated Payloads
Manufactured for incorporation into Elected Candidate and Licensed Product for
Development or Commercialization thereof.

Definitions for each of the following terms are found in the body of this
License Agreement or the Appendices hereto as indicated below:

Defined Terms

Location

Additional IP

Section 3.2(a)

Additional Payments

Section 1.17

Applicable Bluebird In-License

Section 1.1

Applicable New In-License

Section 1.2

Applicable Pre-Existing In-License

Section 1.3

Bankruptcy Code

Section 3.7

Biosimilar Application

Section 7.2(f)

Biosilimar Product

Section 1.4

Biosimilar Product Competition

Section 4.3(e)

Bluebird

Preamble

Bluebird In-Licensed IP

Section 1.5

Bluebird Indemnitees

Section 9.6(a)

Bluebird Technology

Section 1.6

Business Acquisition

Section 3.4(b)

Business Party

Section 3.4(b)

Business Program

Section 3.4(b)

Celgene

Preamble

Celgene Corp

Preamble

Celgene Development & Commercialization Program

Section 1.7

Celgene Europe

Preamble

Celgene Indemnitees

Section 9.6(b)

Celgene Licensed Product In-License

Section 1.8

Celgene Licensed Product In-Licensed IP

Section 1.9

Celgene Licensed Product IP

Section 1.10

6

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Defined Terms

Location

Celgene Other In-License

Section 1.11

Celgene Regulatory Rights

Section 1.12

Celgene Technology

Section 1.13

Clinical Study

Section 1.14

Combination Product

Section 1.30

Commercialization

Section 1.15

Commercially Reasonable Efforts

Section 1.16

Competitive Infringement

Section 7.1

Control

Section 1.17

Covers

Section 1.18

Elected Candidate

Appendix A

EU

Section 1.19

EU Regulatory Event

Section 1.20

Field

Section 1.21

First Commercial Sale

Section 1.22

First Indication

Section 1.23

Fully Burdened Manufacturing Cost

Appendix H

GAAP

Section 1.24

Gene Editing

Section 1.25

In-License Payment

Section 1.26

Indemnification Claim Notice

Section 9.6(c)

Indemnified Party

Section 9.6(c)

Joint IP

Section 5.2

License Agreement

Preamble

License Agreement Effective Date

Preamble

License Agreement Term

Section 10.1

Licensed IP

Section 1.27

Licensed Product

Section 1.28

Litigation Conditions

Section 9.6(d)(i)

Losses

Section 9.6(a)

Major EU Countries

Section 1.20

Manufacturing

Section 1.29

Manufacturing and Supply Agreement

Section 2.4(c)(ii)

Master Collaboration Agreement

Preamble

Milestone Event

Section 4.2

Milestone Payment

Section 4.2

Modified Licensed Product

Section 1.28

Net Sales

Section 1.30

Original MCA

Preamble

Party(ies)

Preamble

Patent Challenge

Section 10.2(b)

PHSA

Section 7.2(f)

7

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Defined Terms

Location

Pivotal Study

Section 1.31

Regulatory Exclusivity Period

Section 1.32

Second Indication

Section 1.33

Selling Party

Section 1.34

Solely Owned IP

Section 5.1

Specific Patent

Section 6.3

Sublicensee

Section 1.35

Third Party Claims

Section 9.6(a)

Valid Claim

Section 1.37

Vector Supplies

Section 1.38

 

2.Development and Commercialization.

2.1Development.  As of and after the License Agreement Effective Date, Celgene
will assume sole responsibility for, and control of, Developing Elected
Candidate and Licensed Product in the Field worldwide, and will establish a
Celgene Development & Commercialization Program for that purpose.  As of and
after the License Agreement Effective Date, Celgene will have sole
responsibility for all costs and expenses arising from the Development and
Commercialization of Elected Candidate and Licensed Product in the Field
worldwide.  Notwithstanding the foregoing, if the initial Phase 1 Study with
respect to Optioned Candidate has not been completed as of the License Agreement
Effective Date, Bluebird will continue to be responsible for the performance of
such initial Phase 1 Study under the oversight of the JSC under the Master
Collaboration Agreement until completion of such initial Phase 1 Study.  In the
event Bluebird continues to be responsible for the performance of such initial
Phase 1 Study, Bluebird will be responsible for the costs of performing such
initial Phase 1 Study on the terms set forth in the Master Collaboration
Agreement.

2.2Regulatory.  Subject to the last sentence of Section 2.1, (a) as of and after
the License Agreement Effective Date, Celgene will lead and have sole control of
all efforts with Regulatory Authorities regarding the Development and
Commercialization of Elected Candidate and Licensed Product in the Field
worldwide, including taking full responsibility for preparing and filing the
relevant Regulatory Filings and seeking Regulatory Approval and (b) promptly
following the License Agreement Effective Date, Bluebird will, at Celgene’s
expense, assign to Celgene all Regulatory Filings with respect to Elected
Candidate and Licensed Product.  For clarity, in the event Bluebird continues to
be responsible for the performance of an initial Phase 1 Study following the
License Agreement Effective Date in accordance with Section 2.1, Bluebird will
retain ownership of any Regulatory Filings (including the IND) for Optioned
Candidate until completion of such initial Phase 1 Study.  In the event of
failure to assign such Regulatory Filings to Celgene, Bluebird hereby consents
and grants to Celgene the right to access and reference (without any further
action required on the part of Bluebird, whose authorization to file this
consent with any Regulatory Authority is hereby granted) any such Regulatory
Filing.

2.3Technical Assistance.  During the Collaboration Program Term, Bluebird will
reasonably cooperate with Celgene to provide all technical assistance, and to
transfer to Celgene any additional Know-How licensed to Celgene under Section
3.1, requested by Celgene to

8

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

facilitate the transfer of Development efforts related to Elected Candidate and
Licensed Product.  Such cooperation will include providing Celgene with
reasonable access by teleconference or in-person at Bluebird’s facilities to
Bluebird personnel involved in the research and Development of Elected Candidate
to provide Celgene with a reasonable level of technical assistance and
consultation in connection with the transfer of such Know-How.  Following the
Collaboration Program Term, Bluebird will reasonably cooperate with Celgene to
provide reasonable amounts of technical assistance, including to transfer to
Celgene any additional Know-How licensed to Celgene under Section 3.1, with
respect to Elected Candidate or Licensed Product as reasonably requested by
Celgene with reasonable advance notice to Bluebird.  Any dispute with respect to
the amount and completeness of the technical assistance and cooperation to be
provided by Bluebird under this Section 2.3 will be referred to and finally
resolved by binding arbitration by a mutually agreeable, disinterested,
conflict-of-interest-free individual not affiliated or consulting with either
Party.  Any such arbitration will be conducted under the then-current rules of
the American Arbitration Association.

2.4Manufacture and Supply.

(a)Manufacturing.  Subject to Section (b), Celgene will be solely responsible
for, and will bear all the costs and expenses of, Manufacturing and supplying
all Elected Candidate and Licensed Product for Development and Commercialization
in the Field worldwide and, subject to Section 2.4(c), Celgene will purchase
Vector Supply from Bluebird or its designee for such purpose.

(b)Vector Supply.  Bluebird will have the sole right to Manufacture or have
Manufactured Vector Supply, and Celgene will have no rights with respect thereto
except as provided in Section 2.4(c)(iv).  Except as provided in Section
2.4(c)(iv) or in the Manufacturing and Supply Agreement, neither Celgene nor any
Affiliate of Celgene (nor any others on behalf of or under license or sublicense
from Celgene or any of its Affiliates) will Manufacture (i) any Vector and
associated Payload for Licensed Product or (ii) Licensed Product, except for the
Manufacture of Licensed Product using Vector Supply supplied by or on behalf of
Bluebird.  Except as provided in Section 2.4(c)(iv) or in the Manufacturing and
Supply Agreement, Celgene and its Affiliates and Sublicensees will purchase all
Vector Supply exclusively from Bluebird or its designee.  

(c)Vector Supply Terms.

(i)Except as provided otherwise in this Section 2.4(c) or in the Manufacturing
and Supply Agreement, Bluebird and its Affiliates will Manufacture, or cause a
Third Party to Manufacture, all Vector Supply for all Elected Candidate and
Licensed Product required for clinical Development and Commercialization in the
Field worldwide, and will have the right to make all necessary decisions
regarding arrangements with Third Party manufacturers, provided that Bluebird
will reasonably consult with Celgene with respect to all such arrangements and
obtain Celgene’s prior written consent, which will not be unreasonably withheld,
conditioned or delayed.  [***]

(ii)The Parties will enter into a “Manufacturing and Supply Agreement,” between
each other or among the Parties and an Affiliate or a Third Party, covering
Vector Supply as soon as reasonably practicable after the License Agreement
Effective Date, which agreement will be

9

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

consistent with and supersede the terms of this Section 2.4(c) and will
otherwise be subject in all respects to the terms and conditions of this License
Agreement.

(iii)The cost to Celgene of Vector Supply will equal [***] of Bluebird’s Fully
Burdened Manufacturing Cost for such Manufacture, plus [***] unless otherwise
agreed by the Parties in writing.

(iv)The Manufacturing and Supply Agreement will include the terms set forth in
Appendix I, including terms permitting Celgene to establish “back-up” and/or
“second source” rights for Vector Supply and license grants from Celgene to
Bluebird under the Celgene Licensed Product IP and Celgene Licensed Product
In-Licensed IP to the extent necessary or useful for Bluebird to Manufacture
Vector Supply.  [***]

(v)At Celgene’s request, Bluebird will cooperate with Celgene’s reasonable
requests, at Celgene’s cost and expense, to engage in a technology transfer to
allow Celgene, in accordance with Section 2.4(c)(iv), to Manufacture Vector
Supply (through the first commercial batch of Vector Supply) itself or by
through its designated Third Party manufacturer, by transferring all Know-How,
Materials, technology and trade secrets Controlled by Bluebird or its Affiliates
that are necessary to Manufacture Vector Supply, thereby enabling Celgene (or
such Third Party) to Manufacture the Vector Supply.

(vi)Any purchase of Vector Supply from Bluebird or its designee will expressly
not include any license rights to any Know-How or Patents, but instead all
licenses (implied, by exhaustion or otherwise) will arise under Section 3.1, if
and as applicable.

(vii)For the purpose of this License Agreement, certain words and phrases (and
their correlatives) relating to Manufacturing will have the meanings set forth
on Appendix I.

2.5Celgene Diligence.  Celgene, directly or through one or more of its
Sublicensees, will use Commercially Reasonable Efforts: (a) to Develop Licensed
Product in the Field and to obtain Regulatory Approvals therefor; and (b) to
Commercialize Licensed Product in the Field after obtaining such Regulatory
Approval, in each country worldwide where Commercializing Licensed Product would
be warranted by using Commercially Reasonable Efforts.

2.6Annual Update Meetings.  At least once during each consecutive twelve
(12)-month period from the License Agreement Effective Date until the earlier of
first approval of a BLA for Licensed Product by the FDA or first approval of an
MAA for Licensed Product by the EMA, within thirty (30) days of Bluebird’s
written request, the Parties will meet in person at a U.S. site of Celgene for
Celgene to provide Bluebird with an update on the Development of Licensed
Product by Celgene and its Sublicensees.  During such meeting, Celgene will
disclose to Bluebird all material information regarding such Development.

2.7Reports by Celgene.  Celgene will prepare and maintain, and will cause its
Sublicensees to prepare and maintain, reasonably complete and accurate records
regarding the Development of Elected Candidate and Licensed Product, and
Commercialization of Licensed Product worldwide after Regulatory Approval
therefor.  Celgene will provide to Bluebird a reasonably detailed report
regarding such efforts at least once every twelve (12)-month period from the
License Agreement Effective Date.  Such report will contain sufficient detail to
enable Bluebird to assess Celgene’s compliance with its Development and
Commercialization obligations in Section 2.5, including

10

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

information with respect to the following:  (a) the design, status and results
of any animal studies and clinical trials for Licensed Product; (b) any
regulatory milestones, and any Regulatory Approvals achieved, for Licensed
Product; and (c) activities with respect to selling, promoting, supporting,
detailing and marketing of Licensed Product.  In addition to the foregoing,
Celgene will provide Bluebird with such additional information regarding any
such activities as Bluebird may reasonably request from time to time.

2.8Applicable Bluebird In-Licenses and Other IP.

(a)Maintenance of Applicable Bluebird In-Licenses.  Bluebird (i) will duly
perform and observe all of its obligations under the Applicable Bluebird
In-Licenses in all material respects and maintain in full force and effect the
Applicable Bluebird In-Licenses, and (ii) will not, without Celgene’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed), (A) amend, modify, restate, cancel, supplement or waive any provision
of any Applicable Bluebird In-License, or grant any consent thereunder, or agree
to do any of the foregoing, or (B) exercise any right to terminate any
Applicable Bluebird In-License in each case ((A) and (B)) that would reasonably
be expected to adversely affect in any respect the rights of Celgene under this
License Agreement, provided that Bluebird will provide prior written notice to
Celgene of all of the foregoing notwithstanding whether or not any of the
foregoing would reasonably be expected to adversely affect in any respect the
rights of Celgene under this License Agreement.  Bluebird will provide Celgene
with written notice as promptly as practicable (and in any event within five (5)
business days) after becoming aware of any of the following: (I) any material
breach or default by Bluebird or any of its Affiliates of any covenant,
agreement or other provision of any Applicable Bluebird In-License, (II) any
notice or claim from the counterparty to any Applicable Bluebird In-License
terminating or providing notice of termination of any Applicable Bluebird
In-License, (III) any notice or claim alleging any breach of default under any
Applicable Bluebird In-License, or (IV) the existence of any facts,
circumstances or events which alone or together with other facts, circumstances
or events could reasonably be expected (with or without the giving of notice or
passage of time or both) to give rise to a breach of or default under or right
to terminate any Applicable Bluebird In-License.  If Bluebird fails to pay any
amounts due under any Applicable Bluebird In-License and if such nonpayment
would permit the counterparty to such Applicable Bluebird In-License to
terminate or suspend the same or any rights thereunder, Celgene will have the
right, but not the obligation, in its sole discretion, to pay such amounts on
Bluebird’s behalf, and any amounts so paid by Celgene may be taken by Celgene as
a credit against any amounts payable to Bluebird under this License
Agreement.    

(b)[***]

(c)Applicable Bluebird In-License Requirements.  Celgene will abide, and will
cause all its Affiliates and applicable Sublicensees to abide, by all
requirements of each Applicable Bluebird In-License in all material respects
(and in any case in all respects in the case that failure to so abide would
result in a breach under the Applicable Bluebird In-License), to the extent
applicable to Sublicensees thereunder and to the extent disclosed by Bluebird to
Celgene, with the understanding that disclosure by Bluebird of any Applicable
Bluebird In-License to Celgene will be deemed disclosure of such requirements of
such Applicable Bluebird In-License to Celgene.  In the event of a termination
of any Applicable Bluebird In-License, Bluebird agrees, to the extent requested
by Celgene, to reasonably assist Celgene in securing a direct license from the
applicable

11

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

licensor under any Patents, Materials and Know-How that was licensed to Bluebird
and sublicensed to Celgene hereunder prior to such termination. In addition,
Bluebird agrees, if requested by Celgene, to reasonably assist Celgene in
securing a standby license from the applicable licensor under any Patents,
Materials and Know-How that are licensed to Bluebird and sublicensed to Celgene.

3.License Grants.

3.1License by Bluebird.  Subject to the terms and conditions of this License
Agreement, Bluebird hereby grants to Celgene a worldwide, exclusive (even as to
Bluebird) license, with the right to sublicense only as permitted by Section
3.4, under Licensed IP, to Develop Elected Candidate and to Develop and
Commercialize Licensed Product.  Further, (a) the license to Commercialize
granted in this Section 3.1 will cover only the sale and offer for sale of
Licensed Product in finished form and not the sale or offer for sale of Vectors
(other than as and to the extent incorporated in the Licensed Product), and (b)
rights to Manufacture Vectors and associated Payloads are included within the
scope of the license granted to Celgene under this Section 3.1, which rights are
subject to the terms and conditions of Section 2.4(c).

3.2Additional IP; Other In-Licenses.

(a)Additional IP.  Except as set forth in Section 3.2(b), Celgene may, on or
after the License Agreement Effective Date, elect to include within the scope of
the Licensed IP any Know-How, Material, Patent, Regulatory Data, Regulatory
Filings or Regulatory Approvals (“Additional IP”), that would be Controlled by
Bluebird but for required payments of Additional Payments to a Third Party, by
(i) providing notice to Bluebird of same and (ii) agreeing to pay and in fact
paying all Additional Payments with respect to Celgene’s access or license to
such Additional IP.  Following Bluebird’s receipt of such notice and subject to
Celgene’s performance of its obligations to pay any Additional Payments with
respect to Celgene’s access or license to such Additional IP, such Additional IP
will be deemed Licensed IP hereunder.  For avoidance of doubt, this Section
3.2(a) does not apply to Know-How, Materials, Patents, Regulatory Data,
Regulatory Filings or Regulatory Approvals licensed to Bluebird under the
Applicable Bluebird In-Licenses, all of which are deemed Controlled by Bluebird
notwithstanding this Section 3.2(a).

(b)Other In-Licenses.  Celgene may, on or after the License Agreement Effective
Date, elect to convert any Other In-License to an Applicable New In-License by
providing notice to Bluebird of same.  Upon Bluebird’s receipt of such notice,
such Other In-License will be an Applicable New In-License hereunder, Appendix B
will automatically be updated to include such New In-License and the provisions
of this License Agreement applicable to New In-Licenses, including Section
4.1(b), will apply with respect to such New In-License.  

3.3Sublicensing Rights.

(a)Transfer.  The licenses granted in Sections 3.1 are transferable only upon a
permitted assignment of this License Agreement in accordance with Section 11.12.

(b)Celgene Sublicenses.  The license granted in Section 3.1 may be sublicensed,
in full or in part, by Celgene by a written agreement to its Affiliates and
Third Parties (with the right to sublicense through multiple tiers), provided,
that as a condition precedent to and requirement of any such sublicense:

12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(i)Celgene will provide Bluebird with a copy of any sublicense agreement with a
non-Affiliated Sublicensee within thirty (30) days of execution thereof, and to
the extent permitted under any Applicable Bluebird In-License, such sublicense
agreement may be redacted as necessary to protect commercially sensitive
information;

(ii)Celgene will be responsible for any and all obligations of such Sublicensee
as if such Sublicensee were “Celgene” hereunder; and

(iii)Any such Sublicensee will agree in writing to be bound by substantially
identical obligations as Celgene hereunder with respect to the activities of
such Sublicensee hereunder (and not with respect to the activities of any
other), including Know-How disclosure obligations Celgene has to Bluebird
hereunder with respect to the activities of such Sublicensee hereunder (but
excluding payment obligations).

3.4Exclusivity.  

(a)During the License Agreement Term, neither Party nor its Affiliates (nor any
others on behalf of or with, or under license (including a covenant not to sue)
or sublicense from, such Party or any its Affiliates) will research, Develop,
Manufacture or Commercialize any actual or potential products (including Vectors
and associated Payloads) to be used in the Field (which, for the purposes of
this Section 3.4, will include all indications and will not be limited to
cancer) that specifically target the Target Antigen, other than pursuant to this
License Agreement (which includes, for avoidance of doubt, research,
Development, Manufacture and Commercialization of improved and modified versions
of the Licensed Product by Celgene) or any other Development & Commercialization
Agreement (which includes, for avoidance of doubt, research, Development,
Manufacture and Commercialization of improved and modified versions of the
Licensed Product by Celgene).  

(b)Notwithstanding Section 3.4(a), if (i) a Business Combination occurs with
respect to either Party with a Third Party or (ii) a Party acquires a Third
Party (including by a merger or consolidation) so that such Third Party becomes
an Affiliate over which the acquiring Party has control (as defined in the
definition of Affiliate), or (iii) a Party acquires all or substantially all of
the assets of a Third Party (including any subsidiaries or divisions thereof)
(each of (i), (ii) and (iii), a “Business Acquisition”; such Party, the
“Business Party”), and, in each case, the Third Party (or any of such Third
Party’s Affiliates or any successors or assigns of such Third Party or such
Third Party’s Affiliates, other than the Business Party and its Affiliates as of
the Business Acquisition) (A) already has, or the acquired assets contain, as
applicable, a program that existed prior to, or was planned prior to and is
demonstrably to be implemented shortly after, the Business Acquisition or (B)
initiates and pursues a new program following such Business Acquisition, in each
case that would otherwise violate Section 3.4(a) (a “Business Program”), then
such Third Party (or any of such Third Party’s Affiliates or any successors or
assigns of such Third Party or such Third Party’s Affiliates, other than the
Business Party and its Affiliates as of the Business Acquisition), as
applicable, will be permitted to initiate, pursue and continue such Business
Program after such Business Acquisition and such initiation, pursuit and
continuation will not constitute a violation of Section 3.4(a); provided however
that (I) none of the Licensed IP, or other Patents, Materials or Know-How
Controlled by the other Party and, in each case, licensed to the Business Party
will be used in the Business Program, and (II) the research or Development

13

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

activities required under this License Agreement will be conducted separately
from any research or Development activities directed to such Business Program,
including the maintenance of separate lab notebooks and records
(password-protected to the extent kept on a computer network) and separate
personnel working on each of the activities under this License Agreement and the
activities covered under such Business Program. [***]

3.5Contract Manufacturers.  Subject to the terms and conditions of this License
Agreement, either Party will have the right to appoint by a written agreement
“contract manufacturers”, meaning any Third Party or Affiliate of such Party
that manufactures Licensed Product (or components therefor, including for
Bluebird, Vectors and associated Payloads) for re-sale, but who itself is not a
“Sublicensee” hereunder and thereby exercises “have made” rights granted by the
other Party hereunder, as well as “contract research organizations” and other
providers performing services on Celgene’s behalf, none of which will be deemed
a “Sublicensee” hereunder.  Each Party will be responsible for any such contract
manufacturer, contract research organization or service provider hereunder, and
further will require any such contract manufacturer, contract research
organization or service provider to agree in writing to comply with Sections 3.6
and 8.

3.6No Implied Rights.  No license, sublicense or other right is or will be
created or granted hereunder by implication, estoppel or otherwise.  Any
licenses, sublicenses or rights will be granted only as expressly provided in
this License Agreement.  Celgene will not practice or otherwise use any Licensed
IP other than in accordance with the licenses granted in Section 3.1.

3.7Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
pursuant to any section of this License Agreement are, and will be deemed to be,
rights and licenses to “intellectual property” (as defined in Section 101(35A)
of title 11 of the United States Code and of any similar provisions of
applicable Laws under any other jurisdiction (the “Bankruptcy Code”)).  Bluebird
agrees that Celgene, as a licensee of rights and licenses under this License
Agreement, will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code.  The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Bluebird under the
Bankruptcy Code or analogous provisions of applicable Law outside the United
States, Celgene will be entitled to a complete duplicate of (or complete access
to, as appropriate) any intellectual property licensed to Celgene and all
embodiments of such intellectual property, which, if not already in Celgene’s
possession, will be promptly delivered to it (a) upon any such commencement of a
bankruptcy proceeding upon Celgene’s written request therefor, unless Bluebird
elects to continue to perform all of its obligations under this License
Agreement or (b) if not delivered under clause (a), following the rejection of
this License Agreement by Bluebird in the bankruptcy proceeding upon written
request therefor by Celgene.

4.Payments and Royalties.

4.1Applicable Bluebird In-Licenses and Celgene Licensed Product In-Licenses.

(a)Applicable Pre-Existing In-Licenses. If any In-License Payment becomes due
under any Applicable Pre-Existing In-License during the License Agreement Term,
Bluebird will pay same, provided that Celgene will reimburse Bluebird for any
such In-License Payment within thirty (30) days of Celgene’s receipt of
Bluebird’s written invoice therefor, which In-License Payment (other than
payments that are royalties) will not exceed [***], and subject to Section
6.1.  

14

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Any such reimbursement by Celgene to Bluebird (i) is in addition to and not in
lieu of the other payments required by this Section 4 and (ii) will not be
subject to Section 4.3(d).  

(b)Applicable New In-Licenses.  Celgene may elect to take a sublicense under any
New In-License of Bluebird and its Affiliates and upon such election, such New
In-License will be an Applicable New In-License hereunder for all purposes.  For
the purposes of determining the Parties’ respective payment obligations, all
Applicable New In-Licenses as of and following the License Agreement Effective
Date will be listed on Appendix B.  If any In-License Payment becomes due under
any Applicable New In-License during the License Agreement Term, Bluebird will
pay same and, subject to Section 6.1, Celgene will reimburse Bluebird for (i)
[***] of such payment that are royalties, which royalties will be subject to
Section 4.3(d), and (ii) [***] of such payment that are not royalties, in each
case ((i) and (ii)) within thirty (30) days of receipt of Bluebird’s written
invoice therefor.  If Celgene elects to convert an Other In-License to an
Applicable New In-License pursuant to Section 3.2(b), Celgene will reimburse
Bluebird for [***] of any In-License Payments that became due under such
Applicable New In-License during the License Agreement Term to the same extent
as if such Applicable New In-License was designated as such as of the License
Agreement Effective Date, including with respect to applicable Patent Costs in
accordance with Section 6.1, provided that Bluebird provides Celgene with a
reasonable accounting of same.  If any In-License Payments are royalties due
under any Applicable New In-License during the License Agreement Term, such
royalties will be subject to Section 4.3(d).  To the extent that any grant of a
sublicense by Celgene or any Sublicensees under an Applicable New In-License
triggers a payment obligation under such Applicable New In-License, Bluebird
will pay same and Celgene will reimburse Bluebird for [***] of such payment
within thirty (30) days of receipt of Bluebird’s written invoice therefor.

(c)Celgene Licensed Product In-Licenses.  If any payments become due under any
Celgene Licensed Product In-License with respect to the Licensed Product,
Bluebird will be responsible for [***] of such payments as provided in Section
4.1(e) of the Master Collaboration Agreement, provided that if any such payments
are royalties, such royalties will be subject to Section 4.3(d).

4.2Milestone Payments.  Celgene will make milestone payments (each, a “Milestone
Payment”) to Bluebird upon the occurrence of each of the milestones events
(each, a “Milestone Event”) as set forth below in this Section 4.2.  Each of the
Milestone Payments will be payable to Bluebird by Celgene within forty-five (45)
days of the achievement of the specified Milestone Event, and such payments when
owed or paid will be non-refundable and non-creditable, and not subject to
set-off, except as otherwise set forth in Sections 2.8(a), 10.3(c) and 10.6
hereof, and Sections 4.1(e), 4.3 and 10.6 of the Master Collaboration
Agreement.  Except with respect to Modified Licensed Products, each of the
Milestone Payments are payable only once in total under this License Agreement,
whether achieved by one or more Licensed Products.  Notwithstanding the
foregoing, Bluebird will be entitled to receive [***] of the Milestone Payments
below, other than the Milestone Payment for the first Milestone Event (i.e.,
[***].  

 

 



15

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Milestone Event

Milestone Payment

[***]

 

[***]

 

 

4.3Royalties.

(a)Rates.  Subject to the remainder of this Section 4.3, Celgene will pay to
Bluebird running royalties, on a Licensed Product-by-Licensed Product basis,
based on the total aggregate annual Net Sales worldwide by Selling Parties of
such Licensed Product in a given calendar year at the following royalty rates:

Annual Worldwide Net Sales
of each Licensed Product

Royalty Rate

[***]

 

By way of example, in a given calendar year, if the aggregate annual worldwide
Net Sales for a Licensed Product is [***], the following royalty payment would
be payable for those Net Sales under this Section 4.3(a): [***].

(b)Royalty Term.  Royalties under Section 4.3(a) will be payable, on a Licensed
Product-by-Licensed Product and country-by-country basis, on the Net Sales of
any Licensed Product if at least one of the following two (2) conditions apply:
[***]

(c)Royalty Reduction.  If Licensed Product is royalty-bearing only on account of
Section 4.3(b)(ii), then the royalty rates set forth in Section 4.3(a) with
respect to Net Sales attributable to Licensed Product will be reduced by [***].

(d)Third Party Royalty Payments.  If Celgene or its Sublicensee, in its
reasonable judgment, is required to obtain a license from any Third Party under
any Patent Covering Licensed Product in order to Develop or Commercialize such
Licensed Product, and if Celgene (or its Sublicensee) is required to pay to such
Third Party under such license any royalties, and the infringement of such
Patent cannot reasonably be avoided by Celgene (or its Sublicensee), or if
Celgene (or its Sublicensee) is required by a court of competent jurisdiction to
pay royalties or lost profits to such a Third Party (and the infringement of
such Patent cannot reasonably be avoided), then the amount of Celgene’s royalty
obligations under this Section 4.3 will be reduced by [***] of the amount of
such royalties paid to such Third Party, provided however, that the royalties
payable under Section 4.3(a) will not be reduced in any such event below [***]
of the amounts set forth in Section 4.3(a) (but as may be further reduced
pursuant to Section 4.3(c) or Section 4.3(e)) for each royalty tier.  Any
royalties payable under any Applicable Pre-Existing In-Licenses may not be
deducted under this Section 4.3(d) from royalties owed to Bluebird.  Any
royalties payable under any Applicable New In-Licenses and Celgene Licensed
Product In-Licenses may be deducted under this Section 4.3(d) from royalties
owed to Bluebird.  Celgene (or its Sublicensee) will use its commercially
reasonable efforts to minimize the amount of any of the foregoing payments owed
to Third Parties.  Prior to Celgene or its Sublicensee exercising its reasonable
judgment under this Section 4.3(d), Celgene will provide Bluebird with written
notice of a potential need to obtain any license from Third Parties.  The
Parties will discuss the best course of action to resolve such potential license
requirement(s).

16

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(e)[***]

(f)Additional Royalty Provisions.  The royalties payable under Section 4.3(a)
will be subject to the following:

(i)only one (1) royalty will be payable hereunder with respect to each Licensed
Product unit;

(ii)royalties when owed or paid hereunder will, except as provided in Section
4.3(d), be non-refundable and non-creditable and not subject to set-off (except
as otherwise provided in Sections 2.8(a), 10.3(c) and 10.6 hereof, Section 17.6
of any Co-Development, Co-Promote and Profit Share Agreement, and Sections
4.1(e), 4.3 and 10.6 of the Master Collaboration Agreement); and

(iii)except as expressly set forth in Sections 4.3(c), 4.3(d) and 4.3(e), no
other royalty deductions are permitted hereunder.

4.4Payment Terms. [***]

Mutual Convenience of the Parties.  The royalty and other payment obligations
set forth hereunder have been agreed to by the Parties for the purpose of
reflecting and advancing their mutual convenience, including the ease of
calculating and paying royalties and other amounts to Bluebird.

5.Ownership and Inventorship of IP.

5.1Solely-Owned IP.  Subject to Section 5.2, as between the Parties, each Party
will own and retain all right, title and interest in and to any and all Know-How
and Patents arising therefrom that are discovered, created, conceived, developed
or reduced to practice solely by or on behalf of such Party under or in
connection with this License Agreement, including as part the Celgene
Development & Commercialization Program (“Solely Owned IP”).  Subject to the
licenses hereunder and the other terms and conditions of this License Agreement,
each Party will be solely responsible for the Prosecution and Maintenance, and
the enforcement and defense, of any Patents within its Solely Owned IP, and the
other Party will have no rights with respect thereto.

5.2Joint IP.  The Parties will jointly own any and all Know-How and Patents
arising therefrom that are discovered, created, conceived, developed or reduced
to practice jointly by or on behalf of the Parties, under or in connection with
this License Agreement, including as part of the Celgene Development &
Commercialization Program (“Joint IP”).  Each Party will have an undivided
one-half interest in and to Joint IP.  Each Party will exercise its ownership
rights in and to such Joint IP, including the right to license and sublicense or
otherwise to exploit, transfer or encumber its ownership interest, without an
accounting or obligation to, or consent required from, the other Party, but
subject to the licenses hereunder and the other terms and conditions of this
License Agreement, including Section 3.4.  At the reasonable written request of
a Party, the other Party will in writing grant such consents and confirm that no
such accounting is required to effect the foregoing regarding Joint IP.  Each
Party, for itself and on behalf of its Affiliates, licensees and Sublicensees,
and employees, subcontractors, consultants and agents of any of the foregoing,
hereby assigns (and to the extent such assignment can only be made in the future
hereby agrees to assign), to the other Party a joint and undivided interest in
and to all Joint IP.  The Prosecution and Maintenance, and the enforcement and
defense, of any Patents within Joint IP will be jointly managed by the Parties
on mutually agreeable terms to be entered into by the Parties at the time

17

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

any such Patents are first filed,  provided that (a) all recoveries and Patent
Costs arising from the enforcement or defense of any Patents within Joint IP,
absent further agreement, will be shared by the Parties in accordance with
Section 7.2(e) (provided that sufficient advance written notice of any such
Patent Costs is given to the Party not incurring same) and (b) Patent Costs
incurred in connection with the Prosecution and Maintenance of Patents within
Joint IP will be apportioned as set forth in Sections 6.1 and 6.3, provided that
in each case ((a) and (b)), if either Party elects not to pay any such Patent
Costs for any such Patent, the Parties will meet and agree upon an equitable way
to treat such Patent.

5.3Inventorship.  Inventorship determination for all Patents worldwide arising
from any Know-How created, conceived or developed by or on behalf of the Parties
under or in connection with this License Agreement and thus the ownership
thereof will be made in accordance with applicable United States patent Laws.

5.4Allocation.  Notwithstanding Sections 5.1 – 5.3, the Patent Committee may
allocate ownership of a particular item of intellectual property to improve the
prospects of obtaining patent protection with respect to such item of
intellectual property, even if such allocation is not in accordance with the
terms of Sections 5.1 – 5.3, so long as the Parties mutually agree to such
allocation.

6.Patent Prosecution and Maintenance.

6.1Generally.  Subject to Sections 6.2 and 6.3, Bluebird will have the sole
right to Prosecute and Maintain Patents within the Licensed IP.  Bluebird will
use commercially reasonable efforts to, where applicable and upon Celgene’s
reasonable request, separate parent Patent applications within the Licensed IP
into one or more separate Patent applications for Specific Patents, to the
extent permitted under applicable Law, where doing so would not reasonably be
expected to materially harm any Patent within the Licensed IP or other Patents
owned by Bluebird or its Affiliates, provided that the foregoing limitation will
not apply to Licensed IP that is Collaboration IP.  [***]

6.2Celgene Input.  Bluebird will regularly provide Celgene with copies of all
applications for Patents within the Licensed IP, and all other material
submissions and correspondence with any patent authorities regarding such
Patents, in sufficient time to allow for review and comment by Celgene.  In
addition, Bluebird will provide Celgene and its counsel with an opportunity to
consult with Bluebird and its counsel regarding Prosecution and Maintenance of
any such Patents in the Field, and Bluebird will consider in good faith all
comments timely made by Celgene and its counsel.  In the event of any
disagreement between any of Bluebird or Celgene, Bluebird will have the final
decision-making authority with respect to the matter involved as long as
Bluebird acts in good faith.

6.3Specific Patents.  For any Patent within the Licensed IP [***] (each
“Specific Patent”), the following will apply: upon Celgene’s written request,
and provided that Bluebird reasonably agrees with Celgene that the following
Prosecution and Maintenance activities would not materially harm any other
Patent within the Licensed IP or other Patents owned by Bluebird or its
Affiliates (other than Collaboration IP), Celgene will control the Prosecution
and Maintenance of the Specific Patents, and notwithstanding anything in Section
6.1 to the contrary, Celgene will be solely responsible for the payment of all
related Patent Costs.  In addition, Celgene will provide

18

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Bluebird and its counsel with an opportunity to consult with Celgene and its
counsel regarding Prosecution and Maintenance of any such Specific Patents, and
Celgene will include or reflect all reasonable comments timely made by Bluebird
and its counsel.  Celgene acknowledges and agrees that Bluebird may grant
similar rights to other exclusive Third Party licensees under any Patent within
the Licensed IP that has claims Covering only a product that is not a Licensed
Product (or its manufacture or use) and no other product (or its manufacture or
use), other than Specific Patents.  If the Parties cannot agree whether or not
any Patent within the Licensed IP is a Specific Patent, or if Bluebird claims
that the foregoing Prosecution and Maintenance activities would materially harm
any other Patent within the Licensed IP or other Patents owned by Bluebird or
any of its Affiliates, either of the Parties may refer such dispute to a
mutually agreeable, disinterested, conflict-of-interest-free individual not
affiliated or consulting with either Party and who has at least fifteen (15)
years of patent prosecution experience in the pharmaceutical field.  Any such
arbitration will be conducted under the then-current rules of the American
Arbitration Association, and the decision of the arbitrator will be final.  

6.4Election Not to Prosecute or Maintain or Pay Patent Costs.  If Bluebird
elects not (a) to Prosecute or Maintain any Patents within the Licensed IP in
any particular country before the applicable filing deadline or continue such
activities once filed in a particular country, or (b) to pay the Patent Costs
associated with Prosecution or Maintenance of any Patents within the Licensed
IP, then in each such case Bluebird will so notify Celgene, promptly in writing
and in good time to enable Bluebird to meet any deadlines by which an action
must be taken to preserve such Patent in such country, if Celgene so
requests.  Upon receipt of each such notice by Bluebird, Celgene will have the
right, but not the obligation, to notify Bluebird in writing on a timely basis
that Celgene will assume control of the Prosecution or Maintenance of such
Patent, and bear the Patent Costs thereafter incurred by Celgene with respect
thereto.  In addition, Celgene will provide Bluebird and its counsel with an
opportunity to consult with Celgene and its counsel regarding Prosecution and
Maintenance of any such Patents, and Celgene will include or reflect all
reasonable comments timely made by Bluebird and its counsel.  If after making
such election, Celgene elects not to pay the Patent Costs associated with
Prosecution or Maintenance of any such Patent, then in each such case Celgene
will so notify Bluebird and on the ninetieth (90th) day after Bluebird’s receipt
of such notice such Patent will no longer be licensed to Celgene hereunder and
will no longer be included within the “Licensed IP” hereunder.  

6.5Third Party Rights.  To the extent that a Third Party licensor of Bluebird
has retained any right to Prosecute or Maintain any Patent within the Licensed
IP licensed to Celgene hereunder (including pursuant to an Applicable Bluebird
In-License), or otherwise be involved in such activities, Bluebird will use
commercially reasonable efforts to cause such Third Party licensor to take the
actions specified by this Section 6 (including Sections 6.6 and 6.7) in a manner
consistent with the in-license applicable thereto, but Bluebird will not be
deemed to be in breach of its obligations under this Section 6 if, after using
such commercially reasonable efforts, it is unable to comply with such
obligations because of actions taken or not taken by such Third Party licensor.

6.6Patent Extensions.  Subject to the remainder of this Section 6.6, if any
election for patent term restoration or extension, supplemental protection
certificate or any of their equivalents may be made with respect to any Patent
within the Licensed IP, after consultation with Celgene, the Parties will
discuss and seek to reach mutual agreement whether or not to take such
action.  If

19

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

the Parties are not able to reach mutual agreement, (a) Celgene will have the
sole right to make the final decision whether or not to seek such patent term
restoration or extension, supplemental protection certificate or any of their
equivalents with respect to Specific Patents and Patents within the
Collaboration IP licensed to Celgene hereunder and (b) Bluebird will have the
sole right to make the final decision whether or not to seek such patent term
restoration or extension, supplemental protection certificate or any of their
equivalents with respect to all other Patents within the Licensed IP.

6.7Regulatory Exclusivity Periods.  With respect to any Patent listings required
for any Regulatory Exclusivity Periods for Product, the Parties will mutually
agree on which Patents within the Licensed IP to list, provided that if the
Parties are not able to agree, Celgene will have the right to make the final
decision, and provided further that the exercise of such right by Celgene will
not increase or otherwise change the rights or obligations of the Parties
hereunder.

6.8Cooperation.  Each Party will reasonably cooperate with the other Party in
the Prosecution and Maintenance of Patents within the Licensed IP.  Such
cooperation includes promptly executing all documents, or requiring inventors,
subcontractors, employees and consultants and agents of Celgene and Bluebird and
their respective Affiliates and Sublicensees to execute all documents, as
reasonable and appropriate so as to enable the Prosecution and Maintenance of
any such Patents in any country.

6.9Patent Marking.  Celgene will mark, and will cause all other Selling Parties
to mark, Product with all Patents within the Licensed IP in accordance with
applicable Law, which marking obligation will continue for as long as (and only
for as long as) required under applicable Law.

6.10Common Interest Disclosures.  With regard to any information or opinions
disclosed pursuant to this License Agreement by one Party to the other Party
regarding Prosecution and Maintenance of Patent within the Licensed IP, or
enforcement of intellectual property and/or technology by or against Third
Parties, Bluebird and Celgene agree that they have a common legal interest in
determining the ownership, scope, validity and/or enforcement of the Licensed
IP, and whether, and to what extent, Third Party intellectual property rights
may affect the conduct of the Development and Commercialization of any Licensed
Product, and have a further common legal interest in defending against any
actual or prospective Third Party claims based on allegations of misuse or
infringement of intellectual property rights relating to the Development or
Commercialization of any Licensed Product.  Accordingly, the Parties agree that
all such information and materials obtained by the Parties from each other will
be used solely for purposes of the Parties’ common legal interests with respect
to the conduct of the Agreement.  All such information and materials will be
treated as protected by the attorney-client privilege, the work product
privilege, and any other privilege or immunity that may otherwise be
applicable.  By sharing any such information and materials, neither Party
intends to waive or limit any privilege or immunity that may apply to the shared
information and materials.  Neither Party will have the authority to waive any
privilege or immunity on behalf of the other Party without such other Party’s
prior written consent, nor will the waiver of privilege or immunity resulting
from the conduct of one Party be deemed to apply against any other Party.  This
Section 6.10 will be subject to any right granted by either Party to any Third
Party, provided that the grant of such right to such Third Party does not
conflict with the other Party’s rights or the first Party’s obligations under
this License Agreement.

20

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7.Patent Enforcement and Defense.

7.1Notice.  Each Party will promptly notify, in writing, the other Party upon
learning of any actual or suspected Competitive Infringement of any Patents
within the Licensed IP by a Third Party, or of any claim of invalidity,
unenforceability, or non-infringement of any Patents within the Licensed IP, and
will, along with such notice, supply the other Party with any evidence in its
possession pertaining thereto.  For purposes of this License Agreement,
“Competitive Infringement” means any allegedly infringing activity in the Field
(which, for the purposes of this definition, will include all indications and
will not be limited to cancer) with respect to a Patent within the Licensed IP,
which activity (a) falls within the scope then in effect of the licenses granted
by Bluebird to Celgene as set forth in Sections 3.1, (b) is subject to Section
7.2(f), or (c) would be competitive with a Licensed Product and targets the same
Target Antigen as such Licensed Product.

7.2Enforcement and Defense. [***]

7.3Third Party Rights.  To the extent that a Third Party licensor of Bluebird
has retained any right to (a) defend against a declaratory judgment action or
other action challenging any Patents within the Licensed IP,  (b) seek to abate
any Competitive Infringement of the Patents within the Licensed IP by a Third
Party, or (c) take any other actions described in Section 7.2(f) for any Patent
within the Licensed IP licensed to Celgene hereunder (including pursuant to an
Applicable Bluebird In-License), or otherwise be involved in such activities,
Bluebird will use commercially reasonable efforts to cause such Third Party
licensor to take the actions specified by this Section 7.3 in a manner
consistent with the in-license applicable thereto, but Bluebird will not be
deemed to be in breach of its obligations under this Section 7.3 if, after using
such commercially reasonable efforts, it is unable to comply with such
obligations because of actions taken or not taken by such Third Party
licensor.  

8.Confidentiality.

The Parties acknowledge and agree that terms of this License Agreement and all
Materials, ideas and information of any kind, whether in written, oral,
graphical, machine-readable or other form, whether or not marked as confidential
or proprietary, which are transferred, disclosed or made available by a Party or
at the request of a Party, including any of the foregoing of Third Parties, will
be subject to the provisions of Section 10 of the Master Collaboration
Agreement. The Parties agree to issue the joint press release on Appendix E
promptly following the License Agreement Effective Date.  A redacted version of
this License Agreement will be agreed to by the Parties and shall be consistent
with the corresponding redacted version of this License Agreement in such manner
as is provided in Section 8.3 of the Master Collaboration Agreement.

9.Warranties; Limitations of Liability; Indemnification.

9.1Representations and Warranties.  Each Party represents and warrants to the
other as of the License Agreement Effective Date that it has the legal right and
power to enter into this License Agreement, to extend the rights and licenses
granted or to be granted to the other in this License Agreement, and to fully
perform its obligations hereunder.

9.2Additional Representations and Warranties of Bluebird.  Except as set forth
in Schedule 9.2, Bluebird represents and warrants to Celgene that, as of the
License Agreement Effective Date:

21

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(a)Licensed IP.  Appendix F sets forth a complete and accurate list of all
Patents included in the Licensed IP, indicating the owner, licensor and/or
co-owner(s), if applicable, and, for any Elected Candidate and Licensed
Product-relevant subject matter or Materials, if no Patent is specifically
licensed, a list of all subject matter or Materials that are included in the
Licensed IP, including those licensed under a materials use license or
equivalent.  Bluebird Controls the Patents listed on Appendix F and the Know-How
within the Licensed IP, and is entitled to grant the licenses specified
herein.  Bluebird has not granted to any Third Party any rights or licenses
under such Patents or Know-How within the Licensed IP that would conflict with
the licenses granted to Celgene hereunder.

(b)Third Party Agreements.  The Applicable Bluebird In-Licenses are valid and
binding obligations of Bluebird and, to the Knowledge of Bluebird, the
applicable licensor, enforceable against Bluebird and, to the Knowledge of
Bluebird, the applicable licensor, in accordance with their terms, except as may
be limited by general principles of equity (regardless of whether considered in
a proceeding at law or in equity) and by applicable bankruptcy, insolvency,
moratorium and other similar Laws of general application relating to or
affecting creditors’ rights generally.  Neither Bluebird nor any of its
Affiliates has received any notice of any counterparty’s intention to terminate
any Applicable Bluebird In-License in whole or in part or any notice requesting
any amendment, alteration or modification of such Applicable Bluebird In-License
or any sublicense or assignment thereunder.  There is no breach or default, or
event which upon notice or the passage of time, or both, could give rise to any
breach or default, in the performance of any Applicable Bluebird In-License by
Bluebird or any of its Affiliates or, to the Knowledge of Bluebird, the
counterparty thereto, and Bluebird has not received any notice of any such
breach, default or event.  Except for the Applicable Bluebird In-Licenses,
neither Bluebird nor any of its Affiliates is a party to any license, sublicense
or other agreement pursuant to which Bluebird or such Affiliate has received a
license or other rights relating to the Elected Candidate or Licensed
Product.  All Patents and Know-How licensed to Bluebird under the Applicable
Bluebird In-Licenses are Controlled by Bluebird for purposes of the licenses
granted to Celgene under this License Agreement.

(c)Patents.  To Bluebird’s Knowledge, the Patents listed on Appendix F have been
procured or are being procured from the respective patent offices in accordance
with applicable Law.  None of the Patents included in the Licensed IP is or has
been involved in any opposition, cancellation, interference, reissue or
reexamination proceeding, and no Licensed IP is the subject of any judicial,
administrative or arbitral order, award, decree, injunction, lawsuit, proceeding
or stipulation.  Neither Bluebird nor any of its Affiliates has received any
notice alleging that the Patents in the Licensed IP are invalid or
unenforceable, or challenging Bluebird’s ownership of or right to use any such
rights.

(d)No Conflicts.  The execution, delivery and performance by Bluebird of this
License Agreement and the consummation of the transactions contemplated hereby
will not result in any violation of, conflict with, result in a breach of or
constitute a default under any understanding, contract or agreement to which
Bluebird is a party or by which it is bound.  Neither Bluebird nor any of its
Affiliates has entered into any agreement or otherwise licensed, granted,
assigned, transferred, conveyed or otherwise encumbered or disposed of any
right, title or interest in or to

22

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

any of its assets, including any intellectual property rights, that would in any
way conflict with or impair the scope of any rights or licenses granted to
Celgene hereunder.

(e)Outlicenses.  Appendix G sets forth a complete and accurate list of all
agreements relating to the licensing, sublicensing or other granting of rights
by Bluebird to any Person with respect to the Licensed IP and the Target
Antigen, and Bluebird has provided complete and accurate copies of all such
agreements to Celgene.  Except for the Applicable Bluebird In-Licenses, Bluebird
and its Affiliates are not subject to any payment obligations to Third Parties
as a result of the execution or performance of this License Agreement.  Neither
Bluebird nor any of its Affiliates has granted any liens or security interests
on the Licensed IP and the Licensed IP is free and clear of any mortgage,
pledge, claim, security interest, covenant, easement, encumbrance, lien or
charge of any kind.

(f)No Proceedings.  There is no action, suit, proceeding or investigation
pending or, to the Knowledge of Bluebird, currently threatened in writing
against or affecting Bluebird that questions the validity of this License
Agreement or the right of Bluebird to enter into this License Agreement or
consummate the transactions contemplated hereby.

(g)No Infringement.  Neither Bluebird nor any of its Affiliates has received any
notice of any claim that any Patent, Know-How or other intellectual property
Controlled by a Third Party would be infringed or misappropriated by the
production, use, research, Development, Manufacture or Commercialization of the
Elected Candidate or Licensed Product pursuant to this License Agreement, and,
to the Knowledge of Bluebird, there are no Patents, Know-How or other
intellectual property owned by a Third Party and not included in the Licensed IP
or In-Licensed IP that are necessary for the production, use, research,
Development, Manufacture or Commercialization of Elected Candidate or Licensed
Product.

9.3Disclaimers.  Without limiting the respective rights and obligations of the
Parties expressly set forth herein, each Party specifically disclaims any
guarantee that any Licensed Product will be successful, in whole or in part.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LICENSE AGREEMENT, THE PARTIES
MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO ANY PATENTS, KNOW-HOW, ELECTED CANDIDATE OR LICENSED
PRODUCT, INCLUDING WARRANTIES OF VALIDITY OR ENFORCEABILITY OF ANY PATENT
RIGHTS, TITLE, QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, PERFORMANCE, AND NONINFRINGEMENT OF ANY THIRD PARTY PATENTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS.

9.4[***]

9.5Performance by Others.  The Parties recognize that each Party may perform
some or all of its obligations under this License Agreement through Affiliates
and permitted subcontractors provided, however, that each Party will remain
responsible and liable for the performance by its Affiliates and permitted
subcontractors and will cause its Affiliates and permitted subcontractors to
comply with the provisions of this License Agreement in connection therewith.

9.6Indemnification.

23

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(a)Indemnification by Celgene.  Celgene will indemnify Bluebird, its Affiliates
and their respective directors, officers, employees, Third Party licensors and
agents, and their respective successors, heirs and assigns (collectively,
“Bluebird Indemnitees”), and defend and save each of them harmless, from and
against any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) in connection
with any and all suits, investigations, claims or demands of Third Parties
(collectively, “Third Party Claims”) against the Bluebird Indemnitees arising
from or occurring as a result of: (i) the material breach by Celgene of any term
of this License Agreement; (ii) any gross negligence or willful misconduct on
the part of Celgene in performing its obligations under this License Agreement;
or (iii) the Development or Commercialization by or on behalf of Celgene or any
of its Affiliates or Sublicensees of Elected Candidate or Licensed Product,
except in each case for those Losses for which Bluebird has an obligation to
indemnify Celgene pursuant to Section 9.6(b), as to which Losses each Party will
indemnify the other to the extent of their respective liability; provided,
however, that Celgene will not be obligated to indemnify Bluebird Indemnitees
for any Losses to the extent that such Losses arise as a result of gross
negligence or willful misconduct on the part of an Bluebird Indemnitee.

(b)Indemnification by Bluebird.  Bluebird will indemnify Celgene, its Affiliates
and their respective directors, officers, employees and agents, and their
respective successors, heirs and assigns (collectively, “Celgene Indemnitees”),
and defend and save each of them harmless, from and against any and all Losses
in connection with any and all Third Party Claims against Celgene Indemnitees
arising from or occurring as a result of: (i) the material breach by Bluebird of
any term of this License Agreement; (ii) any gross negligence or willful
misconduct on the part of Bluebird in performing its obligations under this
License Agreement; or (iii) the Development by or on behalf of Bluebird or any
of its Affiliates or Sublicensees of Elected Candidate or Licensed Product,
except in each case for those Losses for which Celgene has an obligation to
indemnify Bluebird pursuant to Section 9.6(a), as to which Losses each Party
will indemnify the other to the extent of their respective liability for the
Losses; provided, however, that Bluebird will not be obligated to indemnify
Celgene Indemnitees for any Losses to the extent that such Losses arise as a
result of gross negligence or willful misconduct on the part of a Celgene
Indemnitee.

(c)Notice of Claim.  All indemnification claims provided for in Sections 9.6(a)
and 9.6(b) will be made solely by such Party to this License Agreement (the
“Indemnified Party”).  The Indemnified Party will promptly notify the
indemnifying Party (an “Indemnification Claim Notice”) of any Losses or the
discovery of any fact upon which the Indemnified Party intends to base a request
for indemnification under Sections 9.6(a) and 9.6(b), but in no event will the
indemnifying Party be liable for any Losses that result from any delay in
providing such notice.  Each Indemnification Claim Notice must contain a
description of the claim and the nature and estimated amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time).  The
Indemnified Party will furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.

(d)Defense, Settlement, Cooperation and Expenses.

(i)Control of Defense.  At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice, provided

24

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

however that (A) the Third Party Claim solely seeks monetary damages and (B) the
indemnifying Party expressly agrees in writing that as between the indemnifying
Party and the Indemnified Party, the indemnifying Party will be solely obligated
to satisfy and discharge the Third Party Claim in full and is able to reasonably
demonstrate that it has sufficient financial resources (the matters described in
(A) and (B), the “Litigation Conditions”).  The assumption of the defense of a
Third Party Claim by the indemnifying Party will not be construed as an
acknowledgment that the indemnifying Party is liable to indemnify the
Indemnified Party in respect of the Third Party Claim, nor will it constitute a
waiver by the indemnifying Party of any defenses it may assert against the
Indemnified Party’s claim for indemnification.  Upon assuming the defense of a
Third Party Claim, the indemnifying Party may appoint as lead counsel in the
defense of the Third Party Claim any legal counsel selected by the indemnifying
Party (the indemnifying Party will consult with the Indemnified Party with
respect to a possible conflict of interest of such counsel retained by the
indemnifying Party).  In the event the indemnifying Party assumes the defense of
a Third Party Claim, the Indemnified Party will immediately deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Third Party
Claim.  Should the indemnifying Party assume the defense of a Third Party Claim,
except as provided in Section 9.6(d)(ii), the indemnifying Party will not be
liable to the Indemnified Party for any legal costs or expenses subsequently
incurred by such Indemnified Party in connection with the analysis, defense or
settlement of the Third Party Claim.  The Indemnified Party may, at any time,
assume the defense of a Third Party Claim if at any time the Litigation
Conditions are not satisfied with respect to such Claim.  In the event that it
is ultimately determined that the indemnifying Party is not obligated to
indemnify, defend or hold harmless the Indemnified Party from and against the
Third Party Claim, the Indemnified Party will reimburse the indemnifying Party
for any and all costs and expenses (including attorneys’ fees and costs of suit)
and any Third Party Claims incurred by the indemnifying Party in its defense of
the Third Party Claim.

(ii)Right to Participate in Defense.  Without limiting Section 9.6(d)(i), any
Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (A) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (B) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 9.6(d)(i) (in which case the Indemnified Party will
control the defense), (C) the interests of the Indemnified Party and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
applicable Law, ethical rules or equitable principles, or (D) the indemnifying
Party no longer satisfies the Litigation Conditions, in which case the
indemnifying Party will assume [***] percent ([***]) of any such costs and
expenses of counsel for the Indemnified Party.

(iii)Settlement.  With respect to any Third Party Claims that relate solely to
the payment of money damages in connection with a Third Party Claim and that
will not result in the Indemnified Party’s becoming subject to injunctive or
other relief or otherwise adversely affecting the business of the Indemnified
Party in any manner, and as to which the indemnifying Party will have
acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, and subject to the Litigation Conditions being satisfied, the
indemnifying Party will have the sole right

25

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

to agree to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss, on such terms as the indemnifying Party, in its sole
discretion, will deem appropriate.  With respect to all other Losses in
connection with Third Party Claims, where the indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 9.6(d)(i), the
indemnifying Party will have authority to agree to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (such consent not to be
unreasonably withheld, delayed or conditioned).  The indemnifying Party will not
be liable for any settlement or other disposition of a Loss by an Indemnified
Party that is reached without the prior written consent of the indemnifying
Party.  Regardless of whether the indemnifying Party chooses to defend or
prosecute any Third Party Claim, no Indemnified Party will admit any liability
with respect to or settle, compromise or discharge, any Third Party Claim
without the prior written consent of the indemnifying Party, such consent not to
be unreasonably withheld, delayed or conditioned.

(iv)Cooperation.  If the indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party will, and will cause each other
Indemnified Party to, cooperate in the defense or prosecution thereof and will
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith.  Such cooperation will
include access during normal business hours afforded to indemnifying Party to,
and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such Third Party Claim, and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket costs and expenses in connection therewith.

(v)Costs and Expenses.  Except as provided above in this Section 9.6(d), the
costs and expenses, including attorneys’ fees and expenses, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

9.7Insurance.  Each Party will maintain at its sole cost and expense, an
adequate liability insurance or self-insurance program (including product
liability insurance) to protect against potential liabilities and risk arising
out of activities to be performed under this License Agreement, and any
agreement related hereto and upon such terms (including coverages, deductible
limits and self-insured retentions) as are customary in the U.S. pharmaceutical
industry for the activities to be conducted by such Party under this License
Agreement.  Subject to the preceding sentence, such liability insurance or
self-insurance program will insure against all types of liability, including
personal injury, physical injury or property damage arising out of the
manufacture, sale, use, distribution or marketing of Licensed Product.  The
coverage limits set forth herein will not create any limitation on a Party’s
liability to the other under this License Agreement.

10.Term and Termination.

26

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

10.1Term.  This License Agreement will commence as of the License Agreement
Effective Date and, unless sooner terminated in accordance with the terms hereof
or by mutual written consent, will continue on a country-by-country basis, until
there are no more payments owed Bluebird on Licensed Product in such country
(the longest such period of time for any Licensed Product hereunder, the
“License Agreement Term”).  Upon there being no more such payments hereunder for
any such Licensed Product in such country, the licenses contained in Section 3.1
for such Licensed Product will become fully paid up and will remain exclusive
with respect to such Licensed Product in such country.

10.2Termination by Bluebird.

(a)Breach.  Bluebird will have the right to terminate this License Agreement in
full upon delivery of written notice to Celgene in the event of any material
breach by Celgene of any terms and conditions of this License Agreement in a
manner that fundamentally frustrates the transactions contemplated by this
License Agreement, provided that such termination will not be effective if such
breach, has been cured within [***] after written notice thereof is given by
Bluebird to Celgene specifying the nature of the alleged breach (or, if such
default cannot be cured within such [***] period, within [***] after such notice
if Celgene commences actions to cure such default within such [***] period and
thereafter diligently continues such actions, but fails to cure the default by
the end of such [***]); provided, however, that to the extent such material
breach involves the failure to make a payment when due, such breach must be
cured within [***] after written notice thereof is given by Bluebird to Celgene.

(b)[***]

10.3Termination by Celgene.

(a)Breach.  Celgene will have the right to terminate this License Agreement in
full upon delivery of written notice to Bluebird in the event of any material
breach by Bluebird of any terms and conditions of this License Agreement in a
manner that fundamentally frustrates the transactions contemplated by this
License Agreement, provided that such termination will not be effective if such
breach has been cured within [***] after written notice thereof is given by
Celgene to Bluebird specifying the nature of the alleged breach (or, if such
default cannot be cured within such [***] period, within [***] after such notice
if Bluebird commences actions to cure such default within such [***] period and
thereafter diligently continues such actions, but fails to cure the default by
the end of such [***].

(b)Discretionary Termination.  Beginning with the [***], Celgene will have the
right to terminate this License Agreement in full at its discretion for any
reason by delivering written notice to Bluebird, such termination to be
effective [***] following the date of such notice.

(c)Alternative to Termination Under Section 10.3(a).  If Celgene has the right
to terminate this License Agreement under Section 10.3(a) (including expiration
of all applicable cure periods thereunder), in lieu of exercising such
termination right, Celgene may elect once by written notice to Bluebird before
the end of such applicable cure period to have this License Agreement continue
in full force and effect and instead have, starting immediately after the end of
such applicable cure period, any future Milestone Payments set forth in Section
4.2 and the royalty rates set forth in the table set forth in Section 4.3(a) be
reduced by [***], provided that such

27

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

reduction will not apply if such future Milestone Payments and royalty rates
have already been reduced pursuant to Section 11.4(c) of the Master
Collaboration Agreement.

10.4Effects of Termination.  Upon termination (but not expiration pursuant to
Section 10.1) of this License Agreement for any reason:

(a)Wind Down.  Celgene will responsibly wind-down, in accordance with accepted
pharmaceutical industry norms and ethical practices, any on-going clinical
studies for which it has responsibility hereunder in which patient dosing has
commenced or, if reasonably practicable and requested by Bluebird, allow
Celgene, its Affiliates or its Sublicensees to complete such trials.  Celgene
will be responsible for any costs associated with such wind-down.  Bluebird will
pay all costs incurred by either Party to complete such studies should Bluebird
request that such studies be completed.

(b)Sublicenses.  A termination of this License Agreement will not automatically
terminate any sublicense granted by Celgene pursuant to Section 3.3 for
Commercialization rights with respect to a non-Affiliated Sublicensee, provided
that (i) such Sublicensee is not then (A) in material breach of any provision of
this License Agreement or (B) in material breach of the applicable sublicense
agreement or otherwise in breach of such sublicense agreement in a manner that
would give rise to a right of termination on the part of Celgene, (ii) if
Bluebird terminates this License Agreement pursuant to Section 10.2(a) for
Celgene’s failure to fulfill its payment obligations hereunder, such Sublicensee
agrees to and does pay to Bluebird all outstanding amounts that accrued as a
result of such Sublicensee’s activities under the sublicense, (iii) Bluebird
will have the right to step into the role of Celgene as sublicensor under any
such sublicense executed after the License Agreement Effective Date, with all
the rights that Celgene had under such sublicense, solely with respect to the
Licensed IP, prior to termination of this License Agreement (including the right
to receive any payments to Celgene by such Sublicensee that accrue from and
after the date of the termination of this License Agreement solely with respect
to the Licensed IP), (iv) such Sublicensee will pay to Bluebird all amounts that
Celgene would have been obligated to pay to Bluebird hereunder with respect to
such Sublicensee’s activities had this License Agreement not terminated (less
any amounts received by Bluebird in clause (iii) above) and (v) the survival of
such sublicense will not result in an imposition of any additional obligations
on the part of Bluebird that are not included within the scope of this License
Agreement.  Celgene will include in any sublicense agreement executed after the
License Agreement Effective Date that relates solely to the Licensed IP a
provision in which said Sublicensee acknowledges its obligations to Bluebird
under this Section 10.4(b).

(c)Cessation of Rights.  Except as otherwise expressly provided in Section
10.4(b), all rights and licenses granted by Bluebird to Celgene in Section 3
will terminate, and Celgene and its Affiliates and Sublicensees will cease all
use of Licensed IP and all Development, Manufacture and Commercialization of
Elected Candidate and Licensed Product.

(d)Regulatory Approvals.  To the extent permitted by applicable Law, and subject
to Bluebird paying commercially reasonable compensation to Celgene for the
assets to be transferred pursuant to this Section 10.4(d) (such compensation to
either be mutually agreed to or determined through arbitration as provided in
Section 10.4(g) below, and such compensation to be reduced by [***] from what
would be commercially reasonable compensation if this License Agreement is

28

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

terminated by Bluebird pursuant to Section 10.2(a)), all Regulatory Approvals
and other regulatory filings and communications owned (in whole or in part) or
otherwise Controlled by Celgene and its Affiliates and Sublicensees solely
relating to the Elected Candidate and/or Licensed Product, and all other
documents solely relating to and necessary to further Develop and Commercialize
Elected Candidate and Licensed Product, as such items exist as of the effective
date of such termination (including all solely related completed and ongoing
clinical studies) will be assigned to Bluebird, and Celgene will provide to
Bluebird one (1) copy of the foregoing and all documents contained in or
referenced in any such items, together with the raw and summarized data for any
clinical studies (and where reasonably available, electronic copies
thereof).  In the event of failure to obtain assignment, subject to the Parties
agreeing on commercially reasonable compensation for the right to access and
reference, Celgene hereby consents and grants to Bluebird the right to access
and reference (without any further action required on the part of Celgene, whose
authorization to file this consent with any Regulatory Authority is hereby
granted) any such item.

(e)Licenses.   Subject to Bluebird paying (i) commercially reasonable
compensation to Celgene for the licenses to be granted pursuant to  subsection
(A) of this Section 10.4(e) (such compensation to either be mutually agreed to
or determined through arbitration as provided in Section 10.4(g) below, and such
compensation to be reduced by [***] from what would be commercially reasonable
compensation if this License Agreement is terminated by Bluebird pursuant to
Section 10.2(a)), and (ii) amounts payable to Celgene’s applicable licensors as
set forth below, Celgene will grant to Bluebird and its Affiliates (A) a
worldwide, perpetual and irrevocable, nontransferable (except in connection with
a permitted assignment of this License Agreement in accordance with Section
11.12), exclusive license, with the right to grant sublicenses through multiple
tiers (subject to Section 3.3(b), mutatis mutandis), under  the Celgene Licensed
Product IP, and (B) an exclusive sublicense under the Celgene Licensed Product
In-Licensed IP, in each case ((A) and (B)) to the extent such Celgene Licensed
Product IP and Celgene Licensed Product In-Licensed IP are used in or Cover the
Licensed Product as of the effective date of termination and to the extent such
Celgene Licensed Product IP and Celgene Licensed Product In-Licensed IP exist as
of the effective date of such termination (including in each case any additions,
divisions, continuations, continuations-in-part, invention certificates,
substitutions, reissues, reexaminations, extensions, registrations,
supplementary protection certificates and renewals of such Celgene Licensed
Product IP and Celgene Licensed Product In-Licensed IP) solely to the extent
necessary to research, Develop, Manufacture and Commercialize the Elected
Candidate and Licensed Product.  With respect to grants of a sublicense under
subsection (B) above, Bluebird will be responsible for all amounts payable to
the applicable licensor, excluding maintenance fee payments, payments that are
trigged by the grant of a sublicense (but including payments triggered by
further grants of sublicenses by Bluebird or its sublicensees) and Patent Costs,
that are attributable to Bluebird as a sublicensee thereunder under this License
Agreement and Celgene will pay same and Bluebird will reimburse Celgene for
[***] of such payments within thirty (30) days of receipt of Celgene’s written
invoice therefor.  Celgene will provide Bluebird with copies of all applicable
Celgene Licensed Product In-Licenses promptly following the effective date of
the termination of this License Agreement. The Prosecution and Maintenance and
enforcement and defense rights and obligations of the Parties with respect to
any Patents licensed or sublicensed to Bluebird pursuant to this Section 10.4(e)
will be discussed and agreed to by the Parties, with the understanding that such
Prosecution and Maintenance and enforcement and defense rights and

29

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

obligations will be substantially similar to those set forth in Section 6, with
the roles of Bluebird and Celgene reversed (and such other changes as are
appropriate from the context, and taking into account any rights retained by a
Third Party licensor of Celgene to Prosecute and Maintain or enforce and defend
any Patent sublicensed to Bluebird under this Section 10.4(e)).   Bluebird will
abide, and will cause all its Affiliates and applicable sublicensees to abide,
by all requirements of each Celgene Licensed Product In-License under which
Bluebird is sublicensed under this Section 10.4(e) in all material respects (and
in any case in all respects in the case that failure to so abide would result in
a breach under the Celgene Licensed Product In-License), to the extent
applicable to sublicensees thereunder and to the extent disclosed by Celgene to
Bluebird, with the understanding that disclosure by Celgene of any Celgene
Licensed Product In-License to Bluebird will be deemed disclosure of such
requirements of such Celgene Licensed Product In-License to Bluebird.  

(f)Trademarks.  Subject to Bluebird paying commercially reasonable compensation
to Celgene for the license to be granted pursuant to this Section 10.4(f) (such
compensation to either be mutually agreed to or determined through arbitration
as provided in Section 10.4(g) below, and such compensation to be reduced by
[***] from what would be commercially reasonable compensation if this License
Agreement is terminated by Bluebird pursuant to Section 10.2(a)), Celgene will
exclusively license to Bluebird any registered or unregistered trademarks or
internet domain names that are specific to and solely used for the Licensed
Product worldwide (it being understood that the foregoing will not include any
trademarks or internet domain names that contain the corporate or business
name(s) of Celgene).

(g)Commercially Reasonable Compensation.  If the Parties are unable to agree on
the amount of commercially reasonable compensation payable by Bluebird to
Celgene pursuant to Sections 10.4(d), 10.4(e) or 10.4(f) within ten (10) days of
the effective date of termination of this License Agreement, [***].

(h)Country Termination.  If this License Agreement is terminated only with
respect to a specific country pursuant to Section 10.2(b), the provisions of
this Section 10.4 will apply only with respect to such terminated country.

10.5Survival.  In addition to the termination consequences set forth in Section
10.4, the following provisions will survive termination or expiration of this
License Agreement: Sections 1, 3.3 (mutatis mutandis with respect to licenses
granted to Bluebird under Section 10.4), 3.6, 3.7, 4.4, 5, 8, 9.3, 9.4, 9.6,
9.7, 10.4, 10.5 and 11.  Termination or expiration of this License Agreement
will not relieve the Parties of any liability or obligation which accrued
hereunder prior to the effective date of such termination or expiration nor
preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this License
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.  All other rights and obligations will terminate upon expiration of
this License Agreement.

10.6Right to Set-off.  Notwithstanding anything to the contrary in this License
Agreement, each Party has the right at all times to retain and set off against
all amounts due and owing to the other Party as determined in a final judgment
any damages recovered by such Party for any Losses incurred by such Party.

11.General Provisions.

30

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11.1Cumulative Remedies and Irreparable Harm.  All rights and remedies of the
Parties hereunder will be cumulative and in addition to all other rights and
remedies provided hereunder or available by agreement, at law or
otherwise.  Each Party acknowledges and agrees that breach of any of the terms
or conditions of this License Agreement would cause irreparable harm and damage
to the other and that such damage may not be ascertainable in money damages and
that as a result thereof the non-breaching Party would be entitled to seek from
a court equitable or injunctive relief restraining any breach or future
violation of the terms contained herein by the breaching Party without the
necessity of proving actual damages or posting bond.  Such right to equitable
relief is in addition to whatever remedies either Party may be entitled to as a
matter of law or equity, including money damages.

11.2Business Combination and IP.  

(a)Bluebird Business Combination.  Notwithstanding anything to the contrary
herein, for purposes of this License Agreement, no Know-How, Materials, Patents,
Regulatory Data, Regulatory Filings or Regulatory Approvals not Controlled by
Bluebird or any of its Affiliates prior to a Business Combination of Bluebird
will be Controlled for purposes of this License Agreement after such Business
Combination of Bluebird, other than (i) Applicable Bluebird In-Licenses to the
extent in effect immediately prior to such Business Combination of Bluebird,
(ii) Collaboration IP, and (iii) any Patent that claims priority, directly or
indirectly, to any other Patent first Controlled before such Business
Combination of Bluebird will be Controlled thereafter no matter when such Patent
is filed or issued.

(b)Celgene Business Combination.  Notwithstanding anything to the contrary
herein, for purposes of this License Agreement, no Know-How, Materials, Patents
Regulatory Data, Regulatory Filings or Regulatory Approvals not Controlled by
Celgene or any of its Affiliates prior to a Business Combination of Celgene will
be Controlled for purposes of this License Agreement after such Business
Combination of Celgene, other than Collaboration IP, and except that any Patent
that claims priority, directly or indirectly, to any other Patent first
Controlled before such Business Combination of Celgene will be Controlled
thereafter no matter when such Patent is filed or issued.

11.3Relationship of Parties.  Nothing in this License Agreement is intended or
will be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the Parties.  No Party will incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided therein.  There are no express or implied third party beneficiaries
hereunder (except for Bluebird Indemnitees and Celgene Indemnitees for purposes
of Section 9.6).

11.4Compliance with Law.  Each Party will perform or cause to be performed any
and all of its obligations or the exercise of any and all of its rights
hereunder in good scientific manner and in compliance with all applicable
Law.  Without limiting the foregoing, Bluebird will comply with comply with all
applicable Laws and regulations (including U.S. Foreign Corrupt Practices Act
and any other applicable anti-bribery or anti-kickback laws or regulations).

11.5Force Majeure.  Neither Party will be liable to the other for failure of or
delay in performing obligations set forth in this License Agreement (other than
any obligation to pay monies when due), and neither will be deemed in breach of
such obligations, if such failure or

31

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

delay is due to natural disasters or any causes reasonably beyond the control of
such Party; provided that the Party affected will promptly notify the other of
the force majeure condition and will exert reasonable efforts to eliminate, cure
or overcome any such causes and to resume performance of its obligations as soon
as possible.

11.6Governing Law.  This License Agreement will be governed by and construed in
accordance with the Laws of the State of New York, without respect to its
conflict of laws rules, provided that any dispute relating to the scope,
validity, enforceability or infringement of any Patents or Know-How will be
governed by, and construed and enforced in accordance with, the substantive Laws
of the jurisdiction in which such Patents or Know-How apply.

11.7Counterparts; Facsimiles.  This License Agreement may be executed in one or
more counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument.  Facsimile or PDF
execution and delivery of this License Agreement by either Party will constitute
a legal, valid and binding execution and delivery of this License Agreement by
such Party

11.8Headings.  All headings in this License Agreement are for convenience only
and will not affect the meaning of any provision hereof.

11.9Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this License Agreement.  Accordingly, the rule of construction that any
ambiguity in this License Agreement will be construed against the drafting party
will not apply.

11.10Interpretation.  Whenever any provision of this License Agreement uses the
term “including” (or “includes”), such term will be deemed to mean “including
without limitation” (or ”includes without limitations”).  “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this License Agreement
as an entirety and not solely to the particular portion of this License
Agreement in which any such word is used.  All definitions set forth herein will
be deemed applicable whether the words defined are used herein in the singular
or the plural.  Unless otherwise provided, all references to Sections and
Appendices in this License Agreement are to Sections and Appendices of this
License Agreement.  References to any Sections include Sections and subsections
that are part of the related Section (e.g., a section numbered “Section 2.1”
would be part of “Section 2”, and references to “Section 2.1” would also refer
to material contained in the subsection described as “Section 2.1(a)”).

11.11Binding Effect.  This License Agreement will inure to the benefit of and be
binding upon the Parties, their Affiliates, and their respective lawful
successors and assigns.

11.12Assignment.  This License Agreement may not be assigned by either Party,
nor may either Party delegate its obligations or otherwise transfer licenses or
other rights created by this License Agreement, except as expressly permitted
hereunder or otherwise without the prior written consent of the other Party,
which consent will not be unreasonably withheld, delayed or conditioned;
provided that without consent (a) Celgene may assign this License Agreement to
(i) an Affiliate or (ii) its successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets, and (a)
Bluebird may assign this License Agreement to (i) an Affiliate or (ii) its
successor in connection with the merger, consolidation, or sale of all or
substantially all

32

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

of its assets or that portion of its business pertaining to the subject matter
of this License Agreement; provided further that, except in the case where a
Party is involved in a merger or consolidation where it is the surviving entity
and no assets of such Party that are subject to this License Agreement have been
transferred as a result of such merger or consolidation,  (A) such assigning
Party provides the other Party to this License Agreement with at least thirty
(30) business days advance written notice of such assignment(s) and the
assigning Party agrees in a written agreement delivered prior to such
assignment(s) to the non-assigning Party (and upon which such non-assigning
Party may rely) to remain fully liable for the performance of its obligations
under this License Agreement by its assignee(s), (B) the assignee(s) agree in a
written agreement delivered prior to such assignment(s) to the non-assigning
Party (and upon which such non-assigning Party may rely) to assume performance
of all such assigned obligations, (C) in the case of any assignment by Bluebird,
all Licensed IP licensed to Celgene under this License Agreement will be
transferred to such assignee(s) effective as of such assignment(s), (D) all of
the matters referred to in clauses (A), (B) and (C), as applicable, will be set
forth in documentation reasonably acceptable to the non-assigning Party prior to
any such assignment(s) (and with such reasonable acceptance not to be
unreasonably withheld, conditioned or delayed) and in all cases will provide the
non-assigning Party with the full benefits of its rights under this License
Agreement (after taking into account all risks involving applicable
counter-party performance and bankruptcy and insolvency risks, including those
involving contractual rejection under 11 USC §365) as if no such assignment(s)
had occurred, and (E) in the case of any assignment, the assigning Party will
reimburse the non-assigning Party for all of the legal fees and expenses
incurred by such non-assigning Party in connection with the matters set forth in
clause (D) of this sentence in an aggregate amount not to exceed [***], and
provided, further, that if Bluebird wishes to assign any Licensed IP to its
Affiliates, it will be permitted to do so conditioned on each such Affiliate
becoming a party to this License Agreement, in the form of an amendment to this
License Agreement executed by Celgene, Bluebird and such Affiliate, pursuant to
which such Affiliate would agree to assume all obligations hereunder, and grant
to Celgene all rights hereunder, with respect to the Licensed IP.  The terms of
this License Agreement will be binding upon and will inure to the benefit of the
successors, heirs, administrators and permitted assigns of the Parties.  Any
purported assignment in violation of this Section 11.12 will be null and void ab
initio.   

11.13Notices.  All notices, requests, demands and other communications required
or permitted to be given pursuant to this License Agreement will be in writing
and will be deemed to have been duly given upon the date of receipt if delivered
by hand, recognized international overnight courier, confirmed facsimile
transmission, or registered or certified mail, return receipt requested, postage
prepaid to the applicable address or facsimile number set forth in Section 13.14
of the Master Collaboration Agreement.  Either Party may change its designated
address and facsimile number by notice to the other Party in the manner provided
in this Section 11.13.

11.14Amendment and Waiver.  This License Agreement may be amended, supplemented,
or otherwise modified only by means of a written instrument signed by both
Parties; provided that any unilateral undertaking or waiver made by one Party in
favor of the other will be enforceable if undertaken in a writing signed by the
Party to be charged with the undertaking or waiver.  Any waiver of any rights or
failure to act in a specific instance will relate only to such instance and will
not be construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.

33

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11.15Severability.  In the event that any provision of this License Agreement
will, for any reason, be held to be invalid or unenforceable in any respect,
such invalidity or unenforceability will not affect any other provision hereof,
and the Parties will negotiate in good faith to modify this License Agreement to
preserve (to the extent possible) their original intent.

11.16Entire Agreement.  This License Agreement, together with the Master
Collaboration Agreement, is the sole agreement with respect to the subject
matter and supersedes all other agreements and understandings between the
Parties with respect to same (including Confidential Agreement).  In the event
of any conflict between the terms of this License Agreement and the terms of the
Master Collaboration Agreement, the terms of this License Agreement will
control.

11.17Force Majeure.  Neither Celgene nor Bluebird will be liable for failure of
or delay in performing obligations set forth in this License Agreement (other
than any obligation to pay monies when due), and neither will be deemed in
breach of such obligations, if such failure or delay is due to natural disasters
or any causes reasonably beyond the control of Celgene or Bluebird and without
the fault or negligence of the Party so failing or delaying; provided that the
Party affected will promptly notify the other of the force majeure condition and
will exert reasonable efforts to eliminate, cure or overcome any such causes and
to resume performance of its obligations as soon as possible.

11.18Celgene Parties.  [***]

[Remainder of this Page Intentionally Left Blank]

 

34

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their respective duly authorized officers as of the License
Agreement Effective Date.

 

bluebird bio, Inc.


By:
(Signature)

Name:

Title:

Date:

 

Celgene  Corporation


By:
(Signature)

Name:

Title:

Date:

 

Celgene European Investment Company LLC (CEICO)

 

By: Celgene International Sarl, the sole member of CEICO

 

By:_____________________________

Print: ___________________________

 

and

 

By:_____________________________ 

Print:___________________________

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix A

Additional Defined Terms

 

“Elected Candidate”210 means the following Optioned Candidate selected by
Celgene under the Master Collaboration Agreement that specifically targets the
Target Antigen: [________________].

 

 

 

 

1 2020

20 To be updated by the Parties to specifically identify the candidate that is
the subject of the option election.

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix B

Applicable New In-Licenses

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix C

Applicable Pre-Existing In-Licenses

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix D

Target Antigen

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix E

Press Release

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix F

Certain Patents within the Licensed IP Controlled

by Bluebird as of the License Agreement Effective Date




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix G

Bluebird Agreements




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix H

Certain Manufacturing Definitions

[***]




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix I

Manufacturing and Supply Agreement Terms

[***]

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Schedule 9.2

Exceptions to Bluebird’s Representations and Warranties in Section 9.2

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit B

Amended and Restated Co-Development, Co-Promote and Profit Share Agreement

 




 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

 

 

Amended and Restated Co-Development, Co-Promote and Profit Share Agreement

 

by and between

 

bluebird bio, Inc.

 

and

 

Celgene Corporation


and


Celgene European Investment Company LLC

 

 

 

[________________]

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Table of Contents

 

 

 

 

  

Page

 

1.

 

Definitions

 

2

 

2.

 

Overview

  

12

 

3.

 

Governance and Joint Governance Committee

  

13

 

4.

 

Development

  

14

 

5.

 

Commercialization

  

17

 

6.

 

Regulatory

  

20

 

7.

 

Manufacture and Supply

  

21

 

8.

 

Supporting Provision for Development and Commercialization

  

23

 

9.

 

In-Licenses

  

25

 

10.

 

License Grants

  

28

 

11.

 

Payments and Royalties

  

32

 

12.

 

Ownership and Inventorship of IP

  

40

 

13.

 

Patent Prosecution and Maintenance

  

41

 

14.

 

Patent Enforcement and Defense

  

44

 

15.

 

Confidentiality

  

47

 

16.

 

Warranties; Limitations of Liability; Indemnification

  

47

 

17.

 

Terms and Termination

  

53

 

18.

 

General Provisions

  

59

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

List of Appendices

 

 

Appendix A

Additional Definitions

Appendix B

Applicable New In-Licenses

Appendix C

Applicable Pre-Existing In-Licenses

Appendix D

Target Antigen

Appendix E

Co-Co In-Licenses

Appendix F

Profit & Loss Share

Appendix G

Press Release

Appendix H

Certain Patents Within the Licensed IP as of the CCPS Agreement Effective Date

Appendix I

Bluebird Agreements

Appendix J

Certain Manufacturing Definitions

Appendix K

Manufacturing and Supply Agreement Terms

  

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Amended and Restated Co-Development, Co-Promote and Profit Share Agreement

This Amended and Restated Co-Development, Co-Promote and Profit Share Agreement
(this “CCPS Agreement”), dated as of [________] (the “CCPS Agreement Effective
Date”), is made by and between bluebird bio, Inc., a Delaware corporation
(“Bluebird”), and Celgene Corporation, a Delaware corporation (“Celgene Corp”),
with respect to all rights and obligations under this CCPS Agreement in the
United States (subject to Section 18.18), and Celgene European Investment
Company LLC, a Delaware limited liability company, with respect to all rights
and obligations under this CCPS Agreement outside of the United States (subject
to Section 18.18) (“Celgene Europe” and together with Celgene Corp,
“Celgene”).  Each of Bluebird and Celgene may be referred to herein as a “Party”
or together as the “Parties.”

WHEREAS, Bluebird has developed and owns or has rights to certain Patents and
technology relating to developing innovative gene therapies for genetic
disorders;

WHEREAS, Celgene is a biopharmaceutical company focused on acquiring, Developing
and Commercializing innovative anti-cancer agents; and

WHEREAS, Bluebird and Celgene Corp are parties to that certain Master
Collaboration Agreement, dated as of March 19, 2013, pursuant to which such
Parties entered into a global strategic collaboration to research, develop and
commercialize therapeutic products in the Field (the “Original MCA”);

WHEREAS, the Parties entered into an Amended and Restated Collaboration
Agreement, dated as of June 3, 2015 (the “Master Collaboration Agreement”),
pursuant to which the Parties amended and restated the Original MCA in order to
continue the research and development of the Product Candidates pursuant to the
terms set forth therein;

WHEREAS, pursuant to the terms of the Master Collaboration Agreement, Celgene
has exercised its option to select a Product Candidate to be an Optioned
Candidate by delivering to Bluebird a Celgene Option Notice and payment of the
applicable Initial Option Fee (such Optioned Candidate, as defined more fully in
Appendix A, the “Elected Candidate”);

WHEREAS, pursuant to Section 5.3 of the Master Collaboration Agreement, Bluebird
has delivered a Bluebird Option Notice to co-promote and co-Develop the Optioned
Candidate in the U.S.; and

WHEREAS, the Parties now wish to enter into an exclusive arrangement whereby
Bluebird and Celgene will co-Develop Licensed Product and Commercialize Licensed
Product in the U.S. as part of a profit share arrangement, and Celgene will have
exclusive rights to Commercialize Licensed Product in the ROW, all on the terms
and conditions set forth here.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.Definitions.

The following terms and their correlatives will have the meanings set forth
below.  Capitalized terms used, but not defined, herein will have the meanings
ascribed to such terms in the Master Collaboration Agreement.

1.1“Applicable Bluebird In-Licenses” means the Applicable Pre-Existing
In-Licenses, the Applicable New In-Licenses, and any Co-Co In-Licenses where
Bluebird is a contracting party.

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.2“Applicable New In-Licenses” means all New In-Licenses of Bluebird or its
Affiliates necessary or useful for the research, Development and/or
Commercialization of Elected Candidate and Licensed Product that Celgene has
elected to list on Appendix B as of the CCPS Agreement Effective Date, plus any
other New In-License of Bluebird or its Affiliates that Celgene has elected to
include as an Applicable New In-License pursuant to Section 10.7(b).

1.3“Applicable Pre-Existing In-Licenses” means all Pre-Existing In-Licenses
necessary or useful for the research, Development and/or Commercialization of
Elected Candidate and Licensed Product, and any extensions or expansions of the
scope of such Pre-Existing In-Licenses, including those listed on Appendix C.

1.4“Biosimilar Product”  means, with respect to a Licensed Product in any
country, any biosimilar product sold by a Third Party not authorized by or on
behalf of Celgene, its Affiliates or Sublicensees, (a) that is a biosimilar
biological product, as defined in 21 USC 379j-51 (or any successor or
replacement thereof), a similar biological medicinal product, as defined in
Annex I to Directive 2001/83/EC (or any successor or replacement thereof), or
any similar biosimilar or generic product under the Laws of any country or
jurisdiction, or (b) regarding which Regulatory Approval is obtained by
referencing Regulatory Data of such Licensed Product.

1.5“Bluebird In-Licensed IP” means all Patents, Materials and Know-How
in-licensed by Bluebird pursuant to Applicable Bluebird In-Licenses, including
any extensions or expansions of the scope thereof.

1.6“Bluebird Licensed IP” means all (a) Patents, Materials and Know-How
Controlled at any time by Bluebird or any of its Affiliates (including any
applicable Collaboration IP and Bluebird Technology) other than pursuant to an
Applicable Bluebird In-License and (b) Bluebird In-Licensed IP, in each case to
the extent necessary or useful to Develop Elected Candidate and Develop and
Commercialize Licensed Product.  [***]

1.7“Bluebird Regulatory Rights” means all Regulatory Data, Regulatory Filings
and Regulatory Approvals for Elected Candidate and Licensed Product worldwide
Controlled at any time by Bluebird or any of its Affiliates.

1.8“Bluebird Technology” means all Bluebird Solely Owned IP and all of
Bluebird’s right, title and interest in and to Joint IP.

1.9“Celgene Licensed IP” means (a) Celgene Licensed Product IP, and (b) Celgene
Licensed Product In-Licensed IP.

1.10“Celgene Licensed Product In-License” means any Applicable Celgene
In-License pursuant to which Celgene or any of its Affiliates in-licenses any
Know-How, Materials or Patents that directly relate to or Cover the Elected
Candidate and/or Licensed Product or its Manufacture or use.

1.11“Celgene Licensed Product In-Licensed IP” means any Patents, Materials and
Know-How Controlled at any time during the CCPS Agreement Term by Celgene or any
of its Affiliates pursuant to a Celgene Licensed Product In-License or Celgene
Other In-License that directly relate to or Cover the Elected Candidate and/or
Licensed Product or its Manufacture or use.

1.12“Celgene Licensed Product IP” means (a) Celgene Technology, (b)
Collaboration IP solely owned by Celgene and Celgene’s interest in jointly owned
Collaboration IP, and (c) Patents, Materials or Know-How (to the extent not
included in subsection (a) or (b)) owned by Celgene or its Affiliates that are
Controlled at any time during the CCPS Agreement Term by Celgene or any of its
Affiliates, in each case that directly relate to or Cover the Elected Candidate
and/or Licensed Product or its Manufacture or use.

2

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.13“Celgene Other In-License” means any agreement between Celgene or any of its
Affiliates and a Third Party, other than Applicable Celgene In-Licenses and
Celgene Co-Co  In-Licenses, pursuant to which Celgene or any of its Affiliates
in-licenses any Know-How, Materials or Patents that directly relate to or Cover
the Elected Candidate and/or Licensed Product or its Manufacture or use.

1.14“Celgene Regulatory Rights” means all Regulatory Data, Regulatory Filings
and Regulatory Approvals for Elected Candidate and Licensed Product worldwide
Controlled at any time by Celgene or any of its Affiliates.

1.15“Celgene Technology” means all Celgene Solely Owned IP and all of Celgene’s
right, title and interest in and to Joint IP.

1.16“Clinical Study” means any human clinical trial of a Product Candidate.

1.17“Commercialization” means any and all activities directed to the
Manufacturing, marketing, detailing, promotion and securing of reimbursement of
a product after Regulatory Approval has been obtained (including making, having
made, using, importing, selling and offering for sale such product), and will
include post-approval clinical studies, post-launch marketing, promoting,
detailing, marketing research, distributing, customer service, administering and
commercially selling such product, importing, exporting or transporting such
product for commercial sale, and all regulatory compliance with respect to the
foregoing.

1.18“Commercially Reasonable Efforts” means, with respect to the Development or
Commercialization of Licensed Product by a Party, that level of efforts and
resources that such Party would normally devote to the Development or
Commercialization, as the case may be, of a product owned by it or to which it
has rights of the type it has hereunder, which is of a similar commercial
potential at a similar stage in its lifecycle, in each case taking into account
issues of safety and efficacy, product profile, the proprietary position, the
then current competitive environment for such product and the likely timing of
such product’s entry into the market, the pricing and launching strategy for the
respective product, the regulatory environment and status of such product, and
other relevant scientific, technical and commercial factors.

1.19 “Control” or “Controlled” means, with respect to any Know-How,
Material,  Patent, Regulatory Data, Regulatory Filings and Regulatory Approvals,
the possession (whether by ownership or license, other than by a license or
sublicense granted pursuant to this CCPS Agreement) by a Party or its Affiliates
of the ability to grant to the other Party a license or access as provided
herein to such item, without violating the terms of any agreement or other
arrangement with any Third Party or, other than under Applicable Bluebird
In-Licenses, being obligated to pay any royalties or other consideration
therefor (“Additional Payments”).  For clarity, Other In-Licenses are not
“Controlled” for purposes of this CCPS Agreement, unless and only after such
Other In-License is converted into an Applicable New In-License pursuant to
Section 10.7(b).  Notwithstanding the foregoing, as provided in Section 10.7(a),
if on or after the CCPS Agreement Effective Date and for such time as the other
Party agrees to pay and does in fact pay all Additional Payments with respect to
such Party’s access or license to any Know-How, Material, Patent, Regulatory
Data, Regulatory Filings and Regulatory Approvals (other than that in-licensed
by Bluebird pursuant to an Other In-License), such Know-How, Material,  Patent,
Regulatory Data, Regulatory Filings and Regulatory Approvals will be deemed to
be included in the definition of “Control”.

1.20“Covers”, with reference to (a) a Patent, means that the making, using,
selling, offering for sale or importing of a product or practice of a method
would infringe a Valid Claim of such Patent in the country in which such
activity occurs, and (b) Materials or Know-How, means that the Manufacture,
Development or Commercialization of a product incorporates, embodies or
otherwise makes use of such Materials or Know-How.

3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.21“EU” means the organization of member states of the European Union as it may
be constituted from time to time.

1.22“EU Regulatory Event” means, with respect to a Licensed Product, the earlier
to occur of [***].

1.23“Field” means the targeting of the Target Antigen by use of (a) T-cells
expressing a CAR (with or without other engineering to enhance functionality
and/or safety), including virus specific genetically modified T-cells expressing
a synthetic CAR, and (b) T-cells expressing native antigen receptors or
engineered antigen receptors in which the T-cells are genetically modified to
enhance their performance, persistence or safety, in each case under (a) and (b)
for the treatment, modulation, palliation or prevention of cancer in humans.  

1.24“First Commercial Sale” means the first sale for use or consumption of any
Licensed Product in a country after all required Regulatory Approvals for
commercial sale of such Licensed Product have been obtained in such country.

1.25“First Indication” means the first disease condition for which a particular
Licensed Product has been approved by a Regulatory Authority.

1.26“GAAP” means U.S. generally accepted accounting principles or International
Financial Reporting Standards, consistently applied, as designated and used by
the applicable Party.

1.27“Gene Editing” means homing endonuclease (HE) and megaTAL gene editing
technologies, including HE/megaTAL-mediated homology directed recombination and
Bluebird’s proprietary DARIC cell signaling technology.

1.28“In-License Payments” means any amounts paid or payable under any Applicable
Bluebird In-License that are incurred by Bluebird solely and directly as a
result of the grant of a sublicense thereunder under this CCPS Agreement to
Celgene, any of Celgene’s contract Third Parties under Section 10.5, or any
further Sublicensees of Celgene (including of Celgene’s Affiliates that are
granted sublicenses) under this CCPS Agreement.  Any such payments will include
(a) any amounts paid or payable under any Applicable Bluebird In-License solely
and directly as a result of the grant of a sublicense (or an option thereto) by
Bluebird to Celgene, [***].

1.29“Licensed IP” means Bluebird Licensed IP and Celgene Licensed IP.

1.30“Licensed Product” means any product that constitutes or incorporates an
Elected Candidate (including all modified and improved versions thereof), in all
forms, presentations, and formulations (including manner of delivery and
dosage).  A modified or improved version of an Elected Candidate constituted or
incorporated in a product will be deemed a “Modified Licensed Product” for
purposes of Section 11.2 if it is Covered by patentable technology Controlled by
Bluebird that (a) is first discovered, created, conceived, developed or reduced
to practice after the later of (i) the CCPS Agreement Effective Date and (ii)
the end of the Collaboration Program Term, (b) requires the submission of a new
BLA with respect to such modified or improved Elected Candidate, and (c)
materially contributes to the Elected Candidate being approved for a new
indication or new patient population.  For clarity, “Modified Licensed Products”
are Licensed Products hereunder for all purposes other than Section 11.2.

1.31 “Manufacturing” means the production, manufacture, processing, filling,
finishing, packaging, labeling, shipping and holding of product or any
intermediate thereof, including process development, process qualification and
validation, scale-up, commercial manufacture and analytic development, product
characterization, stability testing, quality assurance and quality
control.  With reference to Elected Candidate and Licensed Product,
Manufacturing includes Vector and associated Payload supply.

4

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.32“Net Sales” means [***].

1.33 “Pivotal Study” means (a) a Phase 3 Study that is intended by Celgene to be
submitted (together with any other registration trials that are prospectively
planned when such Phase 3 Study is initiated) for Regulatory Approval in the
U.S. or the EU, or (b) any other clinical study that is designed to establish
that a pharmaceutical product is safe and efficacious for its intended use, and
to determine warnings, precautions, and adverse reactions that are associated
with such pharmaceutical product in the dosage range to be prescribed, which
clinical study is a registration trial intended to be sufficient for filing an
application for a Regulatory Approval for the Licensed Product in the U.S. or
another country or some or all of an extra-national territory, solely as
evidenced by the acceptance for filing for a Regulatory Approval for such
product after completion of such study.

1.34“Regulatory Exclusivity Period” means with respect to a Licensed Product in
a country, the period of time during which (a) Celgene or any of its Affiliates
or Sublicensees has been granted the exclusive legal right by a Regulatory
Authority (or is otherwise entitled to the exclusive legal right by operation of
Law) in such country to market and sell the Licensed Product, or (b) the data
and information submitted by Celgene or any of its Affiliates or Sublicensees to
the relevant Regulatory Authority in such country for purposes of obtaining
Regulatory Approval may not be disclosed, referenced or relied upon in any way
by such Regulatory Authority (including by relying upon the Regulatory
Authority’s previous findings regarding the safety or effectiveness of the
Licensed Product) to support the Regulatory Approval or marketing of any product
by a Third Party in such country.

1.35“ROW” means the world other than the United States.

1.36“ROW Administration” means administration of Licensed Product to a patient
when located in the ROW.

1.37“ROW Development & Commercialization Program” means the program under this
CCPS Agreement for the Development of Elected Candidate and Licensed Product in
the ROW, the Commercialization of Licensed Product in the ROW, and all
Manufacturing (including Manufacturing of Vectors and associated Payloads)
therefor.  

1.38“ROW Development Plan” means the Development plan for the Development of
Elected Candidate and Licensed Product for ROW Administration during a given
calendar year and the two (2) succeeding calendar years.

1.39“Second Indication” means [***].

1.40“Selling Party” means a Party and its Sublicensees (including such Party’s
Affiliates that are granted sublicenses pursuant to Section 10.3(c)).

1.41“Sublicensee” means any person or entity (including Affiliates of the
applicable Party) that is granted a sublicense as permitted by Section 10.3 (or
an option to take such a sublicense), either directly by a Party or indirectly
by any other Sublicensee hereunder.

1.42“Target Antigen” means the antigen designated as B-cell maturation antigen
(BCMA) as further set forth on Appendix D, and naturally occurring variants
thereof.

1.43“U.S. Administration” means administration of Licensed Product to a patient
when located in the United States.

1.44“U.S. Commercialization Budget” means the budget for conducting
Commercialization in accordance with the U.S. Commercialization Plan during a
given calendar year and the two (2) succeeding calendar years, as approved by
the JGC in accordance with Section 5.3.

5

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.45“U.S. Commercialization Plan” means that portion of the Worldwide
Commercialization Plan that specifies the Commercialization plan for the
Commercialization of Licensed Product for U.S. Administration during a given
calendar year and the two (2) succeeding calendar years.

1.46“U.S. Development Budget” means the budget for conducting Development of
Elected Candidate and Licensed Product for U.S. Administration pursuant to the
U.S. Development Plan during a given calendar year and the two (2) succeeding
calendar years, as approved by the JGC in accordance with Section 4.3.

1.47“U.S. Development Plan” means the Development plan for the Development of
Elected Candidate and Licensed Product for U.S. Administration during a given
calendar year and the two (2) succeeding calendar years, as approved by the JGC
in accordance with Section 4.2.

1.48“U.S. Development & Commercialization Program” means the program under this
CCPS Agreement for the Development of Elected Candidate and Licensed Product in
the United States, the Commercialization of Licensed Product in the United
States, and all Manufacturing (including Manufacturing of Vectors and associated
Payloads) therefor.

1.49“Valid Claim” means, with respect to a particular country, (a) any claim of
an issued and unexpired Patent in such country that (i) has not been held
revoked, unenforceable or invalid by a decision of a court or governmental
agency of competent jurisdiction, which decision is unappealable or unappealed
within the time allowed for appeal and (ii) has not been abandoned, disclaimed,
denied or admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise in such country, or (b) a claim of a pending Patent application
that has not been finally abandoned or finally rejected or expired and which has
been pending [***] from the date of filing of the earliest priority Patent
application to which such pending Patent application is entitled to claim
benefit.

1.50“Vector Supplies” means supplies of Vectors and associated Payloads
Manufactured for incorporation into Elected Candidate and Licensed Product for
Development or Commercialization thereof.

1.51“Worldwide Commercialization Plan” means the Commercialization Plan that
specifies the Commercialization plan for the Commercialization of Licensed
Product for U.S. Administration and ROW Administration during a given calendar
year and the two (2) succeeding calendar years.

1.52“Worldwide Manufacturing Plan” means the Manufacturing plan for the Elected
Candidate and Licensed Product for Development for both U.S. Administration and
ROW Administration.

Definitions for each of the following terms are found in the body of this CCPS
Agreement or the Appendices hereto as indicated below:  

Defined Terms

Location

Additional Bluebird IP

Section 10.7(a)

Additional Payments

Section 1.19

Allowable Expenses

Appendix F

Allocable Overhead

Appendix F

Applicable Bluebird In-License

Section 1.1

Applicable New In-License

Section 1.2

Applicable Pre-Existing In-License

Section 1.3

Biosimilar Application

Section 14.2(f)

Biosimilar Product

Section 1.4

Bluebird

Preamble

Bluebird In-Licensed IP

Section 1.5

6

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Defined Terms

Location

Bluebird Development Cap

Section 4.3(c)(i)

Bluebird Indemnitees

Section 16.6(a)

Bluebird Licensed IP

Section 1.6

Bluebird Regulatory Rights

Section 1.7

Bluebird Technology

Section 1.8

Budgeted U.S. Development Costs

Section 4.3

Business Acquisition

Section 10.4

Business Party

Section 10.4

Business Program

Section 10.4

CCPS Agreement

Preamble

CCPS Agreement Effective Date

Preamble

CCPS Agreement Term

Section 17.1

Celgene

Preamble

Celgene Corp

Preamble

Celgene Europe

Preamble

Celgene Indemnitees

Section 16.6(b)

Celgene Licensed IP

Section 1.9

Celgene Licensed Product In-License

Section 1.10

Celgene Licensed Product In-Licensed IP

Section 1.11

Celgene Other In-License

Section 1.13

Celgene Regulatory Rights

Section 1.14

Celgene Technology

Section 1.15

Clinical Study

Section 1.16

Combination Product

Section 1.32

Commercialization

Section 1.17

Commercially Reasonable Efforts

Section 1.18

Competitive Infringement

Section 14.1

Control

Section 1.19

Cost of Goods Sold or COGS

Appendix F

Covers

Section 1.20

Development Cost Overage

Section 4.3(c)(i)

Development & U.S. Commercialization Program

Section 8.3(a)

Distribution Costs

Appendix F

Elected Candidate

Appendix A

EU

Section 1.21

EU Regulatory Event

Section 1.22

Field

Section 1.23

First Commercial Sale

Section 1.24

First Indication

Section 1.25

Fully Burdened Manufacturing Cost

Appendix J

GAAP

Section 1.26

Gene Editing

Section 1.27

Gross Profit

Appendix F

Gross Sales

Appendix F

In-License Payment

Section 1.28

7

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Defined Terms

Location

Indemnification Claim Notice

Section 16.6(c)

Indemnified Party

Section 16.6(c)

Information Request

Section 5.6(g)

JGC

Section 3.1(a)

Joint IP

Section 12.2

Licensed IP

Section 1.29

Licensed Product

Section 1.30

Losses

Section 16.6(a)

Major EU Countries

Section 1.22

Manufacturing

Section 1.31

Manufacturing and Supply Agreement

Section 7.4(b)(ii)

Marketing Costs

Appendix F

Master Collaboration Agreement

Preamble

Milestone Event

Section 11.2(a)

Milestone Payment

Section 11.2(a)

Modified Licensed Product

Section 1.30

Net Sales

Section 1.32

Operating Profits or Losses

Appendix F

Original MCA

Preamble

Other Operating Income/Expense

Appendix F

Party(ies)

Preamble

Profit & Loss Share

Section 11.4

Pivotal Study

Section 1.33

Regulatory Exclusivity Period

Section 1.34

ROW

Section 1.35

ROW Administration

Section 1.36

ROW Development & Commercialization Program

Section 1.37

ROW Development Plan

Section 1.38

ROW Post-Approval Manufacturing Plan

Section 7.3

Sales Costs

Appendix F

Sales Returns and Allowances

Appendix F

Second Indication

Section 1.39

Solely Owned IP

Section 12.1

Selling Party

Section 1.40

Specific Patent

Section 13.3

Sublicensee

Section 1.41

Target Antigen

Section 1.42

Third Party Claims

Section 16.6(a)

U.S. Administration

Section 1.43

U.S. Administration Liabilities

Section 16.8

U.S. Commercialization Budget

Section 1.44

U.S. Commercialization Plan

Section 1.45

U.S. Development Budget

Section 1.46

U.S. Development Costs

Appendix F

U.S. Development Plan

Section 1.47

8

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Defined Terms

Location

U.S. Development & Commercialization Program

Section 1.48

Valid Claim

Section 1.49

Vector Supplies

Section 1.50

Worldwide Commercialization Plan

Section 1.51

Worldwide Manufacturing Plan

Section 1.52

 

2.Overview.

2.1General.  During the CCPS Agreement Term, the Parties will conduct the
Development and Commercialization of Elected Candidate and Licensed Product
worldwide on the terms and conditions set forth in this CCPS Agreement.

2.2Roles and Responsibilities; Diligence.  

(a)The JGC will assign to each Party roles and responsibilities for performing
the U.S. Development & Commercialization Program.  Each Party, directly or
through one or more of its Affiliates, Sublicensees or permitted subcontractors,
will use Commercially Reasonable Efforts to perform the obligations assigned to
such Party by the JGC under the U.S. Development & Commercialization
Program.  Each Party will reasonably cooperate with the other Party in
performing such obligations.

(b)Celgene will assume sole responsibility for, and control of, Developing
Elected Candidate and Licensed Product in the Field outside of the United
States, and will establish a ROW Development & Commercialization Program for
that purpose.  Bluebird will reasonably cooperate with Celgene in such ROW
Development & Commercialization Program.

2.3Technical Assistance.  During the Collaboration Program Term, Bluebird will
reasonably cooperate with Celgene to provide all technical assistance, and to
transfer to Celgene any additional Know-How licensed to Celgene under Section
10.1, requested by Celgene to facilitate the transfer of Development efforts
related to Elected Candidate and Licensed Product.  Such cooperation will
include providing Celgene with reasonable access by teleconference or in-person
at Bluebird’s facilities to Bluebird personnel involved in the research and
Development of Elected Candidate to provide Celgene with a reasonable level of
technical assistance and consultation in connection with the transfer of such
Know-How.  Following the Collaboration Program Term, Bluebird will reasonably
cooperate with Celgene to provide reasonable amounts of technical assistance,
including to transfer to Celgene any additional Know-How licensed to Celgene
under Section 10.1, with respect to Elected Candidate or Licensed Product as
reasonably requested by Celgene with reasonable advance notice to Bluebird.  Any
dispute with respect to the amount and completeness of the technical assistance
and cooperation to be provided by Bluebird under this Section 2.3 will be
referred to and finally resolved by binding arbitration by a mutually agreeable,
disinterested, conflict-of-interest-free individual not affiliated or consulting
with either Party.  Any such arbitration will be conducted under the
then-current rules of the American Arbitration Association.

3.Governance and Joint Governance Committee.

3.1Joint Governance Committee.

(a)Governance Committee.  As soon as practicable following the CCPS Agreement
Effective Date, the Parties will establish a Joint Governance Committee,
comprised of three (3) representatives of Bluebird and three (3) representatives
of Celgene (the “JGC”).  Each Party may replace its representatives on the JGC
or its Program Director at any time upon written notice to the other
Party.  With the consent of the other Party (such consent not to be unreasonably
withheld, delayed or conditioned), each Party may

9

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

invite non-voting employees and consultants (including Dr. Malcolm K. Brenner)
to attend meetings of the JGC, subject to their agreement to be bound to the
same extent as a permitted subcontractor under Section 8.4.

(b)Meetings.  While in existence, the JGC will meet each calendar quarter and,
at a minimum, two (2) of such meetings each calendar year will be in person
(which in-person meeting will be held at locations mutually agreed by the
Parties).  In addition, either Party can call a meeting of the JGC on five (5)
business days prior written notice.  Meetings of the JGC will be effective only
if at least one (1) representative of each Party is present or
participating.  Each Party will be responsible for all of its own expenses of
participating in the meetings.  The Parties will endeavor to schedule the
calendar quarterly meetings of the JGC at least six (6) months in advance.  The
Parties will alternate in preparing and circulating a meeting agenda prior to
each such meeting.  The Party that prepared the agenda (or called the meeting)
will prepare written minutes of such meeting, and the preparing Party will
circulate such minutes within fifteen (15) days after such meeting.  The Parties
will agree on the minutes of each meeting promptly, but in no event later than
the next meeting of the JGC.

(c)Responsibilities.  The JGC will supervise the overall performance of the
Development and Commercialization of Elected Candidate and Licensed Product for
U.S. Administration, and within such scope will:

(i)Make all decisions regarding the Parties’ performance of the U.S. Development
& Commercialization Program (except as otherwise expressly provided in this CCPS
Agreement), including, subject to Section 2.2, which Party will have which
responsibilities under the U.S. Development & Commercialization Program (taking
into account each Party’s reasonably available resources and expertise (either
directly or through Third Party contracting));

(ii)Review and seek to coordinate the U.S. Development & Commercialization
Program with the ROW Development & Commercialization Program;

(iii)Address all matters specifically delegated to the JGC pursuant to this CCPS
Agreement;

(iv)Form such other committees as the JGC may deem appropriate, and require that
such committees meet at such times and places, provided that such committees may
make recommendations to the JGC but may not be delegated JGC decision-making
authority;

(v)Address such other matters relating to the activities of the Parties under
this CCPS Agreement as either Party may bring before the JGC, including any
matters that are expressly for the JGC to decide as provided in this CCPS
Agreement; and

(vi)Attempt to resolve any disputes on an informal basis.

(d)Decision-making.  The three (3) JGC representatives of each Party will
collectively have one (1) vote, and the JGC will make decisions only by
unanimous consent of each Party with respect to its vote, and each Party will
act reasonably in exercising its vote.  [***]  

(e)Limits on JGC Authority.  Each Party will retain the rights, powers and
discretion granted to it under this CCPS Agreement and no such rights, powers,
or discretion will be delegated to or vested in the JGC unless such delegation
or vesting of rights is expressly provided for in this CCPS Agreement or the
Parties expressly so agree in writing.  The JGC will not have the power to, nor
will the Party having the tie-breaking vote in the JGC have the power to (i)
amend, modify or waive compliance with this CCPS Agreement (other than as
expressly permitted hereunder), (ii) alter, increase or expand the Parties’
rights or obligations under this CCPS Agreement (other than as permitted by
Section 2.2), (iii) determine that a Party has fulfilled any obligations under
this CCPS Agreement or that a Party has breached any obligation

10

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

under this CCPS Agreement, (iv) make a decision that is expressly stated to
require the mutual agreement of the Parties, or (v) determine that milestone
events required for the payment of milestone payments have or have not
occurred.  For avoidance of doubt, the JGC will have no right to supervise or
direct the Development and Commercialization of Elected Candidate or Licensed
Product for ROW Administration, and Celgene will have sole decision making
authority with respect to such Development and Commercialization, including with
respect to the ROW Development & Commercialization Program.

(f)Term.  The JGC will cease to exist upon the end of the CCPS Agreement Term,
unless the Parties elect to extend the JGC upon termination of expiration of
this CCPS Agreement.

4.Development.

4.1Generally.  As of and after the CCPS Agreement Effective Date, subject to the
terms and conditions of this CCPS Agreement, the Parties will assume through the
JGC joint responsibility for Development of Elected Candidate and Licensed
Product for U.S. Administration, under the U.S. Development & Commercialization
Program, and Celgene will assume responsibility for Development of Elected
Candidate and Licensed Product for ROW Administration, under the ROW Development
& Commercialization Program.  

4.2Development Plan.  Promptly after the CCPS Agreement Effective Date, Celgene
will prepare an initial U.S. Development Plan, and the JGC will review and
approve such initial U.S. Development Plan, with the goal of coordinating and
harmonizing the U.S. Development Plan with the ROW Development
Plan.  Thereafter, Celgene will update the U.S. Development Plan each calendar
year, and the JGC will review and approve any such update or any other amendment
to the U.S. Development Plan.  In addition, either Party may request at any time
that the JGC consider and approve other updates to the U.S. Development
Plan.  Promptly after the CCPS Agreement Effective Date, Celgene will prepare an
initial ROW Development Plan and will provide it to the JGC for purposes of
discussion and the goal of coordinating and harmonizing the U.S. Development
Plan and the ROW Development Plan.  Thereafter, Celgene will update the ROW
Development Plan each year and submit it to the JGC for purposes of discussion
and the goal of coordinating and harmonizing the U.S. Development Plan and ROW
Development Plan.  Notwithstanding anything in this CCPS Agreement to the
contrary, the Parties acknowledge and agree that (i) Bluebird may decline to
perform any Development activity proposed to be conducted by Bluebird in
Worldwide Commercialization Plan (excluding Manufacturing of Vectors and
associated Payloads), and (ii) the U.S. Development Plan will not include, and
Bluebird will have no obligation to perform, any such Development activity that
Bluebird has declined to perform (other than the Manufacture of Vectors and
associated Payloads), provided that once Bluebird has agreed to perform a
Development activity, it will be obligated to perform, and cannot decline to
perform, such activity. Further:

(a)The JGC will set the required form and contents of the U.S. Development
Plan.  The JGC will seek to coordinate and harmonize the U.S. Development Plan
and the ROW Development Plan.

(b)Neither Party (itself or by or through any others, including any Affiliates
or Sublicensees) will take any material action regarding the Development of
Elected Candidate or Licensed Product for U.S. Administration unless described
in the U.S. Development Plan, provided that the foregoing will not restrict
Celgene from taking any action regarding the Development of Elected Candidate or
Licensed Product for ROW Administration.

(c)All Development of Elected Candidate and Licensed Product for U.S.
Administration will be conducted under the supervision of the JGC and as part of
the U.S. Development & Commercialization Program.

11

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(d)All Development of Elected Candidate and Licensed Product for ROW
Administration will be conducted under the sole control of Celgene and as part
of the ROW Development & Commercialization Program.  At each calendar quarter
meeting of the JGC, Celgene will provide the JGC with an update on the
Development of Elected Candidate and Licensed Product by Celgene for ROW
Administration.  During such meeting, Celgene will disclose to Bluebird all
material information regarding such Development.  

(e)Celgene will prepare and maintain, and will cause its Affiliates and
Sublicensees to prepare and maintain, reasonably complete and accurate records
regarding the Development of Elected Candidate and Licensed Product for ROW
Administration.  At each calendar quarter meeting of the JGC, Celgene will
provide the JGC with a reasonably detailed report regarding such efforts.  Such
report will contain sufficient detail to enable Bluebird to assess Celgene’s
compliance with its Development and Commercialization obligations hereunder,
including information with respect to the following:  (i) the design, status and
results of any animal studies and clinical trials for Licensed Product; and (ii)
any regulatory milestones, and any Regulatory Approvals achieved, for Licensed
Product.  In addition to the foregoing, Celgene will provide Bluebird with such
additional information regarding any such activities as Bluebird may reasonably
request from time to time.

4.3Development Budget and Costs.  Promptly after the CCPS Agreement Effective
Date, and concurrently with the preparation of the U.S. Development Plan,
Celgene will prepare an initial U.S. Development Budget, which U.S. Development
Budget will specify estimated U.S. Development Costs for each calendar year
covered by such U.S. Development Budget (as updated pursuant to the following
sentence, the “Budgeted U.S. Development Costs”), and the JGC will review and
approve, where practicable, such initial U.S. Development Budget at least six
(6) months in advance of such U.S. Development Costs being incurred.  [***]

5.Commercialization.

5.1Generally.  Subject to the terms and conditions of this CCPS Agreement,
(i) the Parties will assume through the JGC joint responsibility for
Commercialization of Licensed Product for U.S. Administration under the U.S.
Development & Commercialization Program, and (ii) Celgene will assume sole
responsibility for Commercialization of Licensed Product for ROW Administration
(including all costs and expenses arising therefrom).

5.2Commercialization Plan.  At such times as the JGC will deem appropriate, the
JGC will direct the Parties to mutually prepare a Worldwide Commercialization
Plan, and the JGC will review and approve such initial Worldwide
Commercialization Plan.  Thereafter, the JGC will have one or the other Party
(or both) update the Worldwide Commercialization Plan each calendar year, and
the JGC will review and approve any such update or any other amendment to the
Worldwide Commercialization Plan.  Notwithstanding anything in this CCPS
Agreement to the contrary, the Parties acknowledge and agree that (i) Bluebird
may decline to perform any Commercialization activity proposed to be conducted
by Bluebird in the Worldwide Commercialization Plan (other than Manufacturing of
Vectors and associated Payloads), and (ii) the Worldwide Commercialization Plan
will not include, and Bluebird will have no obligation to perform, any such
Commercialization activity that Bluebird has declined to perform, provided that
once Bluebird has agreed to perform a Commercialization activity, it will be
obligated to perform, and cannot decline to perform, such activity.  In
addition, either Party may request at any time that the JGC consider and approve
other updates to the Worldwide Commercialization Plan.  Further:

(a)The JGC will set the required form and contents of the Worldwide
Commercialization Plan.  The Worldwide Commercialization Plan will reflect a
singular marketing and sales approach worldwide, and will specify, among other
things, the number of sales reps in the U.S. for each Party, allocation of

12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

regions in the U.S. for each Parties’ sales force, creation of marketing
materials, planning for conferences, and other marketing activities.  

(b)Neither Party (itself or by or through any others, including any Affiliates
or Sublicensees) will take any material action regarding the Commercialization
of Licensed Product unless described in the Worldwide Commercialization Plan or
approved by the JGC.

(c)All Commercialization of Licensed Product for U.S. Administration will be
conducted under the supervision of the JGC and as part of the U.S. Development &
Commercialization Program.

(d)Celgene will have final decision making authority for all Commercialization
activities worldwide, including timing of launch and pricing and the Worldwide
Development Plan.

5.3U.S. Commercialization Budget.  At such times as the JGC will deem
appropriate, and concurrently with the preparation of the initial Worldwide
Commercialization Plan, Celgene will prepare an initial U.S. Commercialization
Budget, and the JGC will review and approve such initial U.S. Commercialization
Budget.  [***]

5.4Commercialization in the ROW.  Celgene, directly or through one or more of
its Affiliates or Sublicensees, will use Commercially Reasonable Efforts, (i) to
Develop Licensed Product in the Field for ROW Administration and to obtain
Regulatory Approvals therefor; and (ii) to Commercialize Licensed Product in the
Field for ROW Administration after obtaining such Regulatory Approval, in each
country in the ROW where Commercializing Licensed Product would be warranted by
using Commercially Reasonable Efforts.

5.5Branding.  Subject to further mutual written agreement of the Parties, to the
extent permitted by applicable Law and applicable Regulatory Authorities,
(i) all Licensed Product sold or distributed for U.S. Administration will have
the corporate brands of each Party displayed on an equally prominent basis, and
(ii) all Licensed Product sold or distributed for ROW Administration will have
the corporate brand of Bluebird displayed on a reasonably prominent basis.  At
such time as the JGC will deem appropriate, the Parties will enter into
appropriate trademark licensing agreements to achieve the foregoing.

5.6Training; Details.

(a)Celgene will direct the training of both Parties’ sales representatives and
will prepare and implement, in consultation with Bluebird, a training program
and training materials for such sales representatives.  In addition, Celgene
will specify the conduct and content of details (including detail scripts) for
the Licensed Product.  Bluebird will cause each of its sales representatives
assigned to promote the Licensed Product to attend and complete the training
program developed by Celgene for the Licensed Product in the United States to
assure a consistent, focused promotional strategy and message as and to the
extent consistent with applicable Law.  

(b)Each Party will be solely responsible for recruiting, hiring and maintaining
its sales force of sales representatives for promotion of the Licensed Product
in accordance with its standard procedures and the requirements of this CCPS
Agreement.  Each Party will be responsible for the activities of its sales
representatives, including compliance by its sales representatives with training
and detailing requirements.  In particular, each Party will provide its sales
representatives assigned to promote the Licensed Product with the level of
oversight, management, direction and sales support with respect to the promotion
of Licensed Product necessary to effectively and efficiently promote the
Licensed Product in accordance with the terms of this CCPS Agreement and
applicable Law.  If Celgene raises any concern with Bluebird regarding the
performance or fitness of any Bluebird sales representative, Bluebird will
address such concerns in a manner consistent with Celgene’s instructions,
including removal of such sales representative from the promotion of the
Licensed Product.

13

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(c)Each Party’s sales representatives assigned to promote the Licensed Product
will utilize only promotional materials that have been approved by the JGC.  All
detailing activities conducted by each Party’s sales representatives will be
consistent in all material respects with the promotional materials so
approved.  Each Party will train and instruct their respective sales
representatives to make only those statements and claims regarding the Licensed
Product, including as to efficacy and safety, that are consistent with the
Licensed Product labeling and accompanying inserts and the approved promotional
materials.  

(d)Bluebird will have the right, but not the obligation, to provide [***] of the
total sales representatives used by both Parties for promotion of Licensed
Product. The Worldwide Commercialization Plan will set forth the precise number
of Bluebird sales representatives consistent with the foregoing.  If Bluebird is
not at any particular time able to provide, for any reason, the number of sales
representatives specified in the Worldwide Commercialization Plan, then Celgene
will have the right to make up such shortfall using its sales representatives
until such time as Bluebird is able to provide its agreed upon number of sales
representatives.  Bluebird will engage sales representatives having the minimum
qualifications set forth in Schedule 5.6.  [***]

(e)Each Party will provide the JGC with a report, as soon as practicable but in
no event later than forty-five (45) days following the end of each calendar
quarter during the Term, setting forth the number of details made by its sales
representatives of Licensed Product in the United States during such calendar
quarter.  Costs and expenses for sales representatives will be charged to the
Profit & Loss Share on an FTE basis.

(f)Each Party will maintain records and otherwise establish procedures to ensure
compliance with all applicable Laws and professional requirements that apply to
the promotion and marketing of the Licensed Product, including compliance with
the PhRMA Code on Interactions with Healthcare Professionals.

(g)Celgene will have sole authority to execute medical and scientific affairs
and programs, including professional symposia and other educational activities,
and medical affairs studies based upon approved protocols.  Celgene will have
sole authority over all medical affairs activities relating to the Licensed
Product, including medical information support and medical communications and
publishing activities.  The Parties acknowledge that each Party may receive
requests for medical information concerning the Licensed Product from members of
the medical professions and consumers.  Celgene will have the exclusive right to
respond to questions and requests for information about the Licensed Product
received from such Persons that (i) warrant a response beyond the understanding
of the sales representatives or (ii) are beyond the scope of the Licensed
Product labels and inserts (each such request, an “Information Request”). If
Information Requests are received by Bluebird, the request will be referred to
Celgene’s medical information department or appointed Third Party vendor to
which Celgene has instructed Bluebird in writing to refer Information Requests.

14

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6.Regulatory.

6.1Generally.  Subject to Section 6.2 and the last sentence of Section 4.1, as
of and after the CCPS Agreement Effective Date, subject to the terms and
conditions of this CCPS Agreement, the Parties will assume through the JGC joint
responsibility for all regulatory matters regarding seeking Regulatory Approval
for Elected Candidate and Licensed Product for U.S. Administration, including
interacting with Regulatory Authorities in connection therewith, before and
after Regulatory Approval of Licensed Product.  Celgene will have sole
responsibility for all regulatory matters regarding seeking Regulatory Approval
for Elected Candidate and Licensed Product for ROW Administration, including
interacting with Regulatory Authorities in connection therewith, before and
after Regulatory Approval of Licensed Product.  Further:

(a)Prior to Regulatory Approval of Licensed Product for U.S. Administration, any
such regulatory activities for Elected Candidate and such Licensed Product will
be included in and will be part of the U.S. Development Plan (and thus subject
to Section 4.2(a)) and the U.S. Development & Commercialization Program.

(b)Prior to Regulatory Approval of Licensed Product for ROW Administration, any
such regulatory activities for Elected Candidate and such Licensed Product will
be included in and will be part of the ROW Development Plan and the ROW
Development & Commercialization Program.

(c)After any such Regulatory Approval for such Licensed Product for U.S.
Administration, any such regulatory activities for U.S. Administration will be
included in and will be part of the Worldwide Commercialization Plan and the
U.S. Development & Commercialization Program.

(d)After any such Regulatory Approval for such Licensed Product for ROW
Administration, any such regulatory activities for ROW Administration will be
included in and will be part of the Worldwide Commercialization Plan and the ROW
Development & Commercialization Program.

(e)Neither Party (itself or by or through any others, including any Affiliates
or Sublicensees) will take any material action regarding any such regulatory
activities unless described in the U.S. Development Plan, ROW Development Plan
or the U.S. Commercialization Plan.

(f)Celgene will deploy and administer any REMS or other safety monitoring
activity implemented for the Licensed Product, and be responsible for all
pharmacovigilance activities for the Licensed Product.

6.2Roles.  Subject to Section 6.1, Celgene will take the lead and have final
authority with respect to any regulatory activities for seeking Regulatory
Approval for Elected Candidate and Licensed Product worldwide.  Bluebird will
have the right (i) to review and provide comments on all Regulatory Data,
Regulatory Filings and Regulatory Approvals for U.S. Administration regarding
such activities, which comments will be included if reasonable, and
(ii) participate in all meeting with any Regulatory Authorities in the United
States regarding such activities.

6.3Ownership.  All Regulatory Filings for Elected Candidate and Licensed Product
worldwide will be made by Celgene, in Celgene’s name, and all Regulatory Filings
and Regulatory Approvals for Elected Candidate and Licensed Product worldwide
will be solely owned by Celgene.

7.Manufacture and Supply.

7.1Generally.  As of and after the CCPS Agreement Effective Date, subject to the
terms and conditions of this CCPS Agreement, (i) the Parties will assume through
the JGC joint responsibility for (1) Manufacture of Elected Candidate and
Licensed Product for Development and (2) Manufacture of Licensed Product for
Commercialization for U.S. Administration, each under the Development & U.S.

15

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Commercialization Program, and (ii) Celgene will assume sole responsibility for
Manufacturing Licensed Product for Commercialization for ROW Administration and,
subject to Section 7.4, Celgene will purchase Vector Supply from Bluebird or its
designee for such purpose.

7.2Manufacturing for Development and Commercialization for U.S.
Administration.  Prior to Regulatory Approval of Licensed Product in any
country, any Manufacturing activities for Development of Elected Candidate and
such Licensed Product will be included in and will be part of the Worldwide
Manufacturing Plan.  After any such Regulatory Approval for such Licensed
Product in the United States, any Manufacturing activities for Commercialization
of Licensed Product for U.S. Administration will be included in and will be part
of the U.S. Commercialization Plan and the U.S. Development and
Commercialization Program.  Neither Party (itself or by or through any others,
including any Affiliates or Sublicensees) will take any material action
regarding any such Manufacturing activities unless described in the Worldwide
Manufacturing Plan or the U.S. Commercialization Plan, unless approved by the
JGC.

7.3Manufacturing for ROW Administration.  Prior to Regulatory Approval of
Licensed Product in any country in the ROW, Celgene will provide to the JGC a
Manufacturing plan for the ROW in form and substance at least as detailed as the
applicable section of the U.S. Commercialization Plan (including covering the
applicable three-year time period) (the “ROW Post-Approval Manufacturing
Plan”).  Celgene (itself or by or through any others, including any Affiliates
or Sublicensees) will not materially deviate from the then current ROW
Post-Approval Manufacturing Plan when Manufacturing Licensed Product for
Commercialization for ROW Administration without first notifying the JGC in
writing and providing an updated ROW Post-Approval Manufacturing Plan.  

7.4Vector Manufacturing.  Notwithstanding this Section 7:

(a)Generally.  Bluebird will have the sole right to Manufacture Vector Supply
for the Development and Commercialization of Elected Candidate and Licensed
Product worldwide, and Celgene will have no rights with respect thereto except
as provided in Section 7.4(b)(iv).  Except as provided in Section 7.4(b)(iv) or
in the Manufacturing and Supply Agreement, neither Celgene nor any Affiliate of
Celgene (nor any others on behalf of or under license or sublicense from Celgene
or any of its Affiliates) will Manufacture (i) any Vector and associated Payload
for Licensed Product or (ii) Licensed Product, except for the Manufacture of
Licensed Product using Vector Supply supplied by or on behalf of
Bluebird.  Except as provided in Section 7.4(b)(iv) or in the Manufacturing and
Supply Agreement, Celgene and its Affiliates and Sublicensees will purchase all
Vector Supply exclusively from Bluebird or its designee.

(b)Vector Supply Terms.

(i)Except as provided in this Section 7.4(b)(iv) or in the Manufacturing and
Supply Agreement, Bluebird and its Affiliates will Manufacture, or cause a Third
Party to Manufacture, all Vector Supply for all Elected Candidate and Licensed
Product required for clinical Development and Commercialization in the Field
worldwide, and will have the right to make all necessary decisions regarding
arrangements with Third Party manufacturers, provided that Bluebird will
reasonably consult with Celgene with respect to all such arrangements and obtain
Celgene’s prior written consent, which will not be unreasonably withheld,
conditioned or delayed.  [***]

(ii)The Parties will enter into a “Manufacturing and Supply Agreement,” between
each other or among the Parties and an Affiliate or a Third Party, covering
Vector Supply as soon as reasonably practicable after the CCPS Agreement
Effective Date, which agreement will be consistent with and supersede the terms
of this Section 7.4(b) and will otherwise be subject in all respects to the
terms and conditions of this CCPS Agreement.

(iii)The cost to Celgene of Vector Supply for Commercialization for ROW
Administration

16

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

will equal [***], unless otherwise agreed by the Parties in writing.  The cost
of Vector Supply for Commercialization for U.S. Administration will be included
in the Cost of Goods Sold.  The cost of Vector Supply for Development will be
included in the U.S. Development Costs, subject to adjustment as provided
therein.

(iv)   The Manufacturing and Supply Agreement will include the terms set forth
in Appendix K, including terms permitting Celgene to establish “back-up” and/or
“second source” rights for Vector Supply and license grants from Celgene to
Bluebird under the Celgene Licensed IP to the extent necessary or useful for
Bluebird to Manufacture Vector Supply.  [***]

(v)At Celgene’s request, Bluebird will cooperate with Celgene’s reasonable
requests, at Celgene’s cost and expense, to engage in a technology transfer to
allow Celgene, in accordance with Section 7.4(b), to Manufacture Vector Supply
(through the first commercial batch of Vector Supply) itself or by through its
designated Third Party manufacturer, by transferring all Know-How, Materials,
technology and trade secrets Controlled by Bluebird or its Affiliates that are
necessary to Manufacture Vector Supply, thereby enabling Celgene (or such Third
Party) to Manufacture the Vector Supply.

(vi)Any purchase of Vector Supply from Bluebird or its designee will expressly
not include any license rights to any Know-How or Patents, but instead all
licenses (implied, by exhaustion or otherwise) will arise under Section 10.1, if
and as applicable.

(vii)For the purpose of this CCPS Agreement, certain words and phrases (and
their correlatives) relating to Manufacturing will have the meanings set forth
on Appendix K.

8.Supporting Provisions for Development and Commercialization.

8.1Co-Co Licenses.  In the event that through the JGC the Parties identify
Patents, Know-How or Materials of a Third Party that are necessary to Develop
and Commercialize Elected Candidate and Licensed Product worldwide, upon JGC
recommendation, one or the other Party (or both) will use commercially
reasonable efforts to obtain a license or other rights to such Patents, Know-How
or Materials for use in connection with the performance of such Development and
Commercialization (“Co-Co In-Licenses”).  Prior to entering into any Co-Co
In-License, the contracting Party will provide a draft copy to the other Party
and the other Party will have the right to review and provide comments to such
proposed Co-Co In-License.  Neither Party will enter into a Co-Co In-License
without the prior approval of the JGC, provided that Celgene will be free to
enter into any Co-Co In-License for ROW Administration notwithstanding this
Section 8.1.  If a Party enters into any Co-Co In-Licenses during the CCPS
Agreement Term, Appendix E hereto will be updated accordingly to include such
Co-Co In-Licenses.

8.2Records.  Each Party will maintain, or cause to be maintained, records of its
activities under this CCPS Agreement (including the Development & U.S.
Commercialization Program) in sufficient detail and in good manner appropriate
for research. Development, Commercialization, scientific, Patent and regulatory
purposes, that will properly reflect all work included in the Development & U.S.
Commercialization Program and under this CCPS Agreement, for a period of at
least ten (10) years after the creation of such records.  Each Party will have
the right to request a copy of any such records.

8.3Materials.

(a)Each Party will, during the CCPS Agreement Term, as a matter of course under
the U.S. Development & Commercialization Program or ROW Development &
Commercialization Program (collectively the “Development & U.S.
Commercialization Program”) or upon the other Party’s reasonable written
request, furnish to each other samples of Materials that are in such Party’s
Control and are necessary for the other Party to carry out its responsibilities
hereunder.

17

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(b)Each Party will use such Materials only in accordance with the Development &
U.S. Commercialization Program and otherwise in accordance with the terms and
conditions of this CCPS Agreement and any instructions provided by the Party
furnishing the Materials.  Except with the prior written consent of the
supplying Party (such consent not to be unreasonably withheld, delayed or
conditioned), the Party receiving any Materials will not distribute or otherwise
allow the release of Materials to any Affiliate (other than wholly-owned
subsidiaries) or Third Party, except for subcontracting as permitted
hereunder.  All Materials delivered to the receiving Party will remain the sole
property of the supplying Party and will be used in compliance with all
applicable Law.  The Materials supplied under this CCPS Agreement will be used
with prudence and appropriate caution in any experimental work because not all
of their characteristics may be known.

8.4Permitted Subcontracting.  Each Party may subcontract any of its activities
to be performed under the Development & U.S. Commercialization Program to an
Affiliate or Third Party, provided that any such Affiliate or Third Party will
have entered into a written agreement with such Party that includes terms and
conditions protecting and limiting use and disclosure of Confidential
Information and Materials and Know-How at least to the same extent as under this
CCPS Agreement, and requiring such Affiliate or Third Party and its personnel to
assign to such Party all right, title and interest in and to any Patents,
Know-How and Materials created, conceived or developed in connection with the
performance of subcontracted activities to the extent required to research,
Develop, Manufacture and Commercialize Elected Candidate and Licensed Product,
provided that with respect to Third Parties that are academic or other
non-commercial Persons, a Party will be required only to use commercially
reasonable efforts to obtain such assignment.  Any such subcontracting
activities will be described in the reports for the Collaboration Program
required by Section 8.5.

8.5Reports.  The Parties will prepare and provide to the other Party such
reports regarding their activities under this CCPS Agreement as the JGC may
reasonably require.  In addition, each Party will disclose to the other Party
information regarding those activities as such Party may reasonable
request.  Without limiting the foregoing, each Party will prepare and maintain,
and will cause its Affiliates and Sublicensees to prepare and maintain,
reasonably complete and accurate records regarding the Development of Elected
Candidate and Licensed Product, and Commercialization of Licensed Product
worldwide after Regulatory Approval therefor.  Each Party will provide to the
other Party a reasonably detailed report regarding such efforts at least once
every calendar year (and more frequently if required by the JGC).  Such report
will contain sufficient detail to enable a Party to assess the other Party’s
compliance with its Development and Commercialization obligations hereunder
(including under the Development & U.S. Commercialization Program), including
information with respect to the following: (i) the design, status and results of
any animal studies and clinical trials for Licensed Product; (ii) any regulatory
milestones, and any Regulatory Approvals achieved, for Licensed Product; and
(iii) activities with respect to selling, promoting, supporting, detailing and
marketing of Licensed Product.

9.In-Licenses.

9.1Applicable Bluebird In-Licenses and Other IP.

(a)Maintenance of Applicable Bluebird In-Licenses.  Bluebird (i) will duly
perform and observe all of its obligations under the Applicable Bluebird
In-Licenses in all material respects and maintain in full force and effect the
Applicable Bluebird In-Licenses, and (ii) will not, without Celgene’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed), (1) amend, modify, restate, cancel, supplement or waive any provision
of any Applicable Bluebird In-License, or grant any consent thereunder, or agree
to do any of the foregoing, or (2) exercise any right to terminate any
Applicable Bluebird In-License in each case ((1) and (2)) that would reasonably
be expected to adversely affect in any respect the rights of Celgene under this
CCPS Agreement, provided that Bluebird will provide prior written

18

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

notice to Celgene of all of the foregoing notwithstanding whether or not any of
the foregoing would reasonably be expected to adversely affect in any respect
the rights of Celgene under this CCPS Agreement.  Bluebird will provide Celgene
with written notice as promptly as practicable (and in any event within five (5)
business days) after becoming aware of any of the following: (A) any material
breach or default by Bluebird or any of its Affiliates of any covenant,
agreement or other provision of any Applicable Bluebird In-License, (B) any
notice or claim from the counterparty to any Applicable Bluebird In-License
terminating or providing notice of termination of any Applicable Bluebird
In-License, (C) any notice or claim alleging any breach of default under any
Applicable Bluebird In-License, or (D) the existence of any facts, circumstances
or events which alone or together with other facts, circumstances or events
would reasonably be expected (with or without the giving of notice or passage of
time or both) to give rise to a breach of or default under or right to terminate
any Applicable Bluebird In-License.  If Bluebird fails to pay any amounts due
under any Applicable Bluebird In-License and if such nonpayment would permit the
counterparty to such Applicable Bluebird In-License to terminate or suspend the
same or any rights thereunder, Celgene will have the right, but not the
obligation, in its sole discretion, to pay such amounts on Bluebird’s behalf,
and any amounts so paid by Celgene may be taken by Celgene as a credit against
any amounts payable to Bluebird under this CCPS Agreement.  

(b)Maintenance of Co-Co In-Licenses.  The contracting Party to any Co-Co
In-License (i) will duly perform and observe all of its obligations under the
Co-Co In-License in all material respects and maintain in full force and effect
the Co-Co In-License, and (ii) will not, without the other Party’s prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed),
(1) amend, modify, restate, cancel, supplement or waive any provision of any
Co-Co In-License, or grant any consent thereunder, or agree to do any of the
foregoing, or (2) exercise any right to terminate any Co-Co In-License in each
case ((1) and (2)) that would reasonably be expected to adversely affect in any
respect the rights of the non-contracting Party under this CCPS Agreement,
provided that the contracting Party will provide prior written notice to the
non-contracting Party of all of the foregoing notwithstanding whether or not any
of the foregoing would reasonably be expected to adversely affect in any respect
the rights of the non-contracting Party under this CCPS Agreement.  The
contracting Party to any Co-Co In-License will provide the other Party with
written notice as promptly as practicable (and in any event within five (5)
business days) after becoming aware of any of the following: (A) any material
breach or default by such contracting Party or any of its Affiliates of any
covenant, agreement or other provision of the Co-Co In-License, (B) any notice
or claim from the counterparty to the Co-Co In-License terminating or providing
notice of termination of the Co-Co In-License, (C) any notice or claim alleging
any breach of default under the Co-Co In-License, or (D) the existence of any
facts, circumstances or events which alone or together with other facts,
circumstances or events would reasonably be expected (with or without the giving
of notice or passage of time or both) to give rise to a breach of or default
under or right to terminate the Co-Co In-License.  If the contracting Party to a
Co-Co In-License fails to pay any amounts due under such Co-Co In-License and if
such nonpayment would permit the counterparty to such Co-Co In-License to
terminate or suspend the same or any rights thereunder, the other Party will
have the right, but not the obligation, in its sole discretion, to pay such
amounts on the other Party’s behalf, and any amounts so paid by such other Party
may be taken by such other Party as a credit against any amounts payable to the
other Party under this CCPS Agreement.

(c)[***]

(d)Applicable Bluebird In-License Requirements.  Celgene will abide, and will
cause all its Affiliates and applicable Sublicensees to abide, by all
requirements of each Applicable Bluebird In-License in all material respects
(and in any case in all respects in the case that failure to so abide would
result in a breach under the Applicable Bluebird In-License), to the extent
applicable to sublicensees thereunder and to the extent disclosed by Bluebird to
Celgene, with the understanding that disclosure by Bluebird of any Applicable
Bluebird In-License to Celgene will be deemed disclosure of such requirements of
such

19

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Applicable Bluebird In-License to Celgene.  In the event of a termination of any
Applicable Bluebird In-License, Bluebird agrees, to the extent requested by
Celgene, to reasonably assist Celgene in securing a direct license from the
applicable licensor under any Patents, Materials and Know-How that was licensed
to Bluebird and sublicensed to Celgene hereunder prior to such termination. In
addition, Bluebird agrees, if requested by Celgene, to reasonably assist Celgene
in securing a standby license from the applicable licensor under any Patents,
Materials and Know-How that are licensed to Bluebird and sublicensed to Celgene.

(e)Applicable Co-Co In-License Requirements.  Each non-contracting Party to a
Co-Co In-License will abide, and will cause all its Affiliates and applicable
Sublicensees to abide, by all requirements of each such Co-Co In-License in all
material respects (and in any case in all respects in the case that failure to
so abide would result in a breach under the Co-Co In-License), to the extent
applicable to sublicensees thereunder and to the extent disclosed by the
contracting Party to the non-contracting Party, with the understanding that
disclosure by the contracting Party of any Co-Co In-License to the
non-contracting Party will be deemed disclosure of such requirements of such
Co-Co In-License to the non-contracting Party.  In the event of a termination of
any Co-Co In-License, the contracting Party agrees, to the extent requested by
the non-contracting Party, to reasonably assist the non-contracting Party in
securing a direct license from the applicable licensor under any Patents,
Materials and Know-How that was licensed to the contracting Party and
sublicensed to the non-contracting Party hereunder prior to such
termination.  In addition, the contracting Party agrees, if requested by the
non-contracting Party, to reasonably assist the non-contracting Party in
securing a standby license from the applicable licensor under any Patents,
Materials and Know-How that are licensed to the contracting Party and
sublicensed to the non-contracting Party hereunder. [***]

10.License Grants.

10.1Development and Commercialization Licenses by Bluebird.  Subject to the
terms and conditions of this CCPS Agreement, Bluebird hereby grants to Celgene:

(a)a co-exclusive (with Bluebird and its Affiliates) license, with the right to
sublicense only as permitted by Section 10.3, under Bluebird Licensed IP and
Bluebird Regulatory Rights, (i) to Develop (including for clarity Manufacture)
Elected Candidate and Licensed Product for U.S. Administration and (ii) to
Commercialize (including for clarity Manufacture) Licensed Product for U.S.
Administration;

(b)a worldwide, exclusive (even as to Bluebird) license, with the right to
sublicense only as permitted by Section 10.3, under Bluebird Licensed IP and
Bluebird Regulatory Rights, (i) Develop (including for clarity Manufacture
(other than Vectors)) Elected Candidate and Licensed Product for ROW
Administration and (ii) to Commercialize (including for clarity Manufacture
(other than Vectors)) Licensed Product for ROW Administration; and

(c)a worldwide, co-exclusive (with Bluebird and its Affiliates) license, with
the right to sublicense only as permitted by Section 10.3, under Bluebird
Licensed IP and Bluebird Regulatory Rights, to Manufacture Vectors and
associated Payloads for Licensed Product for ROW Administration.

Further, (i) the foregoing licenses to Bluebird Regulatory Rights include the
right to reference same, (ii) the licenses to Commercialize granted in this
Section 10.1 will cover only the sale and offer for sale of Licensed Product in
finished form and not the sale or offer for sale of Vectors and associated
Payloads (other than as and to the extent incorporated in the Licensed Product),
and (iii) rights to Manufacture Vectors and associated Payloads are included
within the scope of the licenses granted to Celgene under this Section 10.1,
which rights are subject to the terms and conditions of Section 7.4(b).

10.2Development and Commercialization Covenant Not To Sue by Celgene.

(a)Subject to the terms and conditions of this CCPS Agreement, Celgene agrees
that neither

20

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

it nor its Affiliates will sue, assert any claim against, or otherwise
participate in any action or proceeding against Bluebird or any of its
Affiliates, sublicensees, contractors (including suppliers and manufacturers) or
agents, or cause or authorize any Person to do any of the foregoing, under the
Celgene Licensed IP and Celgene Regulatory Rights, with respect to Bluebird’s
(i) Development (including for clarity Manufacture) of Elected Candidate and
Licensed Product for U.S. Administration and (ii) Commercialization (including
for clarity Manufacture) of Licensed Product for U.S. Administration, all as
part of the Development & U.S. Commercialization Program; and (iii) Manufacture
of Vectors and associated Payloads for Licensed Product for ROW Administration.

(b)Celgene will require that any Person that takes after the CCPS Agreement
Effective Date any license or right in or to any Celgene Licensed IP and Celgene
Regulatory Rights that is subject to the covenant not to sue in Section 10.2(a)
is subject to the covenants not to sue set forth in this Section 10.2.

For clarity, (i) the foregoing covenants not to sue regarding Celgene Regulatory
Rights includes the right to reference same, (ii) such covenants not to sue with
respect to the Commercialization granted in this Section 10.2 will cover only
the sale and offer for sale of Licensed Product in finished form, and
(iii) Manufacture of Vectors and associated Payloads is included within the
scope of the covenants not to sue granted to Bluebird under this Section 10.2.

10.3Licensing and Sublicensing Rights.

(a)Transfer.  The licenses and covenants granted in Sections 10.1 and 10.2 are
transferable only upon a permitted assignment of this CCPS Agreement in
accordance with Section 18.12.

(b)Other Licenses.  Either Party can grant licenses to its own Licensed IP to
its Affiliates and other Third Parties, subject to the terms of this CCPS
Agreement (including the exclusivity and co-exclusivity provided for in the
licenses granted in Sections 10.1 and 10.2).

(c)Sublicenses.  The licenses and covenants granted in Sections 10.1 and 10.2
may be sublicensed, in full or in part, by the licensee Party by a written
agreement to its Affiliates and Third Parties (with the right to sublicense
through multiple tiers), provided, that as a condition precedent to and
requirement of any such sublicense:

(i)Celgene will obtain Bluebird’s written consent prior to granting to a Third
Party any sublicense of the licenses granted by Bluebird in Section 10.1 with
respect to the Development or Commercialization of Licensed Product for U.S.
Administration (such consent not to be unreasonably withheld, delayed or
conditioned).  

(ii)Bluebird will obtain Celgene’s written consent prior to granting to a Third
Party any sublicense of the covenant not to sue granted by Celgene in Section
10.2, or any other right to license, with respect to the Development or
Commercialization of Licensed Product for U.S. Administration (such consent not
to be unreasonably withheld, delayed or conditioned).  

(iii)The licensee Party will provide the licensor Party with a copy of any
sublicense agreement with a non-Affiliated Sublicensee within thirty (30) days
of execution thereof, and to the extent permitted under any Applicable Bluebird
In-License, such sublicense agreement may be redacted as necessary to protect
commercially sensitive information;

(iv)The licensor Party will be responsible for any and all obligations of such
Sublicensee as if such Sublicensee were such licensee Party hereunder;

(v)Any such Sublicensee will agree in writing to be bound by substantially
identical obligations as such licensee Party hereunder with respect to the
activities of such Sublicensee hereunder (and not with respect to the activities
of any other), including any Know-How disclosure obligations such

21

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

licensee Party has to the licensor Party hereunder with respect to the
activities of such Sublicensee hereunder (but excluding payment obligations);
and

(vi)The licensor Party will be made an express third-party beneficiary of any
such Sublicensee’s obligations under such sublicense agreement that relate to
compliance with the terms and conditions of this CCPS Agreement.

10.4Exclusivity.  

(a)During the CCPS Agreement Term, neither Party nor its Affiliates (nor any
others on behalf of or with, or under license (including a covenant not to sue)
or sublicense from, such Party or any of its Affiliates) will research, Develop,
Manufacture or Commercialize any actual or potential products (including Vectors
and associated Payloads) to be used in the Field (which, for the purposes of
this Section 10.4(a), will include all indications and will not be limited to
cancer) that specifically target the Target Antigen, other than pursuant to this
CCPS Agreement (which includes, for avoidance of doubt, research, Development,
Manufacture and Commercialization of improved and modified versions of the
Licensed Product by Celgene) or any other Development & U.S. Commercialization
Agreement (which includes, for avoidance of doubt, research, Development,
Manufacture and Commercialization of improved and modified versions of the
Licensed Product pursuant to this CCPS Agreement).  

(b)Notwithstanding Section 10.4(a), if (i) a Business Combination occurs with
respect to either Party with a Third Party or (ii) a Party acquires a Third
Party (including by a merger or consolidation) so that such Third Party becomes
an Affiliate over which the acquiring Party has control (as defined in the
definition of Affiliate), or (iii) a Party acquires all or substantially all of
the assets of a Third Party (including any Subsidiaries or divisions thereof)
(each of (i), (ii) and (iii), a “Business Acquisition”; such Party, the
“Business Party”), and, in each case, the Third Party (or any of such Third
Party’s Affiliates or any successors or assigns of such Third Party or such
Third Party’s Affiliates, other than the Business Party and its Affiliates as of
the Business Acquisition) (a) already has, or the acquired assets contain, as
applicable, a program that existed prior to, or was planned prior to and is
demonstrably to be implemented shortly after, the Business Acquisition or
(b) initiates and pursues a new program following such Business Acquisition, in
each case that would otherwise violate Section 10.4(a) (a “Business Program”),
then such Third Party (or any of such Third Party’s Affiliates or any successors
or assigns of such Third Party or such Third Party’s Affiliates, other than the
Business Party and its Affiliates as of the Business Acquisition), as
applicable, will be permitted to initiate, pursue and continue such Business
Program after such Business Acquisition and such initiation, pursuit and
continuation will not constitute a violation of Section 10.4(a); provided
however that (A) none of the Bluebird Licensed IP or Celgene Licensed IP, as the
case may be, or other Patents, Materials or Know-How Controlled by the other
Party and, in each case, licensed to the Business Party will be used in the
Business Program, and (B) the research or Development activities required under
this CCPS Agreement will be conducted separately from any research or
Development activities directed to such Business Program, including the
maintenance of separate lab notebooks and records (password-protected to the
extent kept on a computer network) and separate personnel working on each of the
activities under this CCPS Agreement and the activities covered under such
Business Program. [***]

10.5Contract Manufacturers.  Subject to the terms and conditions of this CCPS
Agreement, either Party will have the right to appoint by a written agreement
“contract manufacturers”, meaning any Third Party or Affiliate of such Party
that Manufactures Licensed Product (or components therefor, including for
Bluebird, Vectors and associated Payloads) for re-sale, but who itself is not a
“Sublicensee” hereunder and thereby exercises “have made” rights granted by the
other Party hereunder, as applicable, as well as “contract research
organizations” and other providers performing services on a Party’s behalf, none
of which will be deemed a “Sublicensee” hereunder.  Such Party will be
responsible for any such contract

22

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

manufacturer, contract research organization or service provider hereunder, and
further will require any such contract manufacturer, contract research
organization or service provider to agree in writing to comply with Sections
10.6 and 15.

10.6No Implied Rights.  No license, sublicense or other right is or will be
created or granted hereunder by implication, estoppel or otherwise.  Any
licenses, sublicenses or rights will be granted only as expressly provided in
this CCPS Agreement.  Neither Party will practice or otherwise use any Licensed
IP of the other Party other than in accordance with the licenses granted in
Section 10.1 and Section 10.2, as applicable.

10.7Additional IP; Other In-Licenses.

(a)Additional IP.  Except as set forth in Section 10.7(b), Celgene may, on or
after the CCPS Agreement Effective Date, elect to include within the scope of
the Bluebird Licensed IP any Know-How, Material, Patent, Regulatory Data,
Regulatory Filings or Regulatory Approvals (“Additional Bluebird IP”), that
would be Controlled by Bluebird but for required payments of Additional Payments
to a Third Party, by (i) providing notice to Bluebird of same and (ii) agreeing
to pay and in fact paying all Additional Payments with respect to Celgene’s
access or license to such Additional Bluebird IP.  Following Bluebird’s receipt
of such notice and subject to Celgene’s performance of its obligations to pay
any Additional Payments with respect to Celgene’s access or license to such
Additional Bluebird IP, such Additional Bluebird IP will be deemed Bluebird
Licensed IP hereunder.  For avoidance of doubt, this Section 10.7(a) does not
apply to Know-How, Materials, Patents, Regulatory Data, Regulatory Filings or
Regulatory Approvals licensed to Bluebird under the Applicable Bluebird
In-Licenses, all of which are deemed Controlled by Bluebird notwithstanding the
terms of this Section 10.7(a).

(b)Other In-Licenses.  Celgene may, on or after the CCPS Agreement Effective
Date, elect to convert any Other In-License to an Applicable New In-License by
providing notice to Bluebird of same.  Upon Bluebird’s receipt of such notice,
such Other In-License will be an Applicable New In-License hereunder, Appendix B
will automatically be updated to include such New In-License and the provisions
of this CCPS Agreement applicable to New In-Licenses, including Section 11.1,
will apply with respect to such Other In-License.

10.8Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
pursuant to any section of this CCPS Agreement are, and will be deemed to be,
rights and licenses to “intellectual property” (as defined in Section 101(35A)
of title 11 of the United States Code and of any similar provisions of
applicable Laws under any other jurisdiction (the “Bankruptcy Code”)).  Each
Party agrees that the other Party, as a licensee of rights and licenses under
this CCPS Agreement, will retain and may fully exercise all of its rights and
elections under the Bankruptcy Code.  The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party under
the Bankruptcy Code or analogous provisions of applicable Law outside the United
States, the other Party will be entitled to a complete duplicate of (or complete
access to, as appropriate) any intellectual property licensed to it and all
embodiments of such intellectual property, which, if not already in its
possession, will be promptly delivered to it (a) upon any such commencement of a
bankruptcy proceeding upon such other Party’s written request therefor, unless
the Party involved in the bankruptcy proceeding elects to continue to perform
all of its obligations under this CCPS Agreement or (b) if not delivered under
clause (a), following the rejection of this CCPS Agreement by the Party in the
bankruptcy proceeding upon written request therefor by the other Party.

23

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11.Payments and Royalties.

11.1Payments for In-Licenses.

(a)United States.  With respect to the Development and Commercialization of
Elected Candidate and Licensed Product for U.S. Administration hereunder, if any
payments become due under any Applicable Pre-Existing In-License, Applicable New
In-Licenses, Co-Co In-Licenses or Celgene Licensed Product In-License during the
CCPS Agreement Term, the contracting Party thereto will pay same and such
payment will be treated as U.S. Development Expenses or Allowable Expenses, as
appropriate, provided [***].

(b)ROW.  With respect to the Development and Commercialization of Elected
Candidate and Licensed Product for ROW Administration hereunder (including the
Manufacture of Vectors and associated Payloads therefor pursuant to
Section 7.2):  

(i)Applicable Pre-Existing In-Licenses. If any In-License Payment becomes due
under any Applicable Pre-Existing In-License during the CCPS Agreement Term,
Bluebird will pay same, provided that Celgene will reimburse Bluebird for any
such In-License Payment applicable to ROW Administration within thirty (30) days
of Celgene’s receipt of Bluebird’s written invoice therefor, which In-License
Payments (other than payments that are royalties) will not exceed [***],
and subject to Section 13.1.  Any such reimbursement by Celgene to Bluebird (1)
is in addition to and not in lieu of the other payments required by this
Section 11 and (2) will not be subject to Section 11.3(d).  

(ii)Applicable New In-Licenses.  Celgene may elect to take a sublicense under
any New In-License of Bluebird or its Affiliates and upon such election, such
New In-License will be an Applicable New In-License hereunder for all
purposes.  For the purposes of determining the Parties’ respective payment
obligations, all Applicable New In-Licenses as of and following the CCPS
Agreement Effective Date will be listed on Appendix B.  If any In-License
Payment becomes due under any Applicable New In-License during the CCPS
Agreement Term with respect to ROW Administration, Bluebird will pay same and,
subject to Section 13.1, Celgene will reimburse Bluebird for (i) [***] of such
payment that are royalties, which royalties will be subject to Section 11.3(d),
and (ii) [***] of such payment that are not royalties, in each case ((i) and
(ii)) within thirty (30) days of receipt of Bluebird’s written invoice
therefor.  If Celgene elects to convert an Other In-License to an Applicable
In-License pursuant to Section 10.7(b), Celgene will reimburse Bluebird for
[***] of any In-License Payments that became due under such Applicable New
In-License during the CCPS Agreement Term with respect to ROW Administration to
the same extent as if such Applicable New In-License was designated as such as
of the CCPS Agreement Effective Date, including with respect to applicable
Patent Costs in accordance with Section 6.1, provided that Bluebird provides
Celgene with a reasonable accounting of same.  If any In-License Payments are
royalties due under any Applicable New In-License during the CCPS Agreement Term
with respect to Licensed Product for ROW Administration, such royalties will be
subject to Section 11.3(d).  To the extent that any grant of a sublicense by
Celgene or any Sublicensees under an Applicable New In-License triggers a
payment obligation under such Applicable New In-License, Bluebird will pay same
and Celgene will reimburse Bluebird for [***] of such payment within thirty (30)
days of receipt of Bluebird’s written invoice therefor.  To the extent that any
grant of a sublicense by Bluebird or any Sublicensees under a Celgene Licensed
Product In-License triggers a payment obligation under such Celgene Licensed
Product In-License, Celgene will pay same and Bluebird will reimburse Celgene
for [***] of such payment within thirty (30) days of receipt of Celgene’s
written invoice therefor.

(iii)If any payments become due under any Co-Co In-Licenses during the CCPS
Agreement Term with respect to Licensed Product for ROW Administration, the
contracting Party will pay same, and further if Bluebird is the contracting
Party, Celgene will reimburse Bluebird for such payment

24

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

within thirty (30) days upon receipt of Bluebird’s written invoice therefor,
subject to Section 13.1.  Any such reimbursement by Celgene to Bluebird (1) is
in addition to and not in lieu of the other payments required by this Section 11
and (2) will not be subject to Section  11.3(d).  If any payments are royalties
due under any Co-Co In-License during the CCPS Agreement Term with respect to
Licensed Product for ROW Administration, such royalties will be subject to
Section  11.3(d).

(iv)If any payments become due under any Celgene Licensed Product In-License
with respect to Licensed Product for ROW Administration, Bluebird will be
responsible for [***] of such payments as provided in Section 4.1(e) of the
Master Collaboration Agreement, provided that if any such payments are royalties
with respect to Licensed Product for ROW Administration, such royalties will be
subject to Section 11.3(d).

11.2Milestone Payments.

(a)Generally.  Celgene will make milestone payments (each, a “Milestone
Payment”) to Bluebird upon the occurrence of each of the milestones events
(each, a “Milestone Event”) as set forth below in this Section 11.2.  Each of
the Milestone Payments will be payable to Bluebird by Celgene within forty-five
(45) days of the achievement of the specified Milestone Event, and such payments
when owed or paid will be non-refundable and non-creditable, and not subject to
set-off, except as otherwise set forth in Sections 4.3(c), 9.1(a), 9.1(b),
17.3(c) and 17.6 hereof or Sections 4.1(e), 4.3 and 10.6 of the Master
Collaboration Agreement.  Except with respect to Modified Licensed Products,
each of the Milestone Payments are payable only once in total under this CCPS
Agreement, whether achieved by one or more Licensed Products.  Notwithstanding
the foregoing, Bluebird will be entitled to receive [***] of the Milestone
Payments below, other than the Milestone Payment for the first Milestone Event
[***], for the [***] for each new Modified Licensed Product.

(b)Development Milestones.

[***]

11.3Royalties for Licensed Product for ROW Administration.

(a)Rates.  Subject to the remainder of this Section 11.3, Celgene will pay to
Bluebird running royalties, on a Licensed Product-by-Licensed Product basis,
based on the total aggregate annual Net Sales by Selling Parties of such
Licensed Product for ROW Administration in a given calendar year based on the
Royalty Rate in the table set forth below.

[***]

By way of example, in a given calendar year, if the aggregate annual Net Sales
for a Licensed Product for ROW Administration is [***], the following royalty
payment would be payable for those Net Sales under this Section 11.3(a): [***]

The Parties acknowledge and agree that for the purposes of calculating royalties
under this Section 11.3(a), the country of sale for Licensed Product will be
deemed to be the country in which such Licensed Product is administered to a
patient.

(b)Royalty Term.  Royalties under Section 11.3(a) will be payable, on a Licensed
Product-by-Licensed Product and country-by-country basis, on the Net Sales of
any Licensed Product for ROW Administration if at least one of the following two
(2) conditions apply:

(i)if one or more Valid Claims within any of Patents included within the
Bluebird Licensed IP Covers in such country such Licensed Product for ROW
Administration [***].

25

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(c)Royalty Reduction.  If Licensed Product is royalty-bearing only on account of
Section 11.3(b)(ii), then the royalty rates set forth in Section 11.3(a) with
respect to Net Sales attributable to Licensed Product will be reduced by [***].

(d)Third Party Royalty Payments – ROW Administration.  As provided in
Section 11.1(b), if Celgene (or its Sublicensee) is required to pay to a Third
Party under any New In-License or Co-Co License or any Celgene Licensed Product
In-License, any royalties for Commercialization of Licensed Product for ROW
Administration, or if Celgene or its Sublicensee, in its reasonable judgment, is
required to obtain a license from any Third Party under any Patent Covering
Licensed Product in order to Develop or Commercialize such Licensed Product for
ROW Administration, and if Celgene (or its Sublicensee) is required to pay to
such Third Party under such license any royalties, and the infringement of such
Patent cannot reasonably be avoided by Celgene or its Sublicensee, or if Celgene
(or its Sublicensee) is required by a court of competent jurisdiction to pay
royalties or lost profits to a Third Party based on a Patent as a result of the
such Commercialization (and the infringement of such Patent cannot reasonably be
avoided by Celgene or its Sublicensee), then the amount of Celgene’s royalty
obligations under this Section 11.3 will be reduced by [***] of the amount of
such royalties paid to such Third Party, provided however, that the royalties
payable under Section 11.3(a) will not be reduced in any such event below [***]
of the amounts set forth in Section 11.3(a) (but as may be further reduced
pursuant to Section 11.3(c) or 11.3(e)) for each royalty tier.  Any royalties
payable under any Applicable Pre-Existing In-Licenses may not be deducted under
this Section 11.3(d) from royalties owed to Bluebird.  Any royalties payable
under any Applicable New In-Licenses, Celgene Licensed Product In-Licenses and
Co-Co Licenses may be deducted under this Section 11.3(d) from royalties owed to
Bluebird.  Celgene (or its Sublicensee) will use its commercially reasonable
efforts to minimize the amount of any of the foregoing payments owed to Third
Parties.  Prior to Celgene or its Sublicensee exercising its reasonable judgment
under this Section 11.3(d), Celgene will provide Bluebird with written notice of
a potential need to obtain any license from Third Parties.  The Parties will
discuss the best course of action to resolve such potential license
requirement(s).  For clarity, the Parties acknowledge and agree that,
notwithstanding anything in this CCPS Agreement to the contrary, no royalties or
other amounts payable by Celgene (or its Sublicensee) to a Third Party with
respect to Licensed Product for U.S. Administration may act to reduce the amount
of Celgene’s royalty obligations under this Section 11.3.

(e)[***]

(f)Additional Royalty Provisions.  The royalties payable under Section 11.3(a)
will be subject to the following:

(i)only one royalty will be payable hereunder with respect to each Licensed
Product unit;

(ii)royalties when owed or paid hereunder will, except as provided in
Section 11.3(b), be non-refundable and non-creditable and not subject to
set-off, except as otherwise provided in 9.1(b), 17.3(d) and 17.6 hereof or
Sections 4.1(e), 4.3 and 10.6 of the Master Collaboration Agreement; and

(iii)except as expressly set forth in Section 11.3(c), Section 11.3(d) and
Section 11.3(e), no other royalty deductions are permitted hereunder

11.4Profit & Loss Share for Licensed Product for U.S. Administration.  The
Parties will share in Operating Profit or Loss with respect to Licensed Product
for U.S. Administration as follows: Bluebird will bear (and be entitled to)
fifty percent (50%), and Celgene will bear (and be entitled to) fifty percent
(50%) (the “Profit & Loss Share”).  Procedures for calendar quarterly reporting
of actual results and review and discussion of potential discrepancies,
quarterly reconciliation, reasonable forecasting, and other finance and
accounting matters, are set forth in Appendix F, and to the extent not set forth
in Appendix F, will be established by the JGC, subject to Section 11.5(e).

26

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11.5Payment Terms for Milestones and Royalties Due Hereunder.  [***]

11.6Mutual Convenience of the Parties.  The royalty and other payment
obligations set forth hereunder have been agreed to by the Parties for the
purpose of reflecting and advancing their mutual convenience, including the ease
of calculating and paying royalties and other amounts to Bluebird.

12.Ownership and Inventorship of IP.

12.1Solely-Owned IP.  Subject to Section 12.2, as between the Parties, each
Party will own and retain all right, title and interest in and to any and all
Know-How and Patents arising therefrom that are discovered, created, conceived,
developed or reduced to practice solely by or on behalf of such Party under or
in connection with this CCPS Agreement, including as part of the Development &
U.S. Commercialization Program (“Solely Owned IP”).  Subject to the licenses
hereunder and the other terms and conditions of this CCPS Agreement, each Party
will be solely responsible for the Prosecution and Maintenance, and the
enforcement and defense, of any Patents within its Solely Owned IP, and the
other Party will have no rights with respect thereto.

12.2Joint IP.  The Parties will jointly own any and all Know-How and Patents
arising therefrom that are discovered, created, conceived, developed or reduced
to practice jointly by or on behalf of the Parties under or in connection with
this CCPS Agreement, including as part of the Development & U.S.
Commercialization Program (“Joint IP”).  Each Party will have an undivided
one-half interest in and to Joint IP.  Each Party will exercise its ownership
rights in and to such Joint IP, including the right to license and sublicense or
otherwise to exploit, transfer or encumber its ownership interest, without an
accounting or obligation to, or consent required from, the other Party, but
subject to the licenses hereunder and the other terms and conditions of this
CCPS Agreement, including Section 10.4.  At the reasonable written request of a
Party, the other Party will in writing grant such consents and confirm that no
such accounting is required to effect the foregoing regarding Joint IP.  Each
Party, for itself and on behalf of its Affiliates, licensees and sublicenses,
and employees, subcontractors, consultants and agents of any of the foregoing,
hereby assigns (and to the extent such assignment can only be made in the future
hereby agrees to assign), to the other Party a joint and undivided interest in
and to all Joint IP.  The Prosecution and Maintenance, and the enforcement and
defense, of any Patents within Joint IP will be jointly managed by the Parties
on mutually agreeable terms to be entered into by the Parties at the time any
such Patents are first filed, provided that (i) all recoveries and Patent Costs
arising from the enforcement or defense of any Patents within Joint IP, absent
further agreement, will be shared by the Parties in accordance with Section 14.2
(provided that sufficient advance written notice of any such Patent Costs is
given to the Party not incurring same) and (ii) Patent Costs incurred in
connection with the Prosecution and Maintenance of Patents within Joint IP will
be apportioned as set forth in Sections 13.1 and 13.3, provided that in each
case ((i) and (ii)), and all recoveries and Patent Costs arising from those
activities, absent further agreement, will be shared equally by the Parties
(provided that sufficient advance written notice of any such Patent Costs is
given to the Party not incurring same), provided that if either Party elects not
to pay any such Patent Costs for any such Patent, the Parties will meet and
agree upon an equitable way to treat such Patent.

12.3Inventorship.  Inventorship determination for all Patents worldwide arising
from any Know-How discovered, created, conceived, developed or reduced to
practice by or on behalf of the Parties under or in connection with this CCPS
Agreement and thus the ownership thereof will be made in accordance with
applicable United States patent Laws.

12.4allocation.  Notwithstanding Sections 12.1 – 12.3, the Patent Committee may
allocate ownership of a particular item of intellectual property to improve the
prospects of obtaining patent protection with respect to such item of
intellectual property, even if such allocation is not in accordance with the
terms of Sections 12.1 – 12.3, so long as the Parties mutually agree to such
allocation.

27

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

13.Patent Prosecution and Maintenance.

13.1Generally.  Subject to Sections 13.2 and 13.3, each Party will have the sole
right to Prosecute and Maintain Patents within its respective Licensed
IP.  Bluebird will use commercially reasonable efforts to, where applicable and
permitted under applicable Law and upon Celgene’s reasonable request, separate
parent Patent applications within the Bluebird Licensed IP into one or more
separate Patent applications for Specific Patents, where doing so would not
reasonably be expected to materially harm any Patent within the Bluebird
Licensed IP or other Patents owned by Bluebird or its Affiliates, provided that
the foregoing limitation will not apply to Bluebird Licensed IP that is
Collaboration IP.  [***]

13.2Input.  Each Party will regularly provide the other with copies of all
applications for Patents within its respective Licensed IP, and all other
material submissions and correspondence with any patent authorities regarding
such Patents, in sufficient time to allow for review and comment by the other
Party.  In addition, each Party will provide the other Party and its counsel
with an opportunity to consult with such Party and its counsel regarding
Prosecution and Maintenance of any such Patents within the Field, and such Party
will consider in good faith all such comments timely made by such other Party
and its counsel. In the event of any disagreement between the Parties, the
licensor Party will have the final decision-making authority with respect to the
matter involved as long as the licensor Party acts in good faith.

13.3Specific Patents.  For any Patent within the Bluebird Licensed IP [***]
(each “Specific Patent”), the following will apply: upon Celgene’s written
request, and provided that Bluebird reasonably agrees with Celgene that the
following Prosecution and Maintenance activities would not materially harm any
other Patent within the Bluebird Licensed IP or other Patents owned by Bluebird
or its Affiliates (other than Collaboration IP), Celgene will control the
Prosecution and Maintenance of the Specific Patents, and notwithstanding
anything in Section 13.1 to the contrary, Celgene will be solely responsible for
the payment of all related Patent Costs.  In addition, Celgene will provide
Bluebird and its counsel with an opportunity to consult with Celgene and its
counsel regarding Prosecution and Maintenance of any such Specific Patents, and
Celgene will include or reflect all reasonable comments timely made by Bluebird
and its counsel.  Celgene acknowledges and agrees that Bluebird may grant
similar rights to other exclusive Third Party licensees under any Patent within
the Bluebird Licensed IP that has claims Covering only a product that is not a
Licensed Product (or its manufacture or use) and no other product (or its
manufacture or use), other than Specific Patents.  If the Parties cannot agree
whether or not any Patent within the Bluebird Licensed IP is a Specific Patent,
or if Bluebird claims that the foregoing Prosecution and Maintenance activities
would materially harm any other Patent within the Bluebird Licensed IP or other
Patents owned by Bluebird or any of its Affiliates, either of the Parties may
refer such dispute to a mutually agreeable, disinterested,
conflict-of-interest-free individual not affiliated or consulting with either
Party and who has at least fifteen (15) years of patent prosecution experience
in the pharmaceutical field.  Any such arbitration will be conducted under the
then-current rules of the American Arbitration Association, and the decision of
the arbitrator will be final.

13.4Election Not to Prosecute or Maintain or Pay Patent Costs.  If a Party
elects not (i) to Prosecute or Maintain any Patents within its respective
Licensed IP in any particular country before the applicable filing deadline or
continue such activities once filed in a particular country, or (ii) to pay the
Patent Costs associated with Prosecution or Maintenance of any Patents within
the Licensed IP as required by Section 13.1, then in each such case such first
Party will so notify the other Party, promptly in writing and in good time to
enable any deadlines by which an action must be taken to preserve such Patent in
such country to be met.  Upon receipt of each such notice by such first Party,
such other Party will have the right, but not the obligation, to notify such
first Party in writing on a timely basis that such other Party will continue the
Prosecution or Maintenance of such Patent on terms the Parties shall mutually
agree; it being understood that only U.S. Patents controlled by Celgene will be
subject to this sentence.  Notwithstanding

28

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

the foregoing, upon receipt of each such notice by Bluebird, Celgene will have
the right, but not the obligation, to notify Bluebird in writing on a timely
basis that Celgene will assume control of the Prosecution or Maintenance of such
Patent within the Bluebird Licensed IP, and bear the Patent Costs thereafter
incurred by Celgene with respect thereto.  In addition, Celgene will provide
Bluebird and its counsel with an opportunity to consult with Celgene and its
counsel regarding Prosecution and Maintenance of any such Patents, and Celgene
will include or reflect all reasonable comments timely made by Bluebird and its
counsel.  If after making such election, Celgene elects not to pay the Patent
Costs associated with Prosecution or Maintenance of any such Patent, then in
each such case Celgene will so notify Bluebird and on the ninetieth (90th) day
after Bluebird’s receipt of such notice such Patent will no longer be licensed
to Celgene hereunder and will no longer be included within the “Bluebird
Licensed IP” hereunder.  

13.5Third Party Rights.  To the extent that a Third Party licensor of a Party
has retained any right to Prosecute or Maintain any Patent within such Party’s
Licensed IP licensed to the other Party hereunder, or otherwise be involved in
such activities, such Party will use commercially reasonable efforts to cause
such Third Party licensor to take the actions specified by this Section 13
(including Sections 13.6 and 13.7) in a manner consistent with the in-license
applicable thereto, but such Party will not be deemed to be in breach of its
obligations under this Section 13 if, after using such commercially reasonable
efforts, it is unable to comply with such obligations because of actions taken
or not taken by such Third Party licensor.

13.6Patent Extensions.  Subject to the remainder of this Section 13.6, if any
election for patent term restoration or extension, supplemental protection
certificate or any of their equivalents may be made with respect to any Patent
within the Licensed IP, after consultation through the JGC.  If the Parties are
not able to reach mutual agreement, (i) Celgene will have the sole right to make
the final decision whether or not to seek such patent term restoration or
extension, supplemental protection certificate or any of their equivalents with
respect to Specific Patents and Patents within the Collaboration IP licensed to
Celgene hereunder and the Celgene Licensed IP, and (ii) Bluebird will have the
sole right to make the final decision whether or not to seek such patent term
restoration or extension, supplemental protection certificate or any of their
equivalents with respect to all other Patents within the Bluebird Licensed IP.

13.7Regulatory Exclusivity Periods.  With respect to any Patent listings
required for any Regulatory Exclusivity Periods for Product, the Parties will
mutually agree on which Patents within the Licensed IP to list, provided that if
the Parties are not able to agree, Celgene will have the right to make the final
decision, and provided further that the exercise of such right by Celgene will
not increase or otherwise change the rights or obligations of the Parties
hereunder.

13.8Cooperation.  Each Party will reasonably cooperate with the other Party in
the Prosecution and Maintenance of Patents within the Licensed IP.  Such
cooperation includes promptly executing all documents, or requiring inventors,
subcontractors, employees and consultants and agents of such Party and its
Affiliates and Sublicensees to execute all documents, as reasonable and
appropriate so as to enable the Prosecution and Maintenance of any such Patents
in any country.

13.9Patent Marking.  For Licensed Product for U.S. Administration, the JGC will
determine the Patent marking requirements in accordance with applicable
Law.  For Licensed Product for ROW Administration, Celgene will mark, and will
cause all other Selling Parties to mark, Product with all Patents within the
Bluebird Licensed IP in accordance with applicable Law, which marking obligation
will continue for as long as (and only for as long as) required under applicable
Law.

13.10Common Interest Disclosures.  With regard to any information or opinions
disclosed pursuant to this CCPS Agreement by one Party to the other Party
regarding Prosecution and Maintenance of Patent within the Licensed IP, or
enforcement of intellectual property and/or technology by or against Third
Parties, Bluebird and Celgene agree that they have a common legal interest in
determining the ownership,

29

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

scope, validity and/or enforcement of the Licensed IP, and whether, and to what
extent, Third Party intellectual property rights may affect the conduct of the
Development and Commercialization of any Licensed Product, and have a further
common legal interest in defending against any actual or prospective Third Party
claims based on allegations of misuse or infringement of intellectual property
rights relating to the Development or Commercialization of any Licensed
Product.  Accordingly, the Parties agree that all such information and materials
obtained by the Parties from each other will be used solely for purposes of the
Parties’ common legal interests with respect to the conduct of the
Agreement.  All such information and materials will be treated as protected by
the attorney-client privilege, the work product privilege, and any other
privilege or immunity that may otherwise be applicable.  By sharing any such
information and materials, neither Party intends to waive or limit any privilege
or immunity that may apply to the shared information and materials.  Neither
Party will have the authority to waive any privilege or immunity on behalf of
the other Party without such other Party’s prior written consent, nor will the
waiver of privilege or immunity resulting from the conduct of one Party be
deemed to apply against any other Party.  This Section 13.10 will be subject to
any right granted by either Party to any Third Party, provided that the grant of
such right to such Third Party does not conflict with the other Party’s rights
or the first Party’s obligations under this CCPS Agreement.

14.Patent Enforcement and Defense.

14.1Notice.  Each Party will promptly notify, in writing, the other Party upon
learning of any actual or suspected Competitive Infringement of any Patents
within the Licensed IP by a Third Party, or of any claim of invalidity,
unenforceability, or non-infringement of any Patents within the Licensed IP, and
will, along with such notice, supply the other Party with any evidence in its
possession pertaining thereto.  For purposes of this CCPS
Agreement, “Competitive Infringement” means any allegedly infringing activity in
the Field (which, for the purposes of this definition, will include all
indications and will not be limited to cancer) with respect to a Patent within
the Licensed IP, which activity (i) falls within the scope then in effect of the
licenses granted by Bluebird to Celgene as set forth in Sections 10.1 and 10.2,
(ii) is subject to Section 14.2(f), or (iii) would be competitive with a
Licensed Product and targets the same Target Antigen as such Licensed Product.

14.2Enforcement and Defense. [***]

15.Confidentiality.

The Parties acknowledge and agree that terms of this CCPS Agreement and all
Materials, ideas and information of any kind, whether in written, oral,
graphical, machine-readable or other form, whether or not marked as confidential
or proprietary, which are transferred, disclosed or made available by a Party or
at the request of a Party, including any of the foregoing of Third Parties, will
be subject to the provisions of Section 10 of the Master Collaboration
Agreement. The Parties agree to issue the joint press release on Appendix G
promptly following the CCPS Agreement Effective Date.  A redacted version of
this CCPS Agreement will be agreed to by the Parties and shall be consistent
with the corresponding redacted version of this CCPS Agreement in such manner as
is provided in Section 8.3 of the Master Collaboration Agreement.

16.Warranties; Limitations of Liability; Indemnification.

16.1Representations and Warranties.  Each Party represents and warrants to the
other as of the CCPS Agreement Effective Date that it has the legal right and
power to enter into this CCPS Agreement, to extend the rights and licenses
granted or to be granted to the other in this CCPS Agreement, and to fully
perform its obligations hereunder.

30

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

16.2Additional Representations and Warranties of Bluebird.  Except as set forth
in Schedule 16.2, Bluebird represents and warrants to Celgene that, as of the
CCPS Agreement Effective Date:

(a)Licensed IP.  Appendix H sets forth a complete and accurate list of all
Patents included in the Bluebird Licensed IP, indicating the owner, licensor
and/or co-owner(s), if applicable, and, for any Elected Candidate and Licensed
Product-relevant subject matter or Materials, if no Patent is specifically
licensed, a list of all subject matter or Materials that are included in the
Bluebird Licensed IP, including those licensed under a materials use license or
equivalent.  Bluebird Controls the Patents listed on Appendix H and the Know-How
within the Bluebird Licensed IP, and is entitled to grant the licenses specified
herein.  Bluebird has not granted to any Third Party any rights or licenses
under such Patents or Know-How within the Bluebird Licensed IP that would
conflict with the licenses granted to Celgene hereunder.

(b)Third Party Agreements.  The Applicable Bluebird In-Licenses are valid and
binding obligations of Bluebird and, to the Knowledge of Bluebird, the
applicable licensor, enforceable against Bluebird and, to the Knowledge of
Bluebird, the applicable licensor, in accordance with their terms, except as may
be limited by general principles of equity (regardless of whether considered in
a proceeding at law or in equity) and by applicable bankruptcy, insolvency,
moratorium and other similar Laws of general application relating to or
affecting creditors’ rights generally.  Neither Bluebird nor any of its
Affiliates has received any notice of any counterparty’s intention to terminate
any Applicable Bluebird In-License in whole or in part or any notice requesting
any amendment, alteration or modification of such Applicable Bluebird In-License
or any sublicense or assignment thereunder.  There is no breach or default, or
event which upon notice or the passage of time, or both, would give rise to any
breach or default, in the performance of any Applicable Bluebird In-License by
Bluebird or any of its Affiliates or, to the Knowledge of Bluebird, the
counterparty thereto, and Bluebird has not received any notice of any such
breach, default or event.  Except for the Applicable Bluebird In-Licenses,
neither Bluebird nor any of its Affiliates is a party to any license, sublicense
or other agreement pursuant to which Bluebird or such Affiliate has received a
license or other rights relating to the Elected Candidate or Licensed
Product.  All Patents and Know-How licensed to Bluebird under the Applicable
Bluebird In-Licenses are Controlled by Bluebird for purposes of the licenses
granted to Celgene under this CCPS Agreement.

(c)Patents.  To Bluebird’s Knowledge, the Patents listed on Appendix H have been
procured or are being procured from the respective patent offices in accordance
with applicable Law.  None of the Patents included in the Bluebird Licensed IP
is or has been involved in any opposition, cancellation, interference, reissue
or reexamination proceeding, and no Bluebird Licensed IP is the subject of any
judicial, administrative or arbitral order, award, decree, injunction, lawsuit,
proceeding or stipulation.  Neither Bluebird nor any of its Affiliates has
received any notice alleging that the Patents in the Bluebird Licensed IP are
invalid or unenforceable, or challenging Bluebird’s ownership of or right to use
any such rights.

(d)No Conflicts.  The execution, delivery and performance by Bluebird of this
CCPS Agreement and the consummation of the transactions contemplated hereby will
not result in any violation of, conflict with, result in a breach of or
constitute a default under any understanding, contract or agreement to which
Bluebird is a party or by which it is bound.  Neither Bluebird nor any of its
Affiliates has entered into any agreement or otherwise licensed, granted,
assigned, transferred, conveyed or otherwise encumbered or disposed of any
right, title or interest in or to any of its assets, including any intellectual
property rights, that would in any way conflict with or impair the scope of any
rights or licenses granted to Celgene hereunder.

(e)Outlicenses.  Appendix I sets forth a complete and accurate list of all
agreements relating to the licensing, sublicensing or other granting of rights
by Bluebird to any Person with respect to the Bluebird Licensed IP and the
Target Antigen, and Bluebird has provided complete and accurate copies of

31

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

all such agreements to Celgene.  Except for the Applicable Bluebird In-Licenses,
Bluebird and its Affiliates are not subject to any payment obligations to Third
Parties as a result of the execution or performance of this CCPS
Agreement.  Neither Bluebird nor any of its Affiliates has granted any liens or
security interests on the Bluebird Licensed IP and the Bluebird Licensed IP is
free and clear of any mortgage, pledge, claim, security interest, covenant,
easement, encumbrance, lien or charge of any kind.

(f)No Proceedings.  There60 is no action, suit, proceeding or investigation
pending or, to the Knowledge of Bluebird, currently threatened in writing
against or affecting Bluebird that questions the validity of this CCPS Agreement
or the right of Bluebird to enter into this CCPS Agreement or consummate the
transactions contemplated hereby.

(g)No Infringement.  Neither Bluebird nor any of its Affiliates has received any
notice of any claim that any Patent, Know-How or other intellectual property
Controlled by a Third Party would be infringed or misappropriated by the
production, use, research, Development, Manufacture or Commercialization of the
Elected Candidate or Licensed Product pursuant to this CCPS Agreement, and, to
the Knowledge of Bluebird, there are no Patents, Know-How or other intellectual
property owned by a Third Party and not included in the Bluebird Licensed IP or
Bluebird In-Licensed IP that are necessary for the production, use, research,
Development, Manufacture or Commercialization of Elected Candidate or Licensed
Product.

16.3Disclaimers.  Without limiting the respective rights and obligations of the
Parties expressly set forth herein, each Party specifically disclaims any
guarantee that any Licensed Product will be successful, in whole or in part.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS CCPS AGREEMENT, THE PARTIES MAKE
NO REPRESENTATIONS AND EXTEND NO WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO ANY PATENTS, KNOW-HOW, ELECTED CANDIDATE OR LICENSED
PRODUCT, INCLUDING WARRANTIES OF VALIDITY OR ENFORCEABILITY OF ANY PATENT
RIGHTS, TITLE, QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, PERFORMANCE, AND NONINFRINGEMENT OF ANY THIRD PARTY PATENTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS.

16.4[***]

16.5Performance by Others.  The Parties recognize that each Party may perform
some or all of its obligations under this CCPS Agreement through Affiliates and
permitted subcontractors provided, however, that each Party will remain
responsible and liable for the performance by its Affiliates and permitted
subcontractors and will cause its Affiliates and permitted subcontractors to
comply with the provisions of this CCPS Agreement in connection therewith.

16.6Indemnification.

(a)Indemnification by Celgene.  Celgene will indemnify Bluebird, its Affiliates
and their respective directors, officers, employees, Third Party licensors and
agents, and their respective successors, heirs and assigns (collectively,
“Bluebird Indemnitees”), and defend and save each of them harmless, from and
against any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) in connection
with any and all suits, investigations, claims or demands of Third Parties
(collectively, “Third Party Claims”) against the Bluebird Indemnitees arising
from or occurring as a result of: (i) the material breach by Celgene of any term
of this CCPS Agreement; (ii) any gross negligence or willful misconduct on the
part of Celgene in performing its obligations under this CCPS Agreement; (iii)
the Development or Commercialization by or on behalf of Celgene or any of its
Affiliates or Sublicensees of Elected Candidate or Licensed Product for ROW
Administration, and (iv) [***], except in each case for those Losses for which
Bluebird has an obligation to indemnify Celgene

32

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

pursuant to Section 16.6(b), as to which Losses each Party will indemnify the
other to the extent of their respective liability; provided, however, that
Celgene will not be obligated to indemnify Bluebird Indemnitees for any Losses
to the extent that such Losses arise as a result of gross negligence or willful
misconduct on the part of an Bluebird Indemnitee.

(b)Indemnification by Bluebird.  Bluebird will indemnify Celgene, its Affiliates
and their respective directors, officers, employees and agents, and their
respective successors, heirs and assigns (collectively, “Celgene Indemnitees”),
and defend and save each of them harmless, from and against any and all Losses
in connection with any and all Third Party Claims against the Celgene
Indemnitees arising from or occurring as a result of: (i) the material breach by
Bluebird of any term of this CCPS Agreement; (ii) any gross negligence or
willful misconduct on the part of Bluebird in performing its obligations under
this CCPS Agreement; or (iii) the Development by or on behalf of Bluebird or any
of its Affiliates or Sublicensees of Elected Candidate or Licensed Product,
except in each case for those Losses for which Celgene has an obligation to
indemnify Bluebird pursuant to Section 16.6(a), as to which Losses each Party
will indemnify the other to the extent of their respective liability for the
Losses; provided, however, that Bluebird will not be obligated to indemnify
Celgene Indemnitees for any Losses to the extent that such Losses arise as a
result of gross negligence or willful misconduct on the part of a Celgene
Indemnitee.

(c)Notice of Claim.  All indemnification claims provided for in Sections 16.6(a)
and 16.6(b) will be made solely by such Party to this CCPS Agreement (the
“Indemnified Party”).  The Indemnified Party will promptly notify the
indemnifying Party (an “Indemnification Claim Notice”) of any Losses or the
discovery of any fact upon which the Indemnified Party intends to base a request
for indemnification under Section 16.6(a) and 16.6(b), but in no event will the
indemnifying Party be liable for any Losses that result from any delay in
providing such notice.  Each Indemnification Claim Notice must contain a
description of the claim and the nature and estimated amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time).  The
Indemnified Party will furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.

(d)Defense, Settlement, Cooperation and Expenses.

(i)Control of Defense.  At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice, provided however that (A) the Third Party Claim
solely seeks monetary damages and (B) the indemnifying Party expressly agrees in
writing that as between the indemnifying Party and the Indemnified Party, the
indemnifying Party will be solely obligated to satisfy and discharge the Third
Party Claim in full and is able to reasonably demonstrate that it has sufficient
financial resources (the matters described in (A) and (B), the “Litigation
Conditions”).  The assumption of the defense of a Third Party Claim by the
indemnifying Party will not be construed as an acknowledgment that the
indemnifying Party is liable to indemnify the Indemnified Party in respect of
the Third Party Claim, nor will it constitute a waiver by the indemnifying Party
of any defenses it may assert against the Indemnified Party’s claim for
indemnification.  Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party (the indemnifying
Party will consult with the Indemnified Party with respect to a possible
conflict of interest of such counsel retained by the indemnifying Party).  The
Indemnified Party may, at any time, assume the defense of a Third Party Claim if
at any time the Litigation Conditions are not satisfied with respect to such
Claim.  In the event the indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party will immediately deliver to the indemnifying Party
all original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim.  Should the
indemnifying Party assume the defense of a

33

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Third Party Claim, except as provided in Section 16.6(d)(ii) the indemnifying
Party will not be liable to the Indemnified Party for any legal costs or
expenses subsequently incurred by such Indemnified Party in connection with the
analysis, defense or settlement of the Third Party Claim.  In the event that it
is ultimately determined that the indemnifying Party is not obligated to
indemnify, defend or hold harmless the Indemnified Party from and against the
Third Party Claim, the Indemnified Party will reimburse the indemnifying Party
for any and all costs and expenses (including attorneys’ fees and costs of suit)
and any Third Party Claims incurred by the indemnifying Party in its defense of
the Third Party Claim.

(ii)Right to Participate in Defense.  Without limiting Section 16.6(d)(i), any
Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (i) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (ii) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 16.6(d)(i) (in which case the Indemnified Party will
control the defense), (iii) the interests of the Indemnified Party and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
applicable Law, ethical rules or equitable principles, or (iv) the indemnifying
Party no longer satisfies the Litigation Conditions, in which case the
indemnifying Party will assume [***] percent ([***]%) of any such costs and
expenses of counsel for the Indemnified Party.

(iii)Settlement.  With respect to any Third Party Claims that relate solely to
the payment of money damages in connection with a Third Party Claim and that
will not result in the Indemnified Party’s becoming subject to injunctive or
other relief or otherwise adversely affecting the business of the Indemnified
Party in any manner, and as to which the indemnifying Party will have
acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, and subject to the Litigation Conditions being satisfied, the
indemnifying Party will have the sole right to agree to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, will deem
appropriate.  With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 16.6(d)(i), the indemnifying Party will have
authority to agree to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (such consent not to be unreasonably withheld, delayed or
conditioned).  The indemnifying Party will not be liable for any settlement or
other disposition of a Loss by an Indemnified Party that is reached without the
prior written consent of the indemnifying Party.  Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party will admit any liability with respect to or settle, compromise
or discharge, any Third Party Claim without the prior written consent of the
indemnifying Party, such consent not to be unreasonably withheld, delayed or
conditioned.

(iv)Cooperation.  If the indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party will, and will cause each other
Indemnified Party to, cooperate in the defense or prosecution thereof and will
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith.  Such cooperation will
include access during normal business hours afforded to indemnifying Party to,
and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such Third Party Claim, and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket costs and expenses in connection therewith.

34

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(v)Costs and Expenses.  Except as provided above in this Section 16.6(d), the
costs and expenses, including attorneys’ fees and expenses, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

16.7Insurance.  Each Party will maintain at its sole cost and expense, an
adequate liability insurance or self-insurance program (including product
liability insurance) to protect against potential liabilities and risk arising
out of activities to be performed under this CCPS Agreement, and any agreement
related hereto and upon such terms (including coverages, deductible limits and
self-insured retentions) as are customary in the U.S. pharmaceutical industry
for the activities to be conducted by such Party under this CCPS
Agreement.  Subject to the preceding sentence, such liability insurance or
self-insurance program will insure against all types of liability, including
personal injury, physical injury or property damage arising out of the
manufacture, sale, use, distribution or marketing of Licensed Product.  The
coverage limits set forth herein will not create any limitation on a Party’s
liability to the other under this CCPS Agreement.

16.8U.S. Administration Liabilities. In the event that either Party (i) incurs
any Losses in connection with a Third Party Claim for personal injury or death
caused by the use of Licensed Product for U.S. Administration, or (ii) is
required to make payments to any Third Party in order to acquire a license or
other rights under Patents or Know-How necessary for the Development,
Manufacture or Commercialization of Licensed Product for U.S. Administration
(collectively, “U.S. Administration Liabilities”), such U.S. Administrative
Losses arising from or occurring as a result of the performance, in good faith,
of the Development, Manufacture or Commercialization of Licensed Product for
U.S. Administration in accordance with this CCPS Agreement will be charged to
such Party’s Operating Profit or Loss under the Profit & Loss Share, provided
that Operating Profit or Loss will not include U.S. Administration Liabilities
of a Party or its Affiliates: (1) that are caused by a breach of this CCPS
Agreement by such Party or its Affiliates; (2) incurred with respect to or
allocable to products other than Licensed Product for U.S. Administration; or
(3) that are subject to indemnification by such Party pursuant to Section 16.6
(and for clarity, if a Third Party makes a Third Party Claim directly against
Bluebird (or any of its Affiliates) or Celgene (or any of its Affiliates),
respectively, that would otherwise be indemnified by Bluebird or Celgene,
respectively, if such Third Party Claim had been made against the other Party
(or any of its Affiliates), then U.S. Administration Liabilities incurred by
Bluebird or Celgene in connection with such direct Third Party Claim will not be
included in the calculation of Operating Profit or Loss).

17.Term and Termination.

17.1Term.  This CCPS Agreement will commence as of the CCPS Agreement Effective
Date and, unless sooner terminated in accordance with the terms hereof or by
mutual written consent, will continue on a country-by-country basis, until there
are no more payments owed one or the other Party on Licensed Product in such
country (the longest such period of time for any Licensed Product hereunder, the
“CCPS Agreement Term”); for clarity, unless sooner terminated in accordance with
the terms hereof or by mutual written consent, this CCPS Agreement Term will
continue in all events until Licensed Product is no longer being Developed or
Commercialized in the United States.  Upon there being no more such payments
hereunder for any such Licensed Product in such country (other than the United
States), the licenses contained in Section 10.1 will become fully paid up and
will remain exclusive with respect to such Licensed Product in such country.

35

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

17.2Termination by Bluebird.

(a)Breach.  Bluebird will have the right to terminate this CCPS Agreement in
full upon delivery of written notice to Celgene in the event of any material
breach by Celgene of any terms and conditions of this CCPS Agreement in a manner
that fundamentally frustrates the transactions contemplated by this CCPS
Agreement, provided that such termination will not be effective if such breach,
has been cured within [***] after written notice thereof is given by Bluebird to
Celgene specifying the nature of the alleged breach (or, if such default cannot
be cured within such [***] after such notice if Celgene commences actions to
cure such default within such [***] and thereafter diligently continues such
actions, but fails to cure the default by the end of such [***]); provided,
however, that to the extent such material breach involves the failure to make a
payment when due, such breach must be cured within [***] after written notice
thereof is given by Bluebird to Celgene.

(b)[***]

(c)Termination of the Profit & Loss Share.  Bluebird will have the right to
terminate the Profit & Loss Share by delivering written notice to Celgene, such
termination to be effective [***] following the date of such notice.  Promptly
following such notice, the Parties will enter into a license agreement with
respect to the United States and the ROW, which agreement will be substantially
identical to the License Agreement, with such changes that the Parties may,
acting reasonably, mutually agree are required in order to address any specific
facts or circumstances existing at the time of such termination.  The Parties
will enter into such license agreement no later than the effective date of such
termination and, if such license agreement is not entered into prior the
expiration of such [***], upon execution, the effective date of such license
agreement will be deemed to be the effective date of such termination.  For
clarity, (i) termination of the Profit & Loss Share pursuant to this Section
17.2(c) will not release Bluebird from any obligation or liability which, at the
time of the effective date of such termination, has already accrued to Celgene
or which is attributable to a period prior to the effective date of such
termination, and (ii) any events that have already occurred before the effective
date of such termination (such as achievement of any milestones) will not
trigger any payment obligation by Celgene to Bluebird under such executed
license agreement (other than, for clarity, the Milestone Payment based on the
Pivotal Study if not already paid or accrued under this CCPS Agreement).  

17.3Termination by Celgene.

(a)Breach.  Celgene will have the right to terminate this CCPS Agreement in full
upon delivery of written notice to Bluebird in the event of any material breach
by Bluebird of any terms and conditions of this CCPS Agreement in a manner that
fundamentally frustrates the transactions contemplated by this CCPS Agreement,
provided that such termination will not be effective if such breach has been
cured within [***] after written notice thereof is given by Celgene to Bluebird
specifying the nature of the alleged breach (or, if such default cannot be cured
within such [***], within [***] after such notice if Bluebird commences actions
to cure such default within such [***] period and thereafter diligently
continues such actions, but fails to cure the default by the end of such [***].

(b)Discretionary Termination.  Beginning with [***], Celgene will have the right
to terminate this CCPS Agreement in full, at its discretion for any reason, by
delivering written notice to Bluebird, such termination to be effective [***]
following the date of such notice.

(c)[***]

(d)Alternative to Termination Under Section 17.3(a).  If Celgene has the right
to terminate this CCPS Agreement under Section 17.3(a) or 17.3(c) (including
expiration of all applicable cure periods thereunder), in lieu of exercising
such termination right, Celgene may elect once by written notice to

36

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Bluebird before the end of such applicable cure period to have this CCPS
Agreement continue in full force and effect and instead have, starting
immediately after the end of such applicable cure period, any future Milestone
Payments set forth in Section 11.2(b) and the royalty rates set forth in the
table set forth in Section 11.3(a) be reduced by [***], provided that such
reduction will not apply if such future Milestone Payments and royalty rates
have already been reduced pursuant to Section 11.4(c) of the Master
Collaboration Agreement.

17.4Effects of Termination or Expiration.  Upon termination (but not expiration
pursuant to Section 17.1) of this CCPS Agreement for any reason:

(a)Wind Down. Celgene will responsibly wind-down, in accordance with accepted
pharmaceutical industry norms and ethical practices, any on-going clinical
studies for which it has responsibility hereunder in which patient dosing has
commenced or, if reasonably practicable and requested by Bluebird, allow
Celgene, its Affiliates or its Sublicensees to complete such trials.  Celgene
will be responsible for any costs associated with such wind-down.  Bluebird will
pay all costs incurred by either Party to complete such studies should Bluebird
request that such studies be completed.

(b)Sublicenses.  A termination of this CCPS Agreement will not automatically
terminate any sublicense granted by Celgene pursuant to Section 10.3 for
Commercialization rights with respect to a non-Affiliated Sublicensee, provided
that (i) such Sublicensee is not then (a) in material breach of any provision of
this CCPS Agreement or (b) in material breach of the applicable sublicense
agreement or otherwise in breach of such sublicense agreement in a manner that
would give rise to a right of termination on the part of Celgene, (ii) if
Bluebird terminates this CCPS Agreement pursuant to Section 17.2(a) for
Celgene’s failure to fulfill its payment obligations hereunder, such Sublicensee
agrees to and does pay to Bluebird all outstanding amounts that accrued as a
result of such Sublicensee’s activities under the sublicense, (iii) Bluebird
will have the right to step into the role of Celgene as sublicensor under any
such sublicense executed after the CCPS Agreement Effective Date, with all the
rights that Celgene had under such sublicense, solely with respect to the
Bluebird Licensed IP, prior to termination of this CCPS Agreement (including the
right to receive any payments to Celgene by such Sublicensee that accrue from
and after the date of the termination of this CCPS Agreement solely with respect
to the Bluebird Licensed IP), (iv) such Sublicensee will pay to Bluebird all
amounts that Celgene would have been obligated to pay to Bluebird hereunder with
respect to such Sublicensee’s activities had this CCPS Agreement not terminated
(less any amounts received by Bluebird in clause (iii) above) and (v) the
survival of such sublicense will not result in an imposition of any additional
obligations on the part of Bluebird that are not included within the scope of
this CCPS Agreement.  Celgene will include in any sublicense agreement executed
after the CCPS Agreement Effective Date that relates solely to the Bluebird
Licensed IP a provision in which said Sublicensee acknowledges its obligations
to Bluebird under this Section 17.4(b).

(c)Cessation of Rights.  Except as otherwise expressly provided in this Section
17, all rights and licenses granted by Bluebird to Celgene in Section 10.1 will
terminate, and all rights granted by Celgene to Bluebird in Section 10.2 will
terminate, and Celgene and its Affiliates and Sublicensees will cease all use of
Bluebird Licensed IP and all Development and Commercialization of Elected
Candidate and Licensed Product.

(d)Regulatory Approvals.  To the extent permitted by applicable Law, and subject
to Bluebird paying commercially reasonable compensation to Celgene for the
assets to be transferred pursuant to this Section 17.4(d) (such compensation to
either be mutually agreed to or determined through arbitration as provided in
Section 17.4(g) below, and such compensation to be reduced by [***] from what
would be commercially reasonable compensation if this CCPS Agreement is
terminated by Bluebird pursuant to Section 17.2(a)), all Regulatory Approvals
and other regulatory filings and communications owned (in whole or in part) or
otherwise Controlled by Celgene and its Affiliates and Sublicensees solely
relating to

37

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

the Elected Candidate and/or Licensed Product, and all other documents solely
relating to and necessary to further Develop and Commercialize Elected Candidate
and Licensed Product, as such items exist as of the effective date of such
termination (including all solely related completed and ongoing clinical
studies) will be assigned to Bluebird, and Celgene will provide to Bluebird one
(1) copy of the foregoing and all documents contained in or referenced in any
such items, together with the raw and summarized data for any clinical studies
(and where reasonably available, electronic copies thereof).  In the event of
failure to obtain assignment, subject to the Parties agreeing on commercially
reasonable compensation for the right to access and reference, Celgene hereby
consents and grants to Bluebird the right to access and reference (without any
further action required on the part of Celgene, whose authorization to file this
consent with any Regulatory Authority is hereby granted) any such item.

(e)Licenses.  Subject to Bluebird paying (i) commercially reasonable
compensation to Celgene for the licenses to be granted pursuant to subsection
(1) of this Section 17.4(e) (such compensation to either be mutually agreed to
or determined through arbitration as provided in Section 17.4(g) below, and such
compensation to be reduced by [***] from what would be commercially reasonable
compensation if this CCPS Agreement is terminated by Bluebird pursuant to
Section 17.2(a)), and (ii) amounts payable to Celgene’s licensors as set forth
below, Celgene will grant to Bluebird and its Affiliates (1) a worldwide,
perpetual and irrevocable, nontransferable (except in connection with a
permitted assignment of this CCPS Agreement in accordance with Section 18.12),
exclusive license, with the right to grant sublicenses through multiple tiers
(subject to Section 10.3, mutatis mutandis), under Celgene Licensed Product IP,
and (2) an exclusive sublicense under the Celgene Licensed Product In-Licensed
IP, in each case ((1) and (2)) to the extent such Celgene Licensed Product IP
and Celgene Licensed Product In-Licensed IP are used in or Cover the Licensed
Product as of the effective date of termination and to the extent such Celgene
Licensed Product IP and Celgene Licensed Product In-Licensed IP exist as of the
effective date of such termination (including in each case any additions,
divisions, continuations, continuations-in-part, invention certificates,
substitutions, reissues, reexaminations, extensions, registrations,
supplementary protection certificates and renewals of such Celgene Licensed
Product IP and Celgene Licensed Product In-Licensed IP), solely to the extent
necessary to research, Develop, Manufacture and Commercialize the Elected
Candidate and Licensed Product.  With respect to grants of a sublicense under
subsection (2) above, Bluebird will be responsible for all amounts payable to
the applicable licensor that are attributable to Bluebird as a sublicensee
thereunder under this CCPS Agreement, and Celgene will pay same and Bluebird
will reimburse Celgene for [***] percent [***]%) of such payments within thirty
(30) days of receipt of Celgene’s written invoice therefor.  Celgene will
provide Bluebird with copies of all applicable Celgene Licensed Product
In-Licenses promptly following the effective date of the termination of this
License Agreement. The Prosecution and Maintenance and enforcement and defense
rights and obligations of the Parties with respect to any Patents licensed or
sublicensed to Bluebird pursuant to this Section 17.4(e) will be discussed and
agreed to by the Parties, with the understanding that such Prosecution and
Maintenance and enforcement and defense rights and obligations will be
substantially similar to those set forth in Section 13, with the roles of
Bluebird and Celgene reversed (and such other changes as are appropriate from
the context, and taking into account any rights retained by a Third Party
licensor of Celgene to Prosecute and Maintain or enforce and defend any Patent
sublicensed to Bluebird under this Section 17.4(e)).

(f)Trademarks.  Subject to Bluebird paying commercially reasonable compensation
to Celgene for the license to be granted pursuant to this Section 17.4(f) (such
compensation to either be mutually agreed to or determined through arbitration
as provided in Section 17.4(g) below, and such compensation to be reduced by
[***] from what would be commercially reasonable compensation if this CCPS
Agreement is terminated by Bluebird pursuant to Section 17.2(a)), Celgene will
exclusively license to Bluebird any registered or unregistered trademarks or
internet domain names that are specific to and

38

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

solely used for the Licensed Product worldwide (it being understood that the
foregoing will not include any trademarks or internet domain names that contain
the corporate or business name(s) of Celgene).

(g)Commercially Reasonable Compensation.  If the Parties are unable to agree on
the amount of commercially reasonable compensation payable by Bluebird to
Celgene pursuant to Sections 17.4(d), 17.4(e) or 17.4(f) within ten (10) days of
the effective date of termination of this CCPS Agreement, [***].

(h)Country Termination.  If this CCPS Agreement is terminated only with respect
to a specific country pursuant to Section 11.2(b) or Section 11.3(c), the
provisions of this Section 17.4 will apply only with respect to such terminated
country.

17.5Survival.  In addition to the termination consequences set forth in Section
17.4, the following provisions will survive termination or expiration of this
CCPS Agreement: Sections 1, 4.3, 8.2, 8.3(b), 10.3(c) (mutatis mutandis with
respect to licenses granted to Bluebird under Section 17.4, but excluding
subsections (i) and (ii) of Section 10.3(c)) 10.6, 10.8, 11.5, 11.6, 12, 15,
16.3, 16.4, 16.6, 16.7, 16.8, 17.4, 17.5, 17.6 and 18, and Appendix F (to the
extent required to provide for a true up of Operating Profit and Losses during
the term of this CCPS Agreement following termination of this CCPS
Agreement).  Termination or expiration of this CCPS Agreement will not relieve
the Parties of any liability or obligation which accrued hereunder prior to the
effective date of such termination or expiration nor preclude either Party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this CCPS Agreement nor prejudice either Party’s
right to obtain performance of any obligation.  All other rights and obligations
will terminate upon expiration of this CCPS Agreement.

17.6Right to Set-off.  Notwithstanding anything to the contrary in this CCPS
Agreement, each Party has the right at all times to retain and set off against
all amounts due and owing to the other Party as determined in a final judgment
any damages recovered by such Party for any Losses incurred by such Party.

18.General Provisions.

18.1Cumulative Remedies and Irreparable Harm.  All rights and remedies of the
Parties hereunder will be cumulative and in addition to all other rights and
remedies provided hereunder or available by agreement, at law or
otherwise.  Each Party acknowledges and agrees that breach of any of the terms
or conditions of this CCPS Agreement would cause irreparable harm and damage to
the other and that such damage may not be ascertainable in money damages and
that as a result thereof the non-breaching Party would be entitled to seek from
a court equitable or injunctive relief restraining any breach or future
violation of the terms contained herein by the breaching Party without the
necessity of proving actual damages or posting bond.  Such right to equitable
relief is in addition to whatever remedies either Party may be entitled to as a
matter of law or equity, including money damages.

18.2Business Combination and IP.  

(a)Bluebird Business Combination.  Notwithstanding anything to the contrary
herein, for purposes of this CCPS Agreement, no Know-How, Materials, Patents,
Regulatory Data, Regulatory Filings or Regulatory Approvals not Controlled by
Bluebird or any of its Affiliates prior to a Business Combination of Bluebird
will be Controlled for purposes of this CCPS Agreement after such Business
Combination of Bluebird, other than (i) Applicable Bluebird In-Licenses to the
extent in effect immediately prior to such Business Combination of Bluebird,
(ii) Collaboration IP, and (iii) any Patent that claims priority, directly or
indirectly, to any other Patent first Controlled before such Business
Combination of Bluebird will be Controlled thereafter no matter when such Patent
is filed or issued.

(b)Celgene Business Combination.  Notwithstanding anything to the contrary
herein, for purposes of this CCPS Agreement, no Know-How, Materials, Patents
Regulatory Data, Regulatory Filings or Regulatory Approvals not Controlled by
Celgene or any of its Affiliates prior to a Business Combination

39

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

of Celgene will be Controlled for purposes of this CCPS Agreement after such
Business Combination of Celgene, other than Collaboration IP, and except that
any Patent that claims priority, directly or indirectly, to any other Patent
first Controlled before such Business Combination of Celgene will be Controlled
thereafter no matter when such Patent is filed or issued.

18.3Relationship of Parties.  Nothing in this CCPS Agreement is intended or will
be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the Parties.  No Party will incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided therein.  There are no express or implied Third Party beneficiaries
hereunder (except as set forth in Section 10.2 and except for Bluebird
Indemnitees and Celgene Indemnitees for purposes of Section 16.6).

18.4Compliance with Law.  Each Party will perform or cause to be performed any
and all of its obligations or the exercise of any and all of its rights
hereunder in good scientific manner and in compliance with all applicable
Law.  Without limiting the foregoing, Bluebird will comply with comply with all
applicable Laws and regulations (including U.S. Foreign Corrupt Practices Act
and any other applicable anti-bribery or anti-kickback laws or regulations).

18.5Force Majeure.  Neither Party will be liable to the other for failure of or
delay in performing obligations set forth in this CCPS Agreement (other than any
obligation to pay monies when due), and neither will be deemed in breach of such
obligations, if such failure or delay is due to natural disasters or any causes
reasonably beyond the control of such Party; provided that the Party affected
will promptly notify the other of the force majeure condition and will exert
reasonable efforts to eliminate, cure or overcome any such causes and to resume
performance of its obligations as soon as possible.

18.6Governing Law.  This CCPS Agreement will be governed by and construed in
accordance with the Laws of the State of New York, without respect to its
conflict of laws rules, provided that any dispute relating to the scope,
validity, enforceability or infringement of any Patents or Know-How will be
governed by, and construed and enforced in accordance with, the substantive laws
of the jurisdiction in which such Patents or Know-How apply.

18.7Counterparts; Facsimiles.  This CCPS Agreement may be executed in one or
more counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument.  Facsimile or PDF
execution and delivery of this CCPS Agreement by either Party will constitute a
legal, valid and binding execution and delivery of this CCPS Agreement by such
Party

18.8Headings.  All headings in this CCPS Agreement are for convenience only and
will not affect the meaning of any provision hereof.

18.9Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this CCPS Agreement.  Accordingly, the rule of construction that any ambiguity
in this CCPS Agreement will be construed against the drafting Party will not
apply.

18.10Interpretation.  Whenever any provision of this CCPS Agreement uses the
term “including” (or “includes”), such term will be deemed to mean “including
without limitation” (or ”includes without limitations”).  “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this CCPS Agreement as
an entirety and not solely to the particular portion of this CCPS Agreement in
which any such word is used.  All definitions set forth herein will be deemed
applicable whether the words defined are used herein in the singular or the
plural.  Unless otherwise provided, all references to Sections and Appendices in
this CCPS Agreement are to Sections and Appendices of this CCPS
Agreement.  References to any Sections include Sections and subsections that are
part of the related Section (e.g., a section numbered

40

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

“Section 2.1” would be part of “Section 2”, and references to “Section 2.1”
would also refer to material contained in the subsection described as “Section
2.1(a)”).

18.11Binding Effect.  This CCPS Agreement will inure to the benefit of and be
binding upon the Parties, their Affiliates, and their respective lawful
successors and assigns.

18.12Assignment.  This CCPS Agreement may not be assigned by either Party, nor
may either Party delegate its obligations or otherwise transfer licenses or
other rights created by this CCPS Agreement, except as expressly permitted
hereunder or otherwise without the prior written consent of the other Party,
which consent will not be unreasonably withheld, delayed or conditioned;
provided that without consent (i) Celgene may assign this CCPS Agreement to (x)
an Affiliate or (y) its successor in connection with the merger, consolidation,
or sale of all or substantially all of its assets, and (ii) Bluebird may assign
this CCPS Agreement to (x) an Affiliate or (y) its successor in connection with
the merger, consolidation, or sale of all or substantially all of its assets or
that portion of its business pertaining to the subject matter of this CCPS
Agreement; provided further that, except in the case where a Party is involved
in a merger or consolidation where it is the surviving entity and no assets of
such Party that are subject to this CCPS Agreement have been transferred as a
result of such merger or consolidation, (a) such assigning Party provides the
other Party to this CCPS Agreement with at least thirty (30) business days
advance written notice of such assignment(s) and the assigning Party agrees in a
written agreement delivered prior to such assignment(s) to the non-assigning
Party (and upon which such non-assigning Party may rely) to remain fully liable
for the performance of its obligations under this CCPS Agreement by its
assignee(s), (b) the assignee(s) agree in a written agreement delivered prior to
such assignment(s) to the non-assigning Party (and upon which such non-assigning
Party may rely) to assume performance of all such assigned obligations, (c) in
the case of any assignment(s) by Bluebird, all Bluebird Licensed IP licensed to
Celgene under this CCPS Agreement will be transferred to such assignee(s)
effective as of such assignment(s), (d) all of the matters referred to in
clauses (a), (b) and (c), as applicable, will be set forth in documentation
reasonably acceptable to the non-assigning Party prior to any such assignment(s)
(and with such reasonable acceptance not to be unreasonably withheld,
conditioned or delayed) and in all cases will provide the non-assigning Party
with the full benefits of its rights under this CCPS Agreement (after taking
into account all risks involving applicable counter-party performance and
bankruptcy and insolvency risks, including those involving contractual rejection
under 11 USC §365) as if no such assignment(s) had occurred, and (e) in the case
of any assignment(s), the assigning Party will reimburse the non-assigning Party
for all of the legal fees and expenses incurred by such non-assigning Party in
connection with the matters set forth in clause (D) of this sentence in an
aggregate amount not to exceed [***], and provided, further, that if Bluebird
wishes to assign any Bluebird Licensed IP to its Affiliates, it will be
permitted to do so conditioned on each such Affiliate becoming a party to this
CCPS Agreement, in the form of an amendment to this CCPS Agreement executed by
Celgene, Bluebird and such Affiliate, pursuant to which such Affiliate would
agree to assume all obligations hereunder, and grant to Celgene all rights
hereunder, with respect to the Bluebird Licensed IP.  The terms of this CCPS
Agreement will be binding upon and will inure to the benefit of the successors,
heirs, administrators and permitted assigns of the Parties.  Any purported
assignment in violation of this Section 18.12 will be null and void ab initio.

18.13Notices.  All notices, requests, demands and other communications required
or permitted to be given pursuant to this CCPS Agreement will be in writing and
will be deemed to have been duly given upon the date of receipt if delivered by
hand, recognized international overnight courier, confirmed facsimile
transmission, or registered or certified mail, return receipt requested, postage
prepaid to the applicable address or facsimile number in Section 13.14 in the
Master Collaboration Agreement.  Either Party may change its designated address
and facsimile number by notice to the other Party in the manner provided in this
Section 18.13.

41

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

18.14Amendment and Waiver.  This CCPS Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both Parties;
provided that any unilateral undertaking or waiver made by one Party in favor of
the other will be enforceable if undertaken in a writing signed by the Party to
be charged with the undertaking or waiver.  Any waiver of any rights or failure
to act in a specific instance will relate only to such instance and will not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.

18.15Severability.  In the event that any provision of this CCPS Agreement will,
for any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability will not affect any other provision hereof, and
the Parties will negotiate in good faith to modify this CCPS Agreement to
preserve (to the extent possible) their original intent.

18.16Entire Agreement.  This CCPS Agreement, together with the Master
Collaboration Agreement, is the sole agreement with respect to the subject
matter and supersedes all other agreements and understandings between the
Parties with respect to same (including Confidential Agreement).  In the event
of any conflict between the terms of this CCPS Agreement and the terms of the
Master Collaboration Agreement, the terms of this CCPS Agreement will control.

18.17Force Majeure.  Neither Celgene nor Bluebird will be liable for failure of
or delay in performing obligations set forth in this CCPS Agreement (other than
any obligation to pay monies when due), and neither will be deemed in breach of
such obligations, if such failure or delay is due to natural disasters or any
causes reasonably beyond the control of Celgene or Bluebird and without the
fault or negligence of the Party so failing or delaying; provided that the Party
affected will promptly notify the other of the force majeure condition and will
exert reasonable efforts to eliminate, cure or overcome any such causes and to
resume performance of its obligations as soon as possible.

18.18Celgene Parties.  [***]

[Remainder of this Page Intentionally Left Blank]

 

42

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

IN WITNESS WHEREOF, the Parties have caused this Co-Development, Co-Promote and
Profit Share Agreement to be executed by their respective duly authorized
officers as of the CCPS Agreement Effective Date.

 

bluebird bio, Inc.


By:
(Signature)

Name:

Title:

Date:

 

Celgene  Corporation


By:
(Signature)

Name:

Title:

Date:

 

Celgene European Investment Company LLC (CEICO)

 

By: Celgene International Sarl, the sole member of CEICO

 

By:_____________________________

Print: ___________________________

 

and

 

By:_____________________________ 

Print:___________________________

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix A

Additional Defined Terms

 

“Elected Candidate”2 means the following Optioned Candidate selected by Celgene
under the Master Collaboration Agreement that specifically targets the Target
Antigen: [________________].

 

 

 

 

2 

To be updated by the Parties to specifically identify the candidate that is the
subject of the option election.

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix B

Applicable New In-Licenses

 

 

 




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix C

Applicable Pre-Existing In-Licenses

 

 

 




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix D

Target Antigen

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix E

Co-Co In-Licenses

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix F

Profit & Loss Share

 

[***]




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix G

Press Release

 

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix H

Certain Patents within the Licensed IP Controlled

by Bluebird as of the CCPS Agreement Effective Date




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Appendix I

Bluebird Agreements

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Appendix J

 

Certain Manufacturing Definitions

 

[***]

 




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[***]

 




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Schedule 4.3(b)

Cost Allocation

[***]




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Schedule 5.6

Minimum Bluebird Sales Representative Qualifications

- BS in Business or Science; 5+ years sales experience in
pharmaceutical/biotechnology industry with at least two years of related
hematology/oncology sales strongly preferred (or proven success in medical
field).

- May not be debarred or disqualified by the FDA (or subject to a similar
sanction by any Regulatory Authority outside the United States), or the subject
of an FDA debarment or disqualification investigation or proceeding (or similar
proceeding by any Regulatory Authority outside the United States), or convicted,
indicted or charged with any crime that would constitute grounds for FDA
debarment or disqualification (or similar sanctions by any Regulatory Authority
outside the United States).

- Proven track record that demonstrates top sales accomplishments.

- Demonstrated ability to understand and communicate technical clinical material
clearly and effectively.

- Demonstrated ability to develop critical relationships with physicians, nurses
and ancillary staff within academic hospitals, clinics, and private practice
facilities.

- Demonstrated understanding of oncology therapeutic area, products and
marketplace.

- Demonstrated knowledge of healthcare system processes including reimbursement.




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Schedule 16.2

Exceptions to Bluebird’s Representations and Warranties in Section 16.2

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit C

Pre-Existing In-Licenses

 

[***]

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Exhibit D

Additional Definitions

 

“Target Antigen” means:

 

B cell maturation antigen (BCMA, gene name TNFRSF17)

Approved symbol

TNFRSF17

Approved name

tumor necrosis factor receptor superfamily, member 17

HGNC ID

HGNC:11913

Previous symbols & names

BCMA

Synonyms

BCM, CD269, TNFRSF13A

Locus type

gene with protein product

Chromosomal location

16p13.1

Gene family

CD molecules

Tumor necrosis factor receptor superfamily

HCOP

Orthology Predictions for TNFRSF17

 

 

 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

“Lead Product Candidate” means:

 

The anti-BCMA product candidate known as bb 2121

 

“Next Generation Product Candidate” means:

 

An anti-BCMA product candidate [***]

 

 

 




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Exhibit E

Collaboration Plan

 

[***]

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit F

Bluebird Collaboration In-Licenses

 

[***]

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit G

Additional Celgene Option Information

 

Celgene will provide to Bluebird, along with the Option Exercise Notice:

·

The clinical Development plan that Celgene is contemplating to achieve
Regulatory Approval for such Optioned Candidate, together with the cost
estimates for such a clinical program;

·

The U.S. Development Budget, which for purposes of this Exhibit G will be for
the first twelve (12) months of the Co-Development, Co-Promote and Profit Share
Agreement.  Celgene may update such U.S. Development Budget within ten (10)
business days of first providing the same; and

·

Such other supporting information related to the items listed in the foregoing
bullet points as Bluebird may reasonably request, to the extent such information
is in Celgene’s possession (for clarity, without any obligation to create or
generate new information.)

 

 

 

 

 



 

 

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Exhibit H

Press Release

 




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit I-1

Bluebird Patents

[***]

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Exhibit J

Bluebird Agreements

 

[***]

 

 